Exhibit 10.1

EXECUTION VERSION

 

 

 

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

Dated as of December 8, 2014

among

DELIA*S, INC.,

as the Lead Borrower

For

The Borrowers Named Herein

The Guarantors Named Herein

SALUS CAPITAL PARTNERS, LLC

as Administrative Agent and Collateral Agent,

and

The Other Lenders Party Hereto

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

               Page   Article I DEFINITIONS AND ACCOUNTING TERMS      1     
1.01    Defined Terms      1      1.02    Other Interpretive Provisions      37
     1.03    Accounting Terms Generally      38      1.04    Rounding      38  
   1.05    Times of Day      39      1.06    Currency Equivalents Generally     
39   Article II THE COMMITMENTS AND CREDIT EXTENSIONS      39      2.01   
Committed Loans; Reserves      39      2.02    Borrowings of Committed Loans   
  40      2.03    [Reserved]      41      2.04    [Reserved]      41      2.05
   Prepayments      41      2.06    Termination or Reduction of Commitments     
41      2.07    Repayment of Loans      42      2.08    Interest      42     
2.09    Fees      42      2.10    Computation of Interest and Fees      43     
2.11    Evidence of Debt      43      2.12    Payments Generally; Agent’s
Clawback      43      2.13    Sharing of Payments by Lenders      45      2.14
   Settlement Amongst Lenders      45      2.15    [Reserved]      46      2.16
   Defaulting Lenders      46      2.17    [Reserved]      47      2.18   
Release      47      2.19    Waiver of any Priming Rights; Credit Bid      47  
Article III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER
     48      3.01    Taxes      48      3.02    Reserved      49      3.03   
Reserved      50      3.04    Increased Costs      50      3.05    Reserved     
51      3.06    Mitigation Obligations; Replacement of Lenders      51      3.07
   Survival      51      3.08    Designation of Lead Borrower as Borrowers’
Agent      51   Article IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      52  
   4.01    Conditions of Initial Credit Extension      52      4.02   
Conditions to all Credit Extensions      54   Article V REPRESENTATIONS AND
WARRANTIES      55      5.01    Existence, Qualification and Power      55  

 

i



--------------------------------------------------------------------------------

Table of Contents

 

              Page     5.02    Authorization; No Contravention      55     5.03
   Governmental Authorization; Other Consents      56     5.04    Binding Effect
     56     5.05    Financial Statements; No Material Adverse Effect      56    
5.06    Litigation      57     5.07    No Default      57     5.08    Ownership
of Property; Liens      57     5.09    Environmental Compliance      57     5.10
   Insurance      58     5.11    Taxes      58     5.12    ERISA Compliance     
59     5.13    Subsidiaries; Equity Interests      59     5.14    Margin
Regulations; Investment Company Act      59     5.15    Disclosure      60    
5.16    Compliance with Laws      60     5.17    Intellectual Property;
Licenses, Etc.      60     5.18    Labor Matters      60     5.19    Security
Documents      61     5.20    [Reserved]      62     5.21    Deposit Accounts;
Credit Card Arrangements      62     5.22    Brokers      62     5.23   
Customer and Trade Relations      62     5.24    Material Contracts      62    
5.25    Casualty      62     5.26    [Reserved]      62     5.27    [Reserved]
     62     5.28    Personally Identifiable Information      62     5.29   
Bankruptcy Matters      62   Article VI AFFIRMATIVE COVENANTS      63     6.01
   Financial Statements      63     6.02    Certificates; Other Information     
64     6.03    Notices      66     6.04    Payment of Obligations      67    
6.05    Preservation of Existence, Etc.      67     6.06    Maintenance of
Properties      68     6.07    Maintenance of Insurance      68     6.08   
Compliance with Laws      69     6.09    Books and Records; Accountants      69
    6.10    Inspection Rights      70     6.11    Use of Proceeds      71    
6.12    Additional Loan Parties      71     6.13    Cash Management      71    
6.14    Information Regarding the Collateral      73     6.15    Physical
Inventories      74     6.16    Environmental Laws      74  

 

ii



--------------------------------------------------------------------------------

Table of Contents

 

              Page     6.17    Further Assurances      75     6.18    Compliance
with Terms of Leaseholds      75     6.19    Material Contracts      76     6.20
   Alloy Transition Services      76     6.21    Approved Budget      76    
6.22    Employee Benefit Plans      76     6.23    Retention of Consultant     
76     6.24    [Reserved]      77     6.25    Leases      77     6.26    Sale
Process; Milestones      77     6.27    Financing Orders      77     6.28   
Post-Closing Deliverables      77   Article VII NEGATIVE COVENANTS      78    
7.01    Liens      78     7.02    Investments      78     7.03    Indebtedness;
Disqualified Stock      78     7.04    Fundamental Changes      78     7.05   
Dispositions      79     7.06    Restricted Payments      79     7.07   
Prepayments of Indebtedness      79     7.08    Change in Nature of Business   
  79     7.09    Transactions with Affiliates      79     7.10    Burdensome
Agreements      80     7.11    Use of Proceeds      80     7.12    Amendment of
Material Documents      80     7.13    Fiscal Year      80     7.14    Deposit
Accounts; Credit Card Processors      80     7.15    Inactive Subsidiaries     
80     7.16    Financial Covenants      81     7.17    Repayment of Indebtedness
     81     7.18    Reclamation Claims      81     7.19    Chapter 11 Claims   
  81     7.20    Bankruptcy Actions      81   Article VIII EVENTS OF DEFAULT AND
REMEDIES      81     8.01    Events of Default      81     8.02    Remedies Upon
Event of Default      85     8.03    Application of Funds      86   Article IX
THE AGENT      87     9.01    Appointment and Authority      87     9.02   
Rights as a Lender      87     9.03    Exculpatory Provisions      88     9.04
   Reliance by Agent      89     9.05    Delegation of Duties      89     9.06
   Resignation of Agent      89  

 

iii



--------------------------------------------------------------------------------

Table of Contents

 

              Page     9.07    Non-Reliance on Agent and Other Lenders      90  
  9.08    [Reserved]      90     9.09    Agent May File Proofs of Claim      90
    9.10    Collateral and Guaranty Matters      90     9.11    Notice of
Transfer      91     9.12    Reports and Financial Statements      91     9.13
   Agency for Perfection      92     9.14    Indemnification of Agent      92  
  9.15    Relation among Lenders      92   Article X MISCELLANEOUS      92    
10.01    Amendments, Etc.      92     10.02    Notices; Effectiveness;
Electronic Communications      94     10.03    No Waiver; Cumulative Remedies   
  95     10.04    Expenses; Indemnity; Damage Waiver      95     10.05   
Payments Set Aside      96     10.06    Successors and Assigns      97     10.07
   Treatment of Certain Information; Confidentiality      100     10.08    Right
of Setoff      101     10.09    Interest Rate Limitation      101     10.10   
Counterparts; Integration; Effectiveness      101     10.11    Survival      102
    10.12    Severability      102     10.13    Replacement of Lenders      102
    10.14    Governing Law; Jurisdiction; Etc.      103     10.15    Waiver of
Jury Trial      104     10.16    No Advisory or Fiduciary Responsibility     
104     10.17    USA PATRIOT Act Notice      105     10.18    Foreign Asset
Control Regulations      105     10.19    Time of the Essence      105     10.20
   [Reserved]      105     10.21    Press Releases      105     10.22   
Additional Waivers      106     10.23    No Strict Construction      107    
10.24    Attachments      107  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

  1.01    Borrowers   1.02    Guarantors   1.03    Inactive Subsidiaries   2.01
   Commitments and Applicable Percentages   4.01    Pre-Petition Wages   5.01   
Loan Parties Organizational Information   5.08(b)(1)    Owned Real Estate  
5.08(b)(2)    Leased Real Estate   5.09    Environmental Matters   5.10   
Insurance   5.13    Subsidiaries; Other Equity Investments; Equity Interests in
the Borrower   5.18    Collective Bargaining Agreements   5.21(a)    DDAs  
5.21(b)    Credit Card Arrangements   5.24    Material Contracts   6.02   
Financial and Collateral Reporting   6.25    Leases   6.28    Post-Closing
Deliverables   7.01    Existing Liens   7.02    Existing Investments   7.03   
Existing Indebtedness   7.09    Affiliate Transactions   10.02    Agent’s
Office; Certain Addresses for Notices

EXHIBITS

 

     Form of   A    Committed Loan Notice   B    Note   C    Compliance
Certificate   D    Assignment and Assumption   E    Borrowing Base Certificate  
F    Credit Card Notification   G    DDA Notification   H    Cash Management
Order   I    Interim Financing Order



--------------------------------------------------------------------------------

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

This DEBTOR-IN-POSSESSION CREDIT AGREEMENT (“Agreement”) is entered into as of
December 8, 2014, among DELIA*S, INC., a Delaware corporation (the “Lead
Borrower”), the Persons named on Schedule 1.01 hereto (collectively, together
with the Lead Borrower, the “Borrowers”), the Persons named on Schedule 1.02
hereto (collectively, the “Guarantors”), each Lender from time to time party
hereto, and SALUS CAPITAL PARTNERS, LLC, as Administrative Agent and Collateral
Agent.

On December 7, 2014 (the “Petition Date”), the Lead Borrower and the other Loan
Parties commenced cases (collectively, the “Chapter 11 Case”) under Chapter 11
of the Bankruptcy Code, 11 U.S.C. 101 et seq. (the “Bankruptcy Code”), by filing
voluntary petitions for relief under Chapter 11 with the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).
The Lead Borrower and the other Loan Parties continue to operate their
businesses and manage their properties as debtors and debtors-in-possession
pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code.

The Borrowers have requested, and the Agent and the Lenders have agreed, upon
the terms and conditions set forth in this Agreement, to make available to the
Borrowers a senior secured revolving credit facility in an aggregate principal
amount not to exceed (a) $20,000,000 for the period from and including the
Closing Date to the date upon which the Loan Parties receive the Remaining
Initial Guaranty Payment and (b) $10,000,000 thereafter, in order to (x) repay
the Pre-Petition Credit Agreement in full upon the entry of the Final Financing
Order, (y) fund the administrative expenses of the Chapter 11 Case in accordance
with the Approved Budget, and (z) provide working capital for the Loan Parties
during the pendency of the Chapter 11 Case in accordance with the Approved
Budget.

The Loan Parties desire to secure the Obligations under the Loan Documents by
granting to the Agent, on behalf of itself and the other Credit Parties, a
security interest in and liens upon all or substantially all of their assets,
whether now existing or hereafter acquired, in each instance as more fully set
forth in the Loan Documents and in the Interim Financing Order (or the Final
Financing Order, when applicable).

All Obligations of the Loan Parties to the Agent and Lenders hereunder and under
the other Loan Documents shall be full recourse to each of the Loan Parties,
secured by the Agent’s security interest in and liens on all or substantially
all of the assets of the Loan Parties included in the Collateral and entitled to
super-priority administrative claim status under the Bankruptcy Code.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“ACH” means automated clearing house transfers.

“Accommodation Payment” as defined in Section 10.22(d).



--------------------------------------------------------------------------------

“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred, (e) for energy provided or to be provided, (f) for
the use or hire of a vessel under a charter or other contract, (g) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (h) as winnings in a lottery or other game of chance operated
or sponsored by a state, governmental unit of a state, or person licensed or
authorized to operate the game by a state or governmental unit of a state. The
term “Account” includes health-care-insurance receivables.

“Acquisition” means, with respect to any Person (a) an investment in, or a
purchase of, a Controlling interest in the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit of another Person, (c) any
merger or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or
substantially all of the assets, or a Controlling interest in the Equity
Interests, of any Person, or (d) any acquisition of any Store locations of any
Person (other than of a Loan Party by another Loan Party), in each case in any
transaction or group of transactions which are part of a common plan.

“Act” shall have the meaning provided in Section 10.17.

“Administrative Agent” means Salus in its capacity as administrative agent under
any of the Loan Documents, or any successor thereto in such capacities.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any director,
officer, managing member, partner, trustee, or beneficiary of that Person,
(iii) any other Person directly or indirectly holding fifteen percent (15%) or
more of any class of the Equity Interests of that Person, and (iv) any other
Person fifteen percent (15%) or more of any class of whose Equity Interests is
held directly or indirectly by that Person.

“Agent” means Salus in its capacity as Administrative Agent and Collateral Agent
under any of the Loan Documents, or any successor thereto in such capacities.

“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 10.02, or such other address or account as the Agent may from
time to time notify the Lead Borrower and the Lenders.

“Agent Party” shall have the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all of the Lenders. For the
period from and including the Closing Date to the date upon which the Loan
Parties receive the Remaining Initial Guaranty Payment, the Aggregate
Commitments are $20,000,000. Upon the Loan Parties’ receipt of the Remaining
Initial Guaranty Payment, the Aggregate Commitments shall automatically and
permanently be reduced to $10,000,000.

“Agreement” means this Credit Agreement, as the same may be amended, restated,
supplemented, or modified from time to time.

 

-2-



--------------------------------------------------------------------------------

“Allocable Amount” has the meaning specified in Section 10.22(d).

“Allowed Professional Fees” means incurred and unpaid professional fees and
expenses of the Case Professionals, to the extent such fees and expenses are
ultimately allowed and payable pursuant to an order of the Bankruptcy Court
(which order has not been reversed, vacated, or stayed) and provided for in the
Approved Budget.

“Applicable Interest Rate” means a rate per annum equal to the greater of
(a) Base Rate plus 5.00% and (b) 9.00%.

“Applicable Lenders” means the Required Lenders, all affected Lenders, or all
Lenders, as the context may require.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans has been terminated pursuant to Section 8.02 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Appraisal Percentage” means ninety five percent (95%).

“Appraised Value” means (a) with respect to Eligible Inventory, the appraised
orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of Eligible Inventory as set forth in the inventory stock ledger of the
Borrowers, and which value shall be determined from time to time by the most
recent appraisal undertaken by an independent appraiser engaged by the Agent, or
(b) with respect to Eligible Real Estate, the fair market value of Eligible Real
Estate as set forth in the most recent appraisal of Eligible Real Estate as
determined from time to time by an independent appraiser engaged by the Agent,
which appraisal shall assume, among other things, a marketing time of not
greater than twelve (12) months or less than three (3) months; provided that the
Appraised Value of Eligible Real Estate shall in no event exceed the maximum
amount of the Obligations at any time specified to be secured by a Mortgage
thereon.

“Approval Order” has the meaning provided in the Sale Agency Agreement.

“Approved Budget” shall mean the debtor-in-possession thirteen (13) week budget
prepared by the Lead Borrower and furnished to the Agent on or before the
Closing Date and thereafter weekly in accordance with this Agreement, as the
same may be updated, modified and/or supplemented thereafter from time to time
as provided in Section 6.01(b), which budget shall include a weekly cash budget,
including information on a line item basis as to (a) projected cash receipts,
(b) projected disbursements (including ordinary course operating expenses,
bankruptcy-related expenses (including professional fees and expenses), capital
expenditures, asset sales and dispositions and fees and expenses of the Agent
(including counsel therefor) and any other fees and expenses relating to the
Loan Documents), and (c) a calculation of Availability. Notwithstanding the
foregoing or any other provision of this Agreement to the contrary, the
debtor-in-possession budgets submitted to the Bankruptcy Court for approval
shall not be required to set forth the same level of line-item detail as the
corresponding Approved Budgets.

“Approved Budget Variance Report” shall mean a weekly report provided by the
Lead Borrower

 

-3-



--------------------------------------------------------------------------------

to the Agent in accordance with Section 6.01(b) (a) showing by line item actual
receipts for both inventory and revenues, actual disbursement amounts, cash on
hand, professional fees actually paid during the Cumulative Periods (other than
counsel for the Agent) and Availability as of the last day of the Cumulative
Periods, noting therein all variances, on a line-item basis, from amounts set
forth for the Cumulative Periods in the Approved Budget, and shall include
explanations for all material variances, and (b) certified by a Responsible
Officer of the Lead Borrower. The calculation of any variance for purposes of
determining the Borrowers’ compliance with Section 7.16(a) shall be set forth on
the Approved Budget Variance Report.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, (c) an entity or an Affiliate of an entity that
administers or manages a Lender or (d) the same investment advisor or an advisor
under common control with such Lender, Affiliate or advisor, as applicable.

“Assignee Group” means two or more assignees that are Affiliates of one another
or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Agent, in substantially the form of
Exhibit D or any other form approved by the Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Lead Borrower and its Subsidiaries for the Fiscal Year ended February 1,
2014, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such Fiscal Year of the Lead Borrower
and its Subsidiaries, including the notes thereto.

“Availability” means, as of any date of determination thereof by the Agent, the
result, if a positive number, of:

 

  (a) the Maximum Loan Amount

minus

 

  (b) the Total Outstandings.

In calculating Availability at any time and for any purpose under this
Agreement, the Lead Borrower shall certify to the Agent that all post-petition
obligations are being paid within fifteen (15) days after the due date thereof
(or are being contested in good faith with adequate reserves established by the
Borrowers).

“Availability Block” means an amount equal to $550,000 or, if a Default or Event
of Default exists, such other amount established by the Agent.

 

-4-



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05(f), and (c) the date of
termination of the commitment of each Lender to make Committed Loans pursuant to
Section 8.02.

“Availability Reserves” means, without duplication of any other Reserves or
items to the extent such items are otherwise addressed or excluded through
eligibility criteria, such reserves as the Agent from time to time determines in
its Permitted Discretion as being appropriate (a) to reflect the impediments to
the Agent’s ability to realize upon the Collateral, (b) to reflect claims and
liabilities that the Agent determines will need to be satisfied in connection
with the realization upon the Collateral, (c) to reflect criteria, events,
conditions, contingencies or risks which adversely affect any component of the
Borrowing Base, or (d) to reflect that a Default or an Event of Default then
exists. Without limiting the generality of the foregoing, Availability Reserves
may include, in the Agent’s Permitted Discretion, (but are not limited to)
reserves based on: (i) rent payable to any lessor in such amounts as Agent shall
determine in respect of any leased store, distribution center, warehouse or
other location where Collateral is located unless, with respect to any such
leased location, the Loan Parties have delivered to Agent a landlord agreement
from the lessor with respect to such location which is satisfactory in form and
substance to Agent that addresses such matters; (ii) customs duties, and other
costs to release Inventory which is being imported into the United States;
(iii) past due Taxes and other governmental charges, including, without
limitation, ad valorem, real estate, personal property, sales, claims of the
PBGC and other Taxes which may have priority over the interests of the Agent in
the Collateral; (iv) Customer Credit Liabilities; (v) Customer Deposits;
(vi) reserves for reasonably anticipated changes in the Appraised Value of
Eligible Inventory between appraisals; (vii) warehousemen’s or bailee’s charges
(to the extent a warehousemen’s or bailee’s waiver has not provided which is
satisfactory in form and substance to Agent and addresses such matters), and
other Permitted Encumbrances which may have priority over the interests of the
Agent in the Collateral; (viii) amounts due to vendors on account of consigned
goods; (ix) Realty Reserves; (x) amounts past due under the Daisy License
Agreement, (xi) the full Carve-Out Amount; (xii) the Pre-Petition Reserve; and
(xiii) trust fund obligations of the Loan Parties. Notwithstanding the
foregoing, unless Agent has delivered to the Lead Borrower written notice of the
occurrence of any Event of Default and such Event of Default is continuing,
Availability Reserves shall be limited in scope (but not amount) to (w) those
categories of Availability Reserves imposed by Agent under the Pre-Petition
Credit Agreement prior to the Closing Date, (x) the full Carve-Out Amount,
(y) the Pre-Petition Reserve, and (z) trust fund obligations of the Loan
Parties.

“Bankruptcy Code” has the meaning specified in the Recitals hereto.

“Bankruptcy Court” has the meaning specified in the Recitals hereto.

“Base Rate” means a variable rate of interest per annum equal to the prime rate
of interest from time to time published by www.bankrate.com. The applicable
prime rate for any date not set forth therein shall be the rate set forth the
immediately preceding date. In the event that www.bankrate.com ceases to publish
a prime rate or its equivalent, the term “Base Rate” shall mean a variable rate
of interest per annum equal to the “prime rate” as published in The Wall Street
Journal from time to time.

“Blocked Account” has the meaning provided in Section 6.13(a)(ii).

“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, in form and substance satisfactory to the Agent,
establishing control (as defined in the UCC) of such account by the Agent and
whereby the bank maintaining such account agrees to comply only with the
instructions originated by the Agent without the further consent of any Loan
Party.

 

-5-



--------------------------------------------------------------------------------

“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs or other
accounts are concentrated and with whom a Blocked Account Agreement has been, or
is required to be, executed in accordance with the terms hereof.

“Borrower Materials” means any Borrowing Base information, reports, financial
statements and other materials delivered by the Borrowers hereunder, as well as
other Reports and information provided by the Agent to the Lenders.

“Borrowers” has the meaning specified in the introductory paragraph hereto.

“Borrowing Base” means, at any time of calculation, an amount equal to:

(a) the face amount of Eligible Credit Card Receivables multiplied by the Credit
Card Advance Rate;

plus

(b) the Cost of Eligible Inventory, net of Inventory Reserves, multiplied by the
product of the Appraisal Percentage multiplied by the Appraised Value of
Eligible Inventory;

plus

(c) the Appraised Value of Eligible Real Estate, net of any Realty Reserves,
multiplied by the Real Estate Advance Rate; provided, however, the availability
generated pursuant to this clause (c) shall at no time exceed thirty-five
percent (35%) of the Maximum Loan Amount;

minus

(d) the Availability Block;

minus

(e) without duplication, the amount of all Availability Reserves (including,
without limitation, the Carve-Out Amount, the Pre-Petition Reserve, and a
reserve for trust fund obligations of the Loan Parties).

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit E hereto (with such changes therein as may be required by the Agent to
reflect the components of and reserves against the Borrowing Base as provided
for hereunder from time to time), executed and certified as accurate and
complete by a Responsible Officer of the Lead Borrower which shall include
appropriate exhibits, schedules, supporting documentation, and additional
reports as reasonably requested by the Agent.

“Business” means a multi-channel retail company, marketing to teenage girls
through websites, direct mail catalogues, and retail stores.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s Office is located.

 

-6-



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Carve-Out” means, collectively, the following expenses: (a) all fees required
to be paid to the Clerk of the Bankruptcy Court and to the Office of the United
States Trustee pursuant to 28 U.S.C. §1930(a) and Section 3717 of title 31 of
the United States Code and (b) upon the occurrence of any Event of Default and
delivery of a Carve-Out Trigger Notice, and solely to the extent provided for in
the Approved Budget and approved by the Bankruptcy Court, an aggregate amount
not to exceed $400,000, which amount may be used subject to the terms of the
Interim Financing Order or Final Financing Order, as applicable, to pay
(i) Allowed Professional Fees and the reimbursement of expenses of the Statutory
Committee, any consumer privacy ombudsman appointed and any Chapter 7 trustee,
in each case, incurred after the delivery of a Carve-Out Trigger Notice, to the
extent permitted by the Interim Financing Order or Final Financing Order, as
applicable, and (ii) any Allowed Professional Fees of Case Professionals
incurred but unpaid prior to the receipt of the Carve-Out Trigger Notice. No
portion of the Carve-Out, nor any cash collateral or proceeds of the Loans, may
be used in violation of the Interim Financing Order or Final Financing Order, as
applicable. So long as the Carve-Out Trigger Notice has not been delivered, the
Loan Parties shall be permitted to pay, as the same may become due and payable,
budgeted fees and expenses of Case Professionals payable under 11 U.S.C. § 330
and § 331 pursuant to court order, and the same shall not reduce the Carve-Out
Amount.

“Carve-Out Amount” means an amount equal to the sum of (a) the amount of
expenses under clause (a) of the definition of Carve-Out plus (b) $400,000.

“Carve-Out Trigger Notice” means a written notice by the Agent to (i) lead
bankruptcy counsel for the Loan Parties, (ii) counsel to any Statutory
Committee, and (iii) the U.S. Trustee following the occurrence of an Event of
Default, expressly stating that the Carve-Out Amount is invoked.

“Case Professionals” means the Loan Parties’ and any Statutory Committee’s
professionals, retained by either of them by final order of the Bankruptcy Court
(which order has not been reversed, vacated or stayed unless such stay is no
longer effective) under Sections 327 or 1103(a) of the Bankruptcy Code.

“Cash Management Order” means the order of the Bankruptcy Court entered in the
Chapter 11 Case, together with all extensions, modifications and amendments that
are in form and substance acceptable to the Agent in its Permitted Discretion,
which, among other matters, authorizes the Loan Parties to use their cash
management system, substantially in the form of Exhibit H.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

-7-



--------------------------------------------------------------------------------

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided, however, for the purposes of this Agreement: (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35%) or more of the Equity Interests of the
Lead Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Lead Borrower on a fully-diluted basis (and
taking into account all such Equity Interests that such “person” or “group” has
the right to acquire pursuant to any option right); or

(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the Lead
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both
clause (ii) and clause (iii), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) the Lead Borrower fails at any time to own, directly or indirectly,
one-hundred percent (100%) of the Equity Interests of each other Loan Party free
and clear of all Liens (other than the Liens in favor of the Agent), except
where such failure is as a result of a transaction permitted by the Loan
Documents.

 

-8-



--------------------------------------------------------------------------------

“Chapter 11 Case” has the meaning specified in the Recitals hereto.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Closing Fee” has the meaning specified in Section 2.09(a).

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

“Collateral” means any and all “Collateral” or “Mortgaged Property” as defined
in any applicable Security Document and all other property that is or is
intended under the terms of the Security Documents to be subject to Liens in
favor of the Agent.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Collateral, or (b) any landlord of Real Estate leased by any Loan
Party, in each case, pursuant to which such Person makes such agreements with
the Agent as the Agent may reasonably require.

“Collateral Agent” means Salus in its capacity as collateral agent under any of
the Loan Documents, or any successor thereto in such capacities.

“Commitment” means, as to each Lender, its obligation to make Committed Loans to
the Borrowers pursuant to Section 2.01 in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01(a).

“Committed Loan Notice” means a notice of a Committed Borrowing, pursuant to
Section 2.02, which, if in writing, shall be substantially in the form of
Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Concentration Account” has the meaning provided in Section 6.13(c).

“Confirmation Agreement” means that certain Confirmation and Amendment of
Ancillary Loan Documents dated as of the Closing Date among the Loan Parties and
the Agent, as the same now exists or may hereafter be amended, modified,
supplemented, renewed, restated or replaced.

“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of five (5) Business Days from receipt of written notice
to a Lender from the Agent of a proposed course of action to be followed by the
Agent without such Lender giving the Agent written notice of that Lender’s
objection to such course of action.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

 

-9-



--------------------------------------------------------------------------------

“Consultant” has the meaning specified in Section 6.23.

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices, known to the Agent, which practices are in
effect on the Closing Date (or have otherwise been consented to by the Agent in
its Permitted Discretion) as such calculated cost is determined from invoices
received by the Borrowers, the Borrowers’ purchase journals or the Borrowers’
stock ledger. “Cost” does not include inventory capitalization costs or other
non-purchase price charges (such as freight) used in the Borrowers’ calculation
of cost of goods sold.

“Credit Card Advance Rate” means ninety five percent (95%).

“Credit Card Issuer” shall mean any person (other than a Borrower or other Loan
Party) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte Blanche
and other non-bank credit or debit cards, including, without limitation, credit
or debit cards issued by or through American Express Travel Related Services
Company, Inc., Novus Services, Inc., PayPal, and other issuers approved by the
Agent.

“Credit Card Notifications” has the meaning provided in Section 6.13(a)(i).

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.

“Credit Card Receivables” means each “payment intangible” (as defined in the
UCC) and Account, together with all income, payments and proceeds thereof, owed
by a Credit Card Issuer or Credit Card Processor to a Loan Party resulting from
charges by a customer of a Loan Party on credit or debit cards issued by such
issuer in connection with the sale of goods by a Loan Party, or services
performed by a Loan Party, in each case in the ordinary course of its business.

“Credit Extensions” mean each Committed Borrowing.

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent, (iii) each beneficiary of each indemnification
obligation undertaken by any Loan Party under any Loan Document, (iv) any other
Person to whom Obligations under this Agreement and other Loan Documents are
owing, and (v) the successors and assigns of each of the foregoing, and
(b) collectively, all of the foregoing.

 

-10-



--------------------------------------------------------------------------------

“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Agent and its Affiliates, in connection
with this Agreement and the other Loan Documents, including without limitation
(i) the reasonable fees, charges and disbursements of (A) counsel for the Agent,
(B) outside consultants for the Agent, (C) appraisers, (D) commercial finance
examinations, and (E) all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of the Obligations,
(ii) in connection with (A) the syndication or financing of the credit
facilities provided for herein, including any reasonable fees or expenses
incurred in connection with obtaining a rating for such credit facilities,
(B) the preparation, negotiation, administration, management, execution and
delivery of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), or (C) the
enforcement or protection of the rights of the Credit Parties in connection with
this Agreement or the Loan Documents or efforts to monitor, preserve, protect,
collect, or enforce the Collateral; (b) all customary fees and charges (as
adjusted from time to time) of the Agent with respect to access to online Loan
information, compliance with applicable Laws and regulations, the disbursement
of funds (or the receipt of funds) to or for the account of Loan Parties
(whether by wire transfer or otherwise), together with any out-of-pocket costs
and expenses incurred in connection therewith; and (c) upon the occurrence and
during the continuance of an Event of Default or upon any increase in the amount
of Aggregate Commitments after the Closing Date, all reasonable out-of-pocket
expenses incurred by the Credit Parties who are not the Agent or any Affiliate
of the Agent, provided that such Credit Parties shall be entitled to
reimbursement for no more than one counsel representing all such Credit Parties
(absent a conflict of interest in which case the Credit Parties may engage and
be reimbursed for additional counsel). Notwithstanding the foregoing, so long as
no Event of Default has occurred and is continuing, Credit Party Expenses
consisting of pre-petition or post-petition fees (but not out-of-pocket costs)
of Agent’s legal counsel and the Consultant shall not exceed $650,000 in the
aggregate.

“Cumulative Periods” shall mean each of (a) the one-week period up to and
through the Saturday of the most recent week then ended and (b) the cumulative
period from the Petition Date up to and through the Saturday of the most recent
week then ended.

“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of the
Borrowers issued within twelve (12) months of the date of determination and
entitling the holder thereof to use all or a portion of the certificate or gift
card to pay all or a portion of the purchase price for any Inventory,
(b) outstanding merchandise credits of the Borrowers, and (c) liabilities in
connection with frequent shopping programs of the Borrowers.

“Customer Deposits” means at any time, the aggregate amount at such time of
(a) deposits made by customers with respect to the purchase of goods or the
performance of services and (b) layaway obligations of the Borrowers.

“Customs Broker/Carrier Agreement” means an agreement in form and substance
satisfactory to the Agent among a Borrower, a customs broker, freight forwarder,
consolidator or carrier, and the Agent, in which the customs broker, freight
forwarder, consolidator or carrier acknowledges that it has control over and
holds the documents evidencing ownership of the subject Inventory for the
benefit of the Agent and agrees, upon notice from the Agent, to hold and dispose
of the subject Inventory solely as directed by the Agent.

“Daisy Letter Agreement” means that certain letter agreement regarding the Daisy
License Agreement, dated as of June 14, 2013, entered into by JLP Daisy LLC in
favor of the Agent, in form and substance satisfactory to the Agent.

 

-11-



--------------------------------------------------------------------------------

“Daisy License Agreement” means that certain Master License Agreement dated as
of February 24, 2003 by and between certain of the Loan Parties, as licensor,
and JLP Daisy LLC, as licensee, as amended, restated or otherwise modified from
time to time in accordance with the terms hereunder.

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be conclusively presumed to
be Collateral and proceeds of Collateral and the Agent and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA.

“DDA Notification” has the meaning provided therefor in Section 6.13(a)(iii).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Applicable Interest Rate,
plus (ii) 2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Committed Loans within two Business
Days of the date such Committed Loans were required to be funded hereunder, or
(ii) pay to the Agent or any other Lender any other amount required to be paid
by it hereunder within two Business Days of the date when due, (b) has notified
the Lead Borrower or the Agent in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that
effect, (c) has failed, within three Business Days after written request by the
Agent or the Borrower, to confirm in writing to the Agent and the Lead Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership of acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.16(b)) as of the date established therefor by the Agent in a written
notice of such determination, which shall be delivered by the Agent to the
Borrower, and each other Lender promptly following such determination.

“DIP Exit Fee” has the meaning specified in Section 2.09(c).

“DIP Maintenance Fee” has the meaning specified in Section 2.09(b).

 

-12-



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (whether in one transaction or in a series of transactions, and
including any sale and leaseback transaction and any sale, transfer, license or
other disposition) of any property (including, without limitation, any Equity
Interests) by any Person (or the granting of any option or other right to do any
of the foregoing), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is ninety-one
(91) days after the date on which the Loans mature; provided, however, that
(i) only the portion of such Equity Interests which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date shall be deemed to be Disqualified
Stock and (ii) with respect to any Equity Interests issued to any employee or to
any plan for the benefit of employees of the Loan Parties or by any such plan to
such employees, such Equity Interest shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Loan Parties in order
to satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, resignation, death or disability and if any class of
Equity Interest of such Person that by its terms authorizes such Person to
satisfy its obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be Disqualified
Stock. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified Stock.
The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Loan Parties may
become obligated to pay upon maturity of, or pursuant to any mandatory
redemption provisions of, such Disqualified Stock or portion thereof, plus
accrued dividends.

“Distribution Center” means the real property owned by the Loan Parties located
at 348 Poplar Street, Hanover, PA.

“Dollars” and “$” mean lawful money of the United States.

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or other Person engaged in the business of making
commercial loans, which Person, together with its Affiliates, has a combined
capital and surplus in excess of $250,000,000; (c) an Approved Fund; (d) any
Person to whom a Credit Party assigns its rights and obligations under this
Agreement as part of an assignment and transfer of such Credit Party’s rights in
and to a material portion of such Credit Party’s portfolio of asset based credit
facilities, and (e) any other Person (other than a natural person) approved by
(i) the Agent, and (ii) unless a Default or Event of Default has occurred and is
continuing, the Lead Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include a Loan Party or any of the Loan Parties’ Affiliates
or Subsidiaries.

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Borrower from a Credit Card Issuer
or Credit Card Processor, and in each case originated in the ordinary course of
business of such Borrower, and (ii) in each case is acceptable to the Agent in
its Permitted Discretion, and is not ineligible for inclusion in the calculation
of

 

-13-



--------------------------------------------------------------------------------

the Borrowing Base pursuant to any of clauses (a) through (k) below. Without
limiting the foregoing, to qualify as an Eligible Credit Card Receivable, such
Credit Card Receivable shall indicate no Person other than a Borrower as payee
or remittance party. In determining the amount to be so included, the face
amount of a Credit Card Receivable shall be reduced by, without duplication, to
the extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that a Borrower may be obligated to rebate to a customer, a Credit
Card Issuer or Credit Card Processor pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Credit Card Receivable but not yet applied by the
Loan Parties to reduce the amount of such Credit Card Receivable. Except as
otherwise agreed by the Agent, any Credit Card Receivable included within any of
the following categories shall not constitute an Eligible Credit Card
Receivable:

(a) any Credit Card Receivable which does not constitute a “payment intangible”
(as defined in the UCC) or Account;

(b) Credit Card Receivables that have been outstanding for more than three
(3) (or, solely with respect to American Express, five (5)) Business Days from
the date of sale;

(c) Credit Card Receivables (i) that are not subject to a perfected first
priority security interest in favor of the Agent, or (ii) with respect to which
a Borrower does not have good, valid and marketable title thereto, free and
clear of any Lien (other than Liens granted to the Agent pursuant to the
Security Documents and other Permitted Encumbrances with respect to which the
Agent has established Reserves in its Permitted Discretion);

(d) Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
(to the extent of such claim, counterclaim, offset or chargeback);

(e) Credit Card Receivables as to which the Credit Card Issuer or Credit Card
Processor has the right under certain circumstances to require a Loan Party to
repurchase the Credit Card Receivables from such Credit Card Issuer or Credit
Card Processor;

(f) Credit Card Receivables due from any Credit Card Issuer or Credit Card
Processor which is the subject of any bankruptcy or insolvency proceedings;

(g) Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable Credit Card Issuer or Credit Card Processor with
respect thereto;

(h) Credit Card Receivables which do not conform in all material respects to all
representations, warranties or other provisions in the Loan Documents relating
to Credit Card Receivables;

(i) Credit Card Receivables which are evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the Agent, and to the extent necessary or appropriate, endorsed to
the Agent;

(j) Credit Card Receivables which the Agent determines in its Permitted
Discretion to be uncertain of collection or which do not meet such other
reasonable eligibility criteria for Credit Card Receivables as the Agent may
determine in its Permitted Discretion; or

 

-14-



--------------------------------------------------------------------------------

(k) Credit Card Receivables which constitute Proceeds (as defined in the Sale
Agency Agreement).

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, items of Inventory of a Borrower that are finished goods,
merchantable and readily saleable to the public in the ordinary course of the
Borrowers’ business and deemed by the Agent in its Permitted Discretion to be
eligible for inclusion in the calculation of the Borrowing Base, in each case
that, except as otherwise agreed by the Agent, (A) complies in all material
respects with each of the representations and warranties respecting Inventory
made by the Borrowers in the Loan Documents, and (B) is not excluded as
ineligible by virtue of one or more of the criteria set forth below. Except as
otherwise agreed by the Agent, in its Permitted Discretion, the following items
of Inventory shall not be included in Eligible Inventory:

(a) Inventory that is not solely owned by a Borrower or a Borrower does not have
good and valid title thereto;

(b) Inventory that is leased by or is on consignment to a Borrower or which is
consigned by a Borrower to a Person which is not a Loan Party;

(c) Inventory that is not located in the United States of America (excluding
territories or possessions of the United States);

(d) Inventory that is not located at a location that is owned or leased by a
Borrower, except (i) Inventory in transit between such owned or leased locations
or locations which meet the criteria set forth in clause (iii) below, or
(ii) once located in the United States of America (if originating from a foreign
vendor) or while located in the United States of America (if originating from a
domestic vendor), gross In-Transit Inventory in transit to any such owned or
leased location in an aggregate amount not to exceed fifteen percent (15%) of
gross Inventory, or (iii) to the extent that the Borrowers have furnished the
Agent with (A) any documents that the Agent may determine to be reasonably
necessary to perfect its security interest in such Inventory at such location,
and (B) a Collateral Access Agreement executed by the Person owning any such
location on terms reasonably acceptable to the Agent;

(e) Inventory that is located: (i) in a distribution center leased by a Borrower
unless the applicable lessor has delivered to the Agent a Collateral Access
Agreement, or (ii) at any leased location in a Landlord Lien State unless the
applicable lessor has delivered to the Agent a Collateral Access Agreement or
the Agent has implemented Reserves for such location;

(f) Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete, or custom items, work in process, raw materials, or that
constitute samples, spare parts, promotional, marketing, labels, bags and other
packaging and shipping materials or supplies used or consumed in a Borrower’s
business, (iv) not in compliance with all material standards imposed by any
Governmental Authority having regulatory authority over such Inventory, its use
or sale, or (v) are bill and hold goods;

(g) Inventory that is not subject to a perfected first priority security
interest in favor of the Agent (other than Permitted Encumbrances with respect
to which the Agent has established Reserves in its Permitted Discretion);

(h) Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;

 

-15-



--------------------------------------------------------------------------------

(i) Inventory that has been sold but not yet delivered or as to which a Borrower
has accepted a deposit;

(j) Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party from which any Borrower
or any of its Subsidiaries has received notice of a dispute in respect of any
such agreement; or

(k) Inventory which is not of the type usually sold in the ordinary course of
the Borrowers’ business, unless and until the Agent has completed or received
(A) an appraisal of such Inventory from appraisers satisfactory to the Agent and
establishes an Appraised Value and Inventory Reserves (if applicable) therefor,
and otherwise agrees that such Inventory shall be deemed Eligible Inventory, and
(B) such other due diligence as the Agent may require, all of the results of the
foregoing to be reasonably satisfactory to the Agent.

“Eligible Real Estate” means the Distribution Center, so long as such Real
Estate satisfies all of the following conditions, except as otherwise agreed by
the Agent in its discretion:

(a) A Borrower owns such Real Estate in fee simple absolute;

(b) the Agent shall have received evidence that all actions that the Agent may
reasonably deem necessary or appropriate in order to create valid first and
subsisting Liens (subject only to Permitted Encumbrances (other than
Encumbrances securing Indebtedness) which have priority over the Lien of the
Agent by operation of Law or otherwise reasonably acceptable to the Agent) on
the property described in the Mortgages have been taken;

(c) the Agent shall have received an appraisal (based upon Appraised Value) of
such Real Estate complying with the requirements of FIRREA by a third party
appraiser reasonably acceptable to the Agent and otherwise in form and substance
reasonably satisfactory to the Agent; and

(d) the Real Estate Eligibility Requirements have been satisfied.

“Environmental Compliance Reserves” means, with respect to Eligible Real Estate,
any reserve which the Agent, from time to time in its Permitted Discretion
establishes for estimable amounts that are reasonably likely to be expended by
any of the Loan Parties in order for such Loan Party and its operations and
property (a) to comply with any notice from a Governmental Authority asserting
non-compliance with Environmental Laws, or (b) to correct any such
non-compliance with Environmental Laws or to provide for any Environmental
Liability.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the

 

-16-



--------------------------------------------------------------------------------

release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equipment” has the meaning set forth in the UCC.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 and 4971 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a plan amendment as a termination of a Pension Plan or a Multiemployer Plan
under Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the
PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon a Borrower or any ERISA Affiliate; or (g) the determination that any
Pension Plan is considered to be an “at-risk” plan or that any Multiemployer
Plan is considered to be in “endangered” or “critical” status within the meaning
of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA.

“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 hereof.

“Events and Circumstances” has the meaning specified in the definition of
“Material Adverse Effect”.

“Excluded Account” means the following segregated DDAs, so long as used solely
for the following purposes, and so long as no other amounts are deposited into
such accounts: (a) the charity, “Cancer Kickers” account at PNC Bank, National
Association with account number ending in -1673, (b) the postage account at PNC
Bank, National Association with account number ending in -1242, (c) the “FSA”
account at JPMorgan Chase Bank, N.A. with account number ending in -0074, and
(d) “Empire Blue Cross” account at JPMorgan Chase Bank, N.A. with account number
ending in -3834.

 

-17-



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of the
Loan Parties hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof)
pursuant to the laws of the jurisdiction under which such recipient is organized
or in which its principal office is located or, in the case of any Lender, in
which its applicable Lending Office is located, (b) any branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction in which any Loan Party is located, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Lead Borrower under
Section 10.13), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Loan Parties with respect to
such withholding tax pursuant to Section 3.01(a), (d) any U.S. federal, state or
local backup withholding tax, and (e) any U.S. federal withholding tax imposed
under FATCA.

“Executive Order” has the meaning set forth in Section 10.18.

“Expedited Assumption Motion” has the meaning provided in the Sale Agency
Agreement.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

“Facility Guaranty” means any Guarantee made by a Guarantor in favor of the
Agent and the other Credit Parties, in form and substance reasonably
satisfactory to the Agent, as the same now exists or may hereafter be amended,
modified, supplemented, renewed, restated or replaced.

“FATCA” means current Section 1471 through 1474 of the Code or any amended
version or successor provision that is substantively similar to and, in each
case, any regulations promulgated thereunder and any interpretation and other
guidance issued in connection therewith.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to money
center banks on such day on such transactions as determined by the Agent.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended from time to time.

 

-18-



--------------------------------------------------------------------------------

“Final Financing Order” means an order of the Bankruptcy Court entered in the
Chapter 11 Case after a final hearing under Bankruptcy Rule 4001(c)(2) or such
other procedures as approved by the Bankruptcy Court, which order shall be
satisfactory in form and substance to the Agent, and from which no appeal or
motion to reconsider has been filed, together with all extensions, modifications
and amendments thereto, in form and substance satisfactory to the Agent, which,
among other matters but not by way of limitation, authorizes the Borrowers to
obtain credit, incur the Obligations, and grant Liens under this Agreement and
the other Loan Documents, as the case may be, and provides for the super
priority of the Agent’s claims.

“Final Order Entry Date” means the date on which the Bankruptcy Court enters the
Final Financing Order.

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the Saturday nearest to the last day of each calendar month in
accordance with the fiscal accounting calendar of the Loan Parties.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the Saturday nearest to the last day of each April, July,
October and January of such Fiscal Year in accordance with the fiscal accounting
calendar of the Loan Parties.

“Fiscal Year” means any period of twelve (12) consecutive months ending on the
Saturday nearest to the last day of January of each year.

“Foreign Asset Control Regulations” has the meaning set forth in Section 10.18.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“GE Letter of Credit Facility” means that certain Letter of Credit Agreement,
dated as of June 14, 2013, entered into between certain of the Loan Parties and
General Electric Capital Corporation, pursuant to which General Electric Capital
Corporation has agreed to provide the Loan Parties with certain letters of
credit secured solely by cash collateral.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

-19-



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantor” has the meaning specified in the introductory paragraph hereto, and
each other Subsidiary of the Lead Borrower that shall be required to execute and
deliver a Facility Guaranty pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Inactive Subsidiary” means, at any time of determination, any Subsidiary that
does not own or lease assets having an aggregate fair market value of equal to
or greater than one thousand Dollars ($1,000). As of the Closing Date, the
Immaterial Subsidiaries are listed on Schedule 1.03 attached hereto.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than sixty (60) days after
the date on which such trade account payable was created);

 

-20-



--------------------------------------------------------------------------------

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person (including, without limitation, Disqualified Stock, or any
warrant, right or option to acquire such Equity Interest), valued, in the case
of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intellectual Property” means all present and future: customer lists, trade
secrets, know-how and other proprietary information; trademarks, trademark
applications, internet domain names, service marks, trade dress, trade names,
business names, designs, logos, slogans (and all translations, adaptations,
derivations and combinations of the foregoing) indicia and other source and/or
business identifiers, and all registrations or applications for registrations
which have heretofore been or may hereafter be issued thereon throughout the
world; copyrights and copyright applications; (including copyrights for computer
programs) and all tangible and intangible property embodying the copyrights,
unpatented inventions (whether or not patentable); patents and patent
applications; industrial design applications and registered industrial designs;
license agreements related to any of the foregoing and income therefrom; books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; all other intellectual property; and all common law and other rights
throughout the world in and to all of the foregoing.

“Interest Payment Date” means the first day after the end of each month and the
Termination Date.

“Interim Approval Order” has the meaning provided in the Sale Agency Agreement.

“Interim Financing Order” means an order of the Bankruptcy Court entered in the
Chapter 11

 

-21-



--------------------------------------------------------------------------------

Case after an interim hearing, together with all extension, modifications, and
amendments thereto, in form and substance satisfactory to the Agent in its
Permitted Discretion, which, among other matters but not by way of limitation,
authorizes, on an interim basis, the Loan Parties to execute and perform under
the terms of this Agreement and the other Loan Documents, substantially in the
form of Exhibit I.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Lead
Borrower’s and/or its Subsidiaries’ internal controls over financial reporting,
in each case as described in the Securities Laws.

“In-Transit Inventory” means Inventory of a Borrower which is in the possession
of a common carrier and is in transit from a Person that sells In-Transit
Inventory to a Borrower from a location within or outside of the continental
United States to a location of a Borrower that is within the continental United
States.

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or
(iv) consist of raw materials, work in process, or materials used or consumed in
a business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

“Inventory Reserves” means such reserves as may be established from time to time
by the Agent in its Permitted Discretion with respect to the determination of
the saleability, at retail, of the Eligible Inventory, which reflect such other
factors as affect the market value of the Eligible Inventory or which reflect
claims and liabilities that the Agent determines will need to be satisfied in
connection with the realization upon the Inventory. Without limiting the
generality of the foregoing, Inventory Reserves may, in the Agent’s Permitted
Discretion, include (but are not limited to) reserves based on:

(a) Obsolescence;

(b) Shrink;

(c) Change in Inventory character;

(d) Change in Inventory composition;

(e) Change in Inventory mix; and

(f) Out-of-date and/or expired Inventory.

Notwithstanding the foregoing, unless Agent has delivered to the Lead Borrower
written notice of the occurrence of any Event of Default and such Event of
Default is continuing, Inventory Reserves shall be limited in scope (but not
amount) to (x) those categories of Inventory Reserves imposed by Agent under the
Pre-Petition Credit Agreement prior to the Closing Date and (y) Shrink.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition, or (d) any other investment of money or capital in order to obtain
a profitable return. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

-22-



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“Joinder” means an agreement, in form and substance satisfactory to the Agent
pursuant to which, among other things, a Person becomes a party to, and bound by
the terms of, this Agreement and/or the other Loan Documents in the same
capacity and to the same extent as either a Borrower or a Guarantor, as the
Agent may determine.

“Landlord Lien State” means such state(s) in which a landlord’s claim for rent
may have priority over the Lien of the Agent in any of the Collateral, which, as
of the Closing Date, consist of the Commonwealth of Pennsylvania, the
Commonwealth of Virginia, and the State of Washington.

“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

“Lead Borrower” has the meaning assigned to such term in the preamble of this
Agreement.

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Agent.

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Liquidation” means the exercise by the Agent of those rights and remedies
accorded to the Agent under the Loan Documents and applicable Law as a creditor
of the Loan Parties with respect to the realization on the Collateral, including
(after the occurrence and during the continuation of an Event of Default) the
conduct by the Loan Parties acting with the consent of the Agent, of any public,
private or “going out of business”, “store closing”, or other similarly themed
sale or other disposition of the Collateral for the purpose of liquidating the
Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are used
with like meaning in this Agreement.

“Loan” means any extension of credit by a Lender to the Borrowers under Article
II in the form of a Committed Loan or otherwise.

 

-23-



--------------------------------------------------------------------------------

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

“Loan Documents” means this Agreement, each Note, all Borrowing Base
Certificates, the Blocked Account Agreements, the Daisy Letter Agreement, the
DDA Notifications, the Credit Card Notifications, the Security Documents, each
Facility Guaranty, and any other instrument or agreement now or hereafter
executed and delivered in connection herewith, each as amended and in effect
from time to time.

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of any Loan Party or the Lead Borrower
and its Subsidiaries taken as a whole; (b) a material impairment of the ability
of any Borrower (or of the Loan Parties taken as a whole) to perform its
obligations under any Loan Document to which it is a party; or (c) a material
impairment of the rights and remedies of the Agent or any Lender under any Loan
Document or a material adverse effect upon the legality, validity, binding
effect or enforceability against any Borrower (or the Loan Parties taken as a
whole) of any Loan Document to which it is a party. In determining whether any
individual event would result in a Material Adverse Effect, notwithstanding that
such event in and of itself does not have such effect, a Material Adverse Effect
shall be deemed to have occurred if the cumulative effect of such event and all
other then existing events would result in a Material Adverse Effect.
Notwithstanding the foregoing, (i) the filing of the Chapter 11 Case (and any
defaults under pre-petition agreements arising solely as a result of the filing
of the Chapter 11 Case, so long as the exercise of remedies as a result of such
defaults are stayed under the Bankruptcy Code), and (ii) events specifically
described in the Declaration of Lee Diercks in Support of Chapter 11 Petitions
and First Day Motions, dated on or about the date hereof (the “Events and
Circumstances”), will each not be deemed to have a Material Adverse Effect.

“Material Contract” means, (a) Daisy License Agreement, (b) the Media Services
Agreement, and (c) with respect to any Loan Party, such other contracts or
agreements that are otherwise material to the business, financial condition,
operations, performance, or properties of such Loan Party.

“Material Environmental Liabilities” means Environmental Liabilities exceeding
$500,000 in the aggregate.

“Material Indebtedness” means: (i) the GE Letter of Credit Facility, and
(ii) Indebtedness (other than the Obligations) of the Loan Parties in an
aggregate principal amount exceeding $500,000. For purposes of determining the
amount of Material Indebtedness at any time, (a) the amount of the obligations
in respect of any Swap Contract at such time shall be calculated at the Swap
Termination Value thereof, (b) undrawn committed or available amounts shall be
included, and (c) all amounts owing to all creditors under any combined or
syndicated credit arrangement shall be included.

“Maturity Date” means December 8, 2015.

“Maximum Loan Amount” means, at any time of determination, the lesser of (a) the
Aggregate Commitments minus the Pre-Petition Reserve or (b) the Borrowing Base.

“Maximum Rate” has the meaning provided therefor in Section 10.09.

“Measurement Period” means, at any date of determination, the most recently
completed four Fiscal Quarters of the Lead Borrower or, if fewer than four
consecutive Fiscal Quarters of the Lead Borrower have been completed since the
Closing Date.

 

-24-



--------------------------------------------------------------------------------

“Media Services Agreement” means that certain Amended and Restated Media
Services Agreement, dated as of November 8, 2010, between Alloy, Inc. and the
Lead Borrower, as amended by that certain Partial Assignment of Amended and
Restated Media Services Agreement dated as of June 4, 2013 and as further
amended, restated or otherwise modified from time to time in accordance with the
terms hereunder.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” means each and every fee and leasehold mortgage or deed of trust,
security agreement and assignment by and between the Loan Party owning or
holding the leasehold interest in the Real Estate encumbered thereby in favor of
the Agent.

“Mortgage Policy” has the meaning specified in the definition of Real Estate
Eligibility Requirements.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Lead Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Proceeds” means (a) with respect to any Disposition by any Loan Party or
any of its Subsidiaries, or any Extraordinary Receipt received or paid to the
account of any Loan Party or any of its Subsidiaries, the excess, if any, of
(i) the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder which is senior to the Agent’s Lien on such asset and that is required
to be repaid (or to establish an escrow for the future repayment thereof) in
connection with such transaction (other than Indebtedness under the Loan
Documents), and (B) the actual out-of-pocket expenses incurred by such Loan
Party or such Subsidiary in connection with such transaction (including, without
limitation, appraisals, and brokerage, legal, title and recording or transfer
tax expenses and commissions) paid by any Loan Party to third parties (other
than Affiliates)); and

(b) with respect to the sale or issuance of any Equity Interest by any Loan
Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and cash equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
actual out-of-pocket expenses, incurred by such Loan Party or such Subsidiary in
connection therewith.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing the Committed Loans made or to be made by such Lender, substantially
in the form of Exhibit B, as each may be amended, restated, supplemented or
modified from time to time.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts (including principal, interest,
fees, costs, and expenses), liabilities, obligations, covenants, indemnities,
and duties of, any Loan Party arising under any Loan Document or otherwise with
respect to any Loan (including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral
therefor), whether direct or

 

-25-



--------------------------------------------------------------------------------

indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest,
fees, costs, expenses and indemnities that accrue after the commencement by or
against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, fees, costs, expenses and indemnities are
allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed on
overall net income however denominated and franchise leases imposed (in lieu of
net income taken) as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment pursuant to
Section 10.13).

“Outstanding Amount” means, with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Loans occurring on such
date.

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.

“Participant” has the meaning specified in Section 10.06(d).

“Participation Register” has the meaning provided therefor in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Lead Borrower
or any ERISA Affiliate or to which the Lead Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

 

-26-



--------------------------------------------------------------------------------

“Perfection Certificate” means that certain perfection certificate dated as of
the date hereof, executed and delivered by the Loan Parties in favor of the
Agent, for the benefit of the Credit Parties, and each other Perfection
Certificate (which shall be in form and substance reasonably acceptable to the
Agent) executed and delivered by the applicable Borrower or Guarantor in favor
of the Agent for the benefit of the Credit Parties contemporaneously with the
execution and delivery of Joinder executed in accordance with Section 6.12, in
each case, as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance herewith.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable business judgment from the perspective of a secured,
asset-based commercial lender.

“Permitted Disposition” means any of the following:

(a) Dispositions of Inventory in the ordinary course of business;

(b) Dispositions of assets (other than the Distribution Center) pursuant to the
Sale Agency Agreement, in accordance with Section 6.26 and on terms and
conditions acceptable to the Agent in its Permitted Discretion;

(c) sale of the Distribution Center on terms and conditions acceptable to the
Agent in its Permitted Discretion;

(d) licenses for the conduct of licensed departments within the Loan Parties’
Stores in the ordinary course of business; provided that, if requested by the
Agent, the Agent shall have entered into an intercreditor agreement with the
Person operating such licensed department on terms and conditions reasonably
satisfactory to the Agent;

(e) sales, transfers and Dispositions among the Loan Parties or by any
Subsidiary to a Loan Party;

(f) sales, transfers and Dispositions by any Subsidiary which is not a Loan
Party to another Subsidiary; and

(g) the liquidation or dissolution of any Inactive Subsidiary; provided that the
Net Proceeds, if any, of any such liquidation or dissolution shall be paid to a
Loan Party.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 6.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by applicable Law, arising in the ordinary course of business
and securing obligations that are not overdue or are being contested in
compliance with Section 6.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations, other than any Lien imposed by ERISA;

 

-27-



--------------------------------------------------------------------------------

(d) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) Liens in respect of judgments that would not constitute an Event of Default
hereunder;

(f) easements, covenants, conditions, restrictions, building code laws, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of a Loan Party and such other minor title defects or survey matters that are
disclosed by current surveys that, in each case, do not materially interfere
with the current use of the real property;

(g) Liens existing on the Closing Date and listed on Schedule 7.01;

(h) Liens on fixed or capital assets acquired by any Loan Party which are
permitted under clause (c) of the definition of Permitted Indebtedness so long
as (i) such Liens and the Indebtedness secured thereby are incurred prior to or
within ninety (90) days after such acquisition, (ii) the Indebtedness secured
thereby does not exceed the cost of acquisition of such fixed or capital assets
and (iii) such Liens shall not extend to any other property or assets of the
Loan Parties;

(i) Liens in favor of the Agent (including Liens under the Pre-Petition Credit
Agreement);

(j) statutory Liens of landlords and lessors in respect of rent not in default;

(k) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the Closing Date and
Permitted Investments, provided that such liens (a) attach only to such
Investments and (b) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;

(l) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

(m) Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to a Loan Party;

(n) [Reserved]

(o) Liens in favor of customs and revenues authorities imposed by applicable Law
arising in the ordinary course of business in connection with the importation of
goods and securing obligations that are (A) being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation;

 

-28-



--------------------------------------------------------------------------------

(p) encumbrances referred to in Schedule B of the Mortgage Policies insuring the
Mortgages;

(q) Liens in favor of JPL Daisy LLC pursuant to the Daisy License Agreement;

(r) Liens in favor of collecting banks arising by operation of law under
Section 4-210 of the Uniform Commercial Code or, with respect to collecting
banks located in the State of New York, under 4-208 of the Uniform Commercial
Code;

(s) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of Law encumbering deposits; and

(t) Liens on cash collateral in favor of, and deposited with, General Electric
Capital Corporation securing amounts owed under the GE Letter of Credit Facility
in an amount not to exceed $7,750,000 at any time.

“Permitted Indebtedness” means each of the following as long as no Default or
Event of Default exists or would arise from the incurrence thereof:

(a) Indebtedness outstanding on the Closing Date and listed on Schedule 7.03;

(b) Indebtedness of any Loan Party to any other Loan Party;

(c) purchase money Indebtedness of any Loan Party to finance the acquisition of
any personal property consisting solely of fixed or capital assets, including
Capital Lease Obligations, and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof; provided, however, that the aggregate principal amount
of Indebtedness permitted by this clause (c) shall not exceed $500,000 at any
time outstanding; provided further that, if reasonably requested by the Agent,
the Loan Parties shall use commercially reasonable efforts to cause the holders
of such Indebtedness to enter into a Collateral Access Agreement on terms
reasonably satisfactory to the Agent;

(d) Contingent liabilities under surety bonds or similar instruments incurred in
the ordinary course of business in connection with the construction or
improvement of Stores;

(e) the Obligations and the Pre-Petition Obligations;

(f) without duplication of anything listed on Schedule 7.03, reimbursement
obligations owed by any Loan Party to General Electric Capital Corporation with
respect to the GE Letter of Credit Facility in an aggregate amount not to exceed
$7,750,000 at any time; and

(g) Indebtedness consisting of Guarantees of one Loan Party of Permitted
Indebtedness of another Loan Party.

“Permitted Investments” means each of the following as long as no Default or
Event of Default exists or would arise from the making of such Investment:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

 

-29-



--------------------------------------------------------------------------------

(b) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or then equivalent
grade) by Moody’s or at least “A-1” (or then equivalent grade) by S&P, in each
case with maturities of not more than 180 days from the date of acquisition
thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

(d) Fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than one hundred percent
(100%) of the repurchase obligation of such counterparty entity with whom such
repurchase agreement has been entered into;

(e) Investments, classified in accordance with GAAP as current assets of the
Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above;

(f) Investments existing on the Closing Date, and set forth on Schedule 7.02,
but not any increase in the amount thereof or any other modification of the
terms thereof;

(g) (i) Investments by any Loan Party and its Subsidiaries in their respective
Subsidiaries outstanding on the Closing Date, (ii) additional Investments by any
Loan Party and its Subsidiaries in Loan Parties, and (iii) so long as no Default
or Event of Default has occurred and is continuing or would result from such
Investment, additional Investments by the Loan Parties in wholly-owned
Subsidiaries that are not Loan Parties in an aggregate amount invested after the
Closing Date hereof not to exceed $250,000;

(h) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(i) Guarantees constituting Permitted Indebtedness;

(j) Investments by any Loan Party in Swap Contracts entered into in the ordinary
course of business and for bona fide business (and not speculative) purposes to
protect against fluctuations in interest rates in respect of the Obligations;

 

-30-



--------------------------------------------------------------------------------

(k) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(l) advances to officers, directors and employees of the Loan Parties and
Subsidiaries in the ordinary course of business in an aggregate amount not to
exceed $150,000 at any time outstanding, for travel, entertainment, relocation
and analogous ordinary business purposes; and

(m) Capital contributions made by any Loan Party to another Loan Party;

provided, however, that notwithstanding the foregoing, no such Investments
specified in clauses (a) through (e) shall be permitted unless (i) no Loans are
then outstanding, and (ii) such Investments shall be pledged to the Agent as
additional collateral for the Obligations pursuant to such agreements as may be
reasonably required by the Agent.

“Permitted Overadvance” means an Overadvance made by the Agent, in its Permitted
Discretion, which:

(a) Is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents; or

(b) Is made to pay any other amount chargeable to any Loan Party hereunder.

provided however, that the foregoing shall not result in any claim or liability
against the Agent (regardless of the amount of any Overadvance) for
Unintentional Overadvances and such Unintentional Overadvances shall not reduce
the amount of Permitted Overadvances allowed hereunder; provided further that in
no event shall the Agent make an Overadvance, if after giving effect thereto,
the principal amount of the Credit Extensions would exceed the Aggregate
Commitments (as in effect prior to any termination of the Commitments pursuant
to Section 2.05(f) hereof).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

“Petition Date” has the meaning specified in the Recitals to this Agreement.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Lead Borrower or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.

“Prepayment Event” means:

(a) Any Disposition (including pursuant to a sale and leaseback transaction) of
any property or asset of a Loan Party, other than sales of Inventory in the
ordinary course of business;

(b) Any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of (and payments in lieu
thereof), any property or asset of a Loan Party in an amount in excess of
$200,000, unless the proceeds therefrom are required to be paid to the holder of
a Lien on such property or asset having priority over the Lien of the Agent;

 

-31-



--------------------------------------------------------------------------------

(c) The issuance by a Loan Party of any Equity Interests, other than any such
issuance of Equity Interests (i) to a Loan Party, or (ii) as a compensatory
issuance to any employee, officer, director, or consultant (including under any
option plan);

(d) The incurrence by a Loan Party of any Indebtedness for borrowed money other
than Permitted Indebtedness; or

(e) The receipt by any Loan Party of any Extraordinary Receipts.

“Pre-Petition Credit Agreement” means that certain Credit Agreement dated as of
June 14, 2013, among the Loan Parties, Salus, as agent, and a syndicate of
lenders, as amended prior to and in effect on the Petition Date.

“Pre-Petition Indebtedness” shall mean Indebtedness of any Loan Party that was
incurred or accrued prior to the commencement of the Chapter 11 Case.

“Pre-Petition Loan Documents” means the “Loan Documents” as such term is defined
in the Pre-Petition Credit Agreement.

“Pre-Petition Loans” means the “Loans” as such term is defined in the
Pre-Petition Credit Agreement.

“Pre-Petition Obligations” means the “Obligations” as such term is defined in
the Pre-Petition Credit Agreement.

“Pre-Petition Permitted Liens” has the meaning specified in the Interim
Financing Order.

“Pre-Petition Reserve” means, at any date of determination, an amount equal to
the aggregate outstanding amount of the Pre-Petition Obligations (other than
contingent indemnification obligations for which a claim has not been asserted).

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

“Real Estate Advance Rate” means seventy percent (70%).

“Real Estate Eligibility Requirements” means, collectively, each of the
following:

(a) The applicable Loan Party has executed and delivered to the Agent a Mortgage
with respect to any Real Estate intended, by such Loan Party, to be included in
Eligible Real Estate;

(b) Such Real Estate is used by a Loan Party for offices or as a Store or
distribution center;

(c) As to any particular property, the Loan Party is in compliance in all
material respects with the representations, warranties and covenants set forth
in the Mortgage relating to such Real Estate;

(d) The Agent shall have received fully paid American Land Title Association
Lender’s Extended Coverage title insurance policies or marked-up title insurance
commitments

 

-32-



--------------------------------------------------------------------------------

having the effect of a policy of title insurance) (the “Mortgage Policies”) in
form and substance, with the endorsements reasonably required by the Agent (to
the extent available at commercially reasonable rates) and in amounts reasonably
acceptable to the Agent, issued, coinsured and reinsured (to the extent required
by the Agent) by title insurers reasonably acceptable to the Agent, insuring the
Mortgages to be valid first and subsisting Liens on the property or leasehold
interests described therein, free and clear of all defects (including, but not
limited to, mechanics’ and materialmen’s Liens) and encumbrances, excepting only
Permitted Encumbrances having priority over the Lien of the Agent under
applicable Law or otherwise reasonably acceptable to the Agent;

(e) With respect to any Real Estate owned by a Borrower or any other Loan Party
(excluding interests as lessee under a Lease) which is intended by such Borrower
or such other Loan Party to be included in Eligible Real Estate, the Agent shall
have received American Land Title Association/American Congress on Surveying and
Mapping form surveys, for which all necessary fees (where applicable) have been
paid, certified to the Agent and the issuer of the Mortgage Policies in a manner
reasonably satisfactory to the Agent by a land surveyor duly registered and
licensed in the states in which the property described in such surveys is
located and reasonably acceptable to the Agent, showing all buildings and other
improvements, the location of any easements, parking spaces, rights of way,
building set-back lines and other dimensional regulations and the absence of
encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects reasonably acceptable to the
Agent;

(f) With respect to any Real Estate intended by any Borrower or other Loan Party
to be included in Eligible Real Estate, the Agent shall have received a Phase I
Environmental Site Assessment in accordance with ASTM Standard E1527-05, in form
and substance reasonably satisfactory to the Agent, from an environmental
consulting firm reasonably acceptable to the Agent, which report shall identify
recognized environmental conditions and shall to the extent possible quantify
any related costs and liabilities, associated with such conditions and the Agent
shall be satisfied with the nature and amount of any such matters. The Agent
may, upon the receipt of a Phase I Environmental Site Assessment require the
delivery of further environmental assessments or reports to the extent such
further assessments or reports are recommended in the Phase I Environmental Site
Assessment;

(g) The applicable Loan Party shall have delivered to the Agent evidence of
flood insurance naming the Agent as mortgagee as required by the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
amended and in effect, which shall be reasonably satisfactory in form and
substance to the Agent; and

(h) The applicable Loan Party shall have delivered such other information and
documents as may be reasonably requested by the Agent, including, without
limitation, such as may be necessary to comply with FIRREA.

“Realty Reserves” means such reserves as the Agent from time to time determines
in the Agent’s Permitted Discretion as being appropriate to reflect the
impediments to the Agent’s ability to realize upon any Eligible Real Estate or
to reflect claims and liabilities that the Agent determines will need to be
satisfied in connection with the realization upon any Eligible Real Estate.
Without limiting the generality of the foregoing, Realty Reserves may include
(but are not limited to) (i) Environmental Compliance Reserves, (ii) reserves
for (A) municipal taxes and assessments actually due, (B) repairs reasonably
deemed by the Agent to be improvements impacting marketability, and
(C) remediation of title defects, and (iii) reserves for Indebtedness secured by
Liens having priority over the Lien of the Agent on such

 

-33-



--------------------------------------------------------------------------------

Real Estate. Notwithstanding the foregoing, unless Agent has delivered to the
Lead Borrower written notice of the occurrence of any Event of Default and such
Event of Default is continuing, Realty Reserves shall be limited in scope (but
not amount) to those categories of Realty Reserves imposed by Agent under the
Pre-Petition Credit Agreement prior to the Closing Date.

“Receipts and Collections” has the meaning specified in Section 6.13(c).

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Lead Borrower and its Subsidiaries as
prescribed by the Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Remaining Initial Guaranty Payment” has the meaning provided in the Sale Agency
Agreement.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Reports” has the meaning provided in Section 9.12(a).

“Request for Credit Extension” means, with respect to a Committed Borrowing, a
Committed Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than fifty percent (50%) of the sum of the Aggregate Commitments or, if the
Aggregate Commitments have been terminated pursuant to Section 8.02, Lenders
holding in the aggregate more than fifty percent (50%) of the Total
Outstandings; provided that the Commitment of, and the portion in the aggregate
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Reserves” means all Inventory Reserves, Availability Reserves and Realty
Reserves.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party or any of
the other individuals designated in writing to the Agent by an existing
Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder and for whom the Agent
has received satisfactory background checks. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.

 

-34-



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sale Agency Agreement” means the Agency Agreement dated as of December 4, 2014,
by and among the Lead Borrower, Gordon Brothers Retail Partners, LLC, a Delaware
limited liability company, and Hilco Merchant Resources, LLC, a Delaware limited
liability company, for the sale of all or substantially all of the Loan Parties’
assets (other than the Distribution Center), as in effect on such date and as
amended, restated, supplemented, or modified from time to time thereafter with
Agent’s prior written consent.

“Salus” means Salus Capital Partners, LLC and its successors.

“Salus Entity” has the meaning provided in Section 10.06(h).

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Agent, as the same now exists or may hereafter be
amended, modified, supplemented, renewed, restated or replaced.

“Security Documents” means the Security Agreement, the Confirmation Agreement,
the Blocked Account Agreements, the Mortgages, the DDA Notifications, the Credit
Card Notifications, and each other security agreement or other instrument or
document executed and delivered to the Agent pursuant to this Agreement or any
other Loan Document granting a Lien to secure any of the Obligations.

“Settlement Date” has the meaning provided in Section 2.14(a).

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

“Spot Rate” has the meaning given to such term in Section 1.06 hereof.

“Statutory Committee” means any official committee appointed in the Chapter 11
Case pursuant to Section 1102 of the Bankruptcy Code.

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

 

-35-



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII, or (iii) the termination of the
Commitments in accordance with the provisions of Section 2.06(a) hereof.

“Total Outstandings” means the aggregate Outstanding Amount of all Committed
Loans.

 

-36-



--------------------------------------------------------------------------------

“Trading with the Enemy Act” has the meaning set forth in Section 10.18.

“Trigger Event” means (a) the occurrence and continuance of an Event of Default
and the exercise of remedies provided for in Section 8.02 (or after the Loans
automatically becoming immediately due and payable as set forth in the proviso
to Section 8.02) or (b) a sale of any of the Loan Parties’ assets approved by an
order of the Bankruptcy Court pursuant to Sections 363 or 365 of the Bankruptcy
Code.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9
of the Uniform Commercial Code; provided further that, if by reason of mandatory
provisions of law, perfection, or the effect of perfection or non-perfection, of
a security interest in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “Uniform Commercial Code” means
the Uniform Commercial Code as in effect in such other jurisdiction for purposes
of the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

“UFCA” has the meaning specified in Section 10.22(d).

“UFTA” has the meaning specified in Section 10.22(d).

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Unintentional Overadvance” means an Overadvance which, to the Agent’s
knowledge, did not constitute an Overadvance when made but which has become an
Overadvance resulting from changed circumstances beyond the control of the
Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base or misrepresentation
by the Loan Parties.

“United States” and “U.S.” mean the United States of America.

“Wage Order” means the order of the Bankruptcy Court entered in the Chapter 11
Case, together with all extensions, modifications and amendments that are in
form and substance acceptable to the Agent in its Permitted Discretion, which,
among other matters, authorizes the Loan Parties to pay certain pre-petition
wages, benefits and other amounts owing to employees.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments,

 

-37-



--------------------------------------------------------------------------------

supplements or modifications set forth herein or in any other Loan Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean the repayment in
Dollars in full in cash or immediately available funds (or, in the case of any
contingent Obligations, providing cash collateralization or other collateral as
may be requested by the Agent) of all of the Obligations other than unasserted
contingent indemnification Obligations.

1.03 Accounting Terms Generally.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP, applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Agent, the Lenders and the Lead Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Lead Borrower shall provide to the Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

-38-



--------------------------------------------------------------------------------

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Article II, Article IX and Article X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Agent at such time on the basis of
the Spot Rate (as defined below) for the purchase of such currency with Dollars.
For purposes of this Section 1.06, the “Spot Rate” for a currency means the rate
determined by the Agent to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date of such
determination; provided that the Agent may obtain such spot rate from another
financial institution designated by the Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans; Reserves.

(a) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Committed Loan”) to the Borrowers from
time to time, on any Business Day during the Availability Period on which the
Agent’s offices are open to conduct business, in an aggregate amount not to
exceed at any time outstanding the lesser of (x) the amount of such Lender’s
Commitment, or (y) such Lender’s Applicable Percentage of the Borrowing Base;
subject in each case to the following limitations:

(i) after giving effect to any Committed Borrowing, the Total Outstandings shall
not exceed the Maximum Loan Amount;

(ii) after giving effect to any Committed Borrowing, the aggregate Outstanding
Amount of the Committed Loans of any Lender shall not exceed the lesser of
(A) such Lender’s Commitment and (B) such Lender’s Applicable Percentage of the
Borrowing Base; and

Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow Committed Loans under this Section 2.01.
Subject to the entry of a Final Financing Order that authorizes the payment in
full of all outstanding Pre-Petition Obligations, on the Final Order Entry Date,
the Borrowers shall request Committed Loans sufficient to pay off in full any
outstanding Pre-Petition Obligations (other than contingent indemnification
obligations for which a claim has not been asserted).

(b) The Inventory Reserves, Availability Reserves, and Realty Reserves as of the
Closing Date are set forth in the Borrowing Base Certificate delivered pursuant
to Section 4.01(b) hereof.

(c) The Agent shall have the right, at any time and from time to time after the
Closing Date in its Permitted Discretion to establish, modify or eliminate
Reserves.

 

-39-



--------------------------------------------------------------------------------

2.02 Borrowings of Committed Loans.

(a) Each Committed Loan shall be made upon the Lead Borrower’s irrevocable
notice to the Agent, which notice must be received by the Agent not later than
12:00 p.m. on the same Business Day of the requested date of any Committed
Borrowing, and must be made by delivery to the Agent of a written Committed Loan
Notice and a Borrowing Base Certificate, appropriately completed and signed by a
Responsible Officer of the Lead Borrower. Each Committed Borrowing shall be in a
principal amount of $100,000 or a whole multiple of $50,000 in excess thereof.
Each Committed Loan Notice shall specify (i) the requested date of the Committed
Borrowing (which shall be a Business Day), and (ii) the principal amount of
Committed Loans to be borrowed.

(b) Following receipt of a Request for Credit Extension, the Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans. In the case of a Committed Borrowing, each Lender
shall make the amount of its Committed Loan available to the Agent in
immediately available funds at the Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Committed Borrowing is the initial Credit Extension, Section 4.01), the
Agent shall use reasonable efforts to make all funds so received available to
the Borrowers in like funds by no later than 4:00 p.m. on the day of receipt by
the Agent by wire transfer of such funds, in accordance with instructions
provided to (and reasonably acceptable to) the Agent by the Lead Borrower.

(c) The Agent, without the request of the Lead Borrower, may advance as a Loan
any interest, fee, service charge (including direct wire fees), Credit Party
Expenses, or other payment to which any Credit Party is entitled from the Loan
Parties pursuant hereto or any other Loan Document and may charge the same to
the Loan Account notwithstanding that an Overadvance may result thereby. The
Agent shall advise the Lead Borrower of any such advance or charge promptly
after the making thereof. Such action on the part of the Agent shall not
constitute a waiver of the Agent’s rights and the Borrowers’ obligations under
Section 2.05(a). Any amount which is added to the principal balance of the Loan
Account as provided in this Section 2.02(c) shall bear interest at the interest
rate then and thereafter applicable to the Loans.

(d) Each Committed Borrowing shall be made by the Lenders pro rata in accordance
with their respective Applicable Percentage. The failure of any Lender to make
any Loan shall neither relieve any other Lender of its obligation to fund its
Loan in accordance with the provisions of this Agreement nor increase the
obligation of any such other Lender.

(e) At any time that any Loans are outstanding, the Agent shall notify the Lead
Borrower and the Lenders of any change in Salus’ prime rate used in determining
the Base Rate.

(f) The Agent and the Lenders shall have no obligation to make any Loan if an
Overadvance would result. The Agent may, in its Permitted Discretion, make
Permitted Overadvances without the consent of the Borrowers, the Lenders, and
the Borrowers and each Lender shall be bound thereby. A Permitted Overadvance is
for the account of the Borrowers and shall constitute a Loan and an Obligation
and shall be repaid by the Borrowers in accordance with the provisions of
Section 2.05(a). The making of any such Permitted Overadvance on any one
occasion shall not obligate the Agent or any Lender to make or permit any
Permitted Overadvance on any other occasion or to permit such Permitted
Overadvances to remain outstanding. The Agent shall have no liability for, and
no Loan Party or Credit Party shall have the right to, or shall, bring any claim
of any kind whatsoever against the Agent with respect to Unintentional
Overadvances regardless of the amount of any such Overadvance(s).

 

-40-



--------------------------------------------------------------------------------

2.03 [Reserved].

2.04 [Reserved].

2.05 Prepayments.

(a) If for any reason the Total Outstandings at any time exceed the Maximum Loan
Amount as then in effect, the Borrowers shall immediately prepay the Committed
Loans in an aggregate amount equal to such excess.

(b) The Borrowers shall prepay the Pre-Petition Obligations and the Loans with
proceeds and collections received by the Loan Parties to the extent so required
under the provisions of Section 6.13 hereof.

(c) The Borrowers shall prepay the Pre-Petition Obligations and the Loans in an
amount equal to the Net Cash Proceeds received by a Loan Party on account of a
Prepayment Event;

(d) Upon (i) the expiration of any letter of credit, or any reduction in the
amount of any letter of credit under the GE Letter of Credit Facility, and
(ii) General Electric Capital Corporation’s release of cash collateral to the
Loan Parties in respect of such expiration or reduction, the Borrowers shall
immediately prepay the Pre-Petition Obligations and the Loans then outstanding
in an amount equal to the amount of cash collateral so returned.

(e) Prepayments made pursuant to Section (b), (c), and (d) above, first, shall
be applied ratably to the outstanding Pre-Petition Obligations (in the order set
forth in Section 8.03 of the Pre-Petition Credit Agreement); second, shall be
applied ratably to the outstanding Committed Loans; and third, the amount
remaining, if any, after the prepayment in full of all Pre-Petition Obligations
(other than contingent indemnification obligations for which a claim has not
been asserted) and Committed Loans outstanding at such time may be retained by
the Borrowers for use in the ordinary course of its business.

(f) Subject to the entry of a Final Financing Order that authorizes the payment
in full of all outstanding Pre-Petition Obligations, no later than one
(1) Business Day after the Final Order Entry Date, the Borrowers shall pay in
full the total outstanding amount, if any, of the Pre-Petition Obligations
(other than contingent indemnification obligations for which a claim has not
been asserted).

2.06 Termination or Reduction of Commitments.

(a) Subject to the payment of any fees required under Section 2.09, the
Borrowers may, upon irrevocable notice from the Lead Borrower to the Agent,
terminate the Aggregate Commitments or from time to time permanently reduce the
Aggregate Commitments; provided that (i) any such notice shall be received by
the Agent not later than 11:00 a.m. three (3) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $100,000 in excess
thereof, (iii) the Borrowers shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments. The
Aggregate Commitments shall automatically and permanently be reduced on the
date, and in the amount, set forth in the definition thereof.

(b) The Agent will promptly notify the Lenders of any termination or reduction
of the Aggregate Commitments under this Section 2.06. Upon any reduction of the
Aggregate Commitments, the Commitment of each Lender shall be reduced by such
Lender’s Applicable Percentage

 

-41-



--------------------------------------------------------------------------------

of such reduction amount. All fees (including, without limitation, the
Commitment Fees) and interest in respect of the Aggregate Commitments accrued
until the effective date of any termination of the Aggregate Commitments shall
be paid on the effective date of such termination.

2.07 Repayment of Loans.

The Borrowers shall repay to the Lenders on the Termination Date the aggregate
principal amount of Committed Loans outstanding on such date.

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b) below, each Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Applicable Interest
Rate.

(b) (i) If any amount payable under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws, until paid in full.

(ii) If any other Event of Default exists and is continuing, then the Agent may,
and upon the request of the Required Lenders shall, notify the Lead Borrower
that all outstanding Obligations shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate and thereafter
such Obligations shall bear interest at the Default Rate to the fullest extent
permitted by applicable Laws until such Event of Default is no longer
continuing.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

(a) Closing Fee. On the Closing Date, the Borrowers shall pay to the Agent, for
the account of each Lender in accordance with its Applicable Percentage, a
one-time fee in an amount equal to $50,000 (the “Closing Fee”). The entire
Closing Fee shall be fully earned on the Closing Date and shall not be
refundable for any reason whatsoever.

(b) DIP Maintenance Fee. The Borrowers shall pay to the Agent, for its own
account, a DIP maintenance fee payable in monthly installments of $10,000
through the Maturity Date or earlier payment in full in cash of the Obligations
and termination of the Commitments (the “DIP Maintenance Fee”). The entire DIP
Maintenance Fee shall be fully earned on the Closing Date and shall not be
refundable for any reason whatsoever, and shall be paid on the first day of each
calendar month. Any unpaid balance of the DIP Maintenance Fee outstanding on the
Termination Date shall be paid on the Termination Date.

 

-42-



--------------------------------------------------------------------------------

(c) DIP Exit Fee. On the earliest to occur of (i) a sale of any Loan Party’s
assets resulting in sufficient Net Proceeds to pay the Obligations and the DIP
Exit Fee in full, (ii) the confirmation in the Chapter 11 Case of a plan of
reorganization or liquidation and (iii) the Termination Date (whether in
connection with a refinancing of the Obligations or otherwise), Borrowers shall
pay the Agent, for the account of each Lender in accordance with its Applicable
Percentage, a one-time fee in an amount equal to $50,000 (the “DIP Exit Fee”).

2.10 Computation of Interest and Fees. All computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed. Interest
shall accrue on each Loan for the day on which the Loan is made. For purposes of
the calculation of interest on the Loans and the Outstanding Amount, all
payments made by or on account of the Borrowers shall be deemed to have been
applied to the Loans two (2) Business Days after receipt of such payments by the
Agent (as such receipt is determined pursuant to Section 2.12). Each
determination by the Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent actual error.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by the Agent (the “Loan Account”) in the ordinary
course of business. In addition, each Lender may record in such Lender’s
internal records, an appropriate notation evidencing the date and amount of each
Loan from such Lender, each payment and prepayment of principal of any such
Loan, and each payment of interest, fees and other amounts due in connection
with the Obligations due to such Lender. The accounts or records maintained by
the Agent and each Lender shall be conclusive absent actual error of the amount
of the Credit Extensions made by the Lenders to the Borrowers and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Agent in respect of such matters, the accounts
and records of the Agent shall control in the absence of actual error. Upon the
request of any Lender made through the Agent, the Borrowers shall execute and
deliver to such Lender (through the Agent) a Note, which shall evidence such
Lender’s Committed Loans in addition to such accounts or records. Each Lender
may attach schedules to its Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto. Upon receipt of an
affidavit of a Lender as to the loss, theft, destruction or mutilation of such
Lender’s Note and upon cancellation of such Note, the Borrowers will issue, in
lieu thereof, a replacement Note in favor of such Lender, in the same principal
amount thereof and otherwise of like tenor.

(b) Agent shall render monthly statements regarding the Loan Account to the Lead
Borrower including principal, interest, fees, and including an itemization of
all charges and expenses constituting Credit Party Expenses owing, and such
statements, absent manifest error, shall be conclusively presumed to be correct
and accurate and constitute an account stated between Borrowers and the Credit
Parties unless, within thirty (30) days after receipt thereof by the Lead
Borrower, the Lead Borrower shall deliver to Agent written objection thereto
describing the error or errors contained in any such statements.

2.12 Payments Generally; Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Agent, for the account of the respective Lenders
to which such payment is owed, at the Agent’s Office in Dollars and in

 

-43-



--------------------------------------------------------------------------------

immediately available funds not later than 2:00 p.m. on the date specified
herein. The Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Agent after 2:00 p.m. shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue and shall be calculated pursuant to Section 2.10. If any payment to be
made by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Agent. Unless the Agent shall have
received notice from a Lender prior to 12:00 noon on the date of such Committed
Borrowing that such Lender will not make available to the Agent such Lender’s
share of such Committed Borrowing, the Agent may assume that such Lender has
made such share available on such date in accordance with and at the time
required by Section 2.02 and may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Committed Borrowing available
to the Agent, then the applicable Lender and the Borrowers severally agree to
pay to the Agent forthwith on demand such corresponding amount in immediately
available funds with interest thereon, for each day from and including the date
such amount is made available to the Borrowers to but excluding the date of
payment to the Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation plus any
administrative processing or similar fees customarily charged by the Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrowers, the interest rate applicable to Committed Loans. If the Borrowers
and such Lender shall pay such interest to the Agent for the same or an
overlapping period, the Agent shall promptly remit to the Borrowers the amount
of such interest paid by the Borrowers for such period. If such Lender pays its
share of the applicable Committed Borrowing to the Agent, then the amount so
paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by the Borrowers shall be without prejudice to any claim
the Borrowers may have against a Lender that shall have failed to make such
payment to the Agent.

(ii) Payments by Borrowers; Presumptions by Agent. Unless the Agent shall have
received notice from the Lead Borrower prior to the time at which any payment is
due to the Agent for the account of the Lenders hereunder that the Borrowers
will not make such payment, the Agent may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders severally
agrees to repay to the Agent forthwith on demand the amount so distributed to
such Lender, in immediately available funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Agent, at the greater of the Federal Funds Rate and a
rate determined by the Agent in accordance with banking industry rules on
interbank compensation.

A notice of the Agent to any Lender or the Lead Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent actual error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Agent funds for any Loan to be made by such Lender as provided in the
foregoing provisions of this Article II, and such funds are not made available
to the Borrowers by the Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof (subject to the provisions of the last paragraph of
Section 4.02 hereof), the Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

-44-



--------------------------------------------------------------------------------

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans and to make payments hereunder are several and not joint.
The failure of any Lender to make any Committed Loan or to make any payment
hereunder on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its portion of its
Committed Loan or to make its payment hereunder.

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Credit Party shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in any Lender’s receiving payment of a proportion of the
aggregate amount of Obligations in respect of Committed Loans greater than its
pro rata share thereof as provided herein, (including, in each case, as in
contravention of the priorities of payment set forth in Section 8.03), then the
Credit Party receiving such greater proportion shall (a) notify the Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Obligations of the other Lenders or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Credit Parties ratably and in the priorities set forth in Section 8.03, provided
that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Loan Parties pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
portion of its Committed Loans to any assignee or participant, other than to the
Borrowers or any Subsidiary thereof (as to which the provisions of this Section
shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Settlement Amongst Lenders.

(a) The amount of each Lender’s Applicable Percentage of outstanding Committed
Loans shall be adjusted upward or downward based on all Committed Loans and
repayments of Committed Loans received by the Agent as of 3:00 p.m. on the first
Business Day (such date, the “Settlement Date”) following the end of the period
specified by the Agent.

(b) The Agent shall deliver to each of the Lenders promptly after a Settlement
Date a summary statement of the amount of outstanding Committed Loans for the
period and the amount of repayments received for the period. As reflected on the
summary statement, (i) the Agent shall transfer to each Lender its Applicable
Percentage of repayments, and (ii) each Lender shall transfer to the Agent (as
provided below) or the Agent shall transfer to each Lender, such amounts as are
necessary to insure that,

 

-45-



--------------------------------------------------------------------------------

after giving effect to all such transfers, the amount of Committed Loans made by
each Lender shall be equal to such Lender’s Applicable Percentage of all
Committed Loans outstanding as of such Settlement Date. If the summary statement
requires transfers to be made to the Agent by the Lenders and is received prior
to 1:00 p.m. on a Business Day, such transfers shall be made in immediately
available funds no later than 3:00 p.m. that day; and, if received after 1:00
p.m., then no later than 3:00 p.m. on the next Business Day. The obligation of
each Lender to transfer such funds is irrevocable, unconditional and without
recourse to or warranty by the Agent. If and to the extent any Lender shall not
have so made its transfer to the Agent, such Lender agrees to pay to the Agent,
forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Agent, equal to the
greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation plus any
administrative, processing, or similar fees customarily charged by the Agent in
connection with the foregoing.

2.15 [Reserved].

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 10.08 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, as the Lead Borrower may request (so long
as no Default or Event of Default exists), to the funding of any Committed Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Agent; third, if so
determined by the Agent and the Lead Borrower, to be held in a deposit account
and released pro rata in order to satisfy such Defaulting Lender’s potential
future funding obligations with respect to Committed Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Committed Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Committed Loans were made at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Committed Loans of all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Committed Loans of such
Defaulting Lender until such time as all Committed Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

-46-



--------------------------------------------------------------------------------

(iii) Certain Fees. No Defaulting Lender shall be entitled to receive any fee
payable under this Agreement for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(b) Defaulting Lender Cure. If the Lead Borrower and the Agent agree in writing
that a Lender is no longer a Defaulting Lender, the Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Committed Loans of the other Lenders
or take such other actions as the Agent may determine to be necessary to cause
the Committed Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lenders having been a Defaulting
Lender.

2.17 [Reserved].

2.18 Release. Each Loan Party hereby acknowledges, effective upon entry of the
Interim Financing Order, that no Loan Party has any defense, counterclaim,
offset, recoupment, cross-complaint, claim or demand of any kind or nature
whatsoever that can be asserted to reduce or eliminate all or any part of the
Loan Parties’ liability to repay the Credit Parties as provided in this
Agreement or to seek affirmative relief or damages of any kind or nature from
any Credit Party. Each Loan Party, on behalf of itself and its bankruptcy
estate, and on behalf of all its successors, assigns, Subsidiaries and any
Affiliates and any Person acting for and on behalf of, or claiming through them
(collectively, the “Releasing Parties”), hereby fully, finally and forever
releases and discharges each Credit Party and its respective past and present
officers, directors, servants, agents, attorneys, assigns, heirs, parents,
subsidiaries, affiliates, participants, and each Person acting for or on behalf
of any of them (collectively, the “Released Parties”) of and from any and all
past, present and future actions, causes of action, demands, suits, claims,
liabilities, Liens, lawsuits, adverse consequences, amounts paid in settlement,
costs, damages, debts, deficiencies, diminution in value, disbursements,
expenses, losses and other obligations of any kind or nature whatsoever, whether
in law, equity or otherwise (including, without limitation, those arising under
Sections 541 through 550 of the Bankruptcy Code and interest or other carrying
costs, penalties, legal, accounting and other professional fees and expenses,
and incidental, consequential and punitive damages payable to third parties),
whether known or unknown, fixed or contingent, direct, indirect, or derivative,
asserted or unasserted, foreseen or unforeseen, suspected or unsuspected, now
existing, heretofore existing or which may heretofore accrue against any of the
Released Parties, whether held in a personal or representative capacity, and
which are based on any act, fact, event or omission or other matter, cause or
thing occurring at or from any time prior to and including the date hereof in
any way, directly or indirectly arising out of, connected with or relating to
this Agreement, the Interim Financing Order, the Final Financing Order and the
transactions contemplated hereby or thereby, and all other agreements,
certificates, instruments and other documents and statements (whether written or
oral) related to any of the foregoing.

2.19 Waiver of any Priming Rights; Credit Bid. Upon the Closing Date and until
such time as the Obligations have been indefeasibly paid in full in cash and the
Commitments have been

 

-47-



--------------------------------------------------------------------------------

terminated, each Loan Party, on behalf of itself and its estate, hereby
irrevocably waives any right or alleged right, (a) pursuant to Sections 364(c)
or 364(d) of the Bankruptcy Code or otherwise, to grant any Lien of equal or
greater priority than the Liens securing the Obligations, or to approve a claim
of equal or greater priority than the Obligations (other than Pre-Petition
Permitted Liens and the Carve-Out up to the Carve-Out Amount); or (b) to propose
any sale or any plan of reorganization or liquidation which seeks to limit or
eliminate the right of the Agent or Lenders to credit bid all or any portion of
the Obligations.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY;

APPOINTMENT OF LEAD BORROWER

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrowers shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Agent, or the Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Agent and each Lender, within ten (10) days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the Lead
Borrower by a Lender (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of the Agent, a Lender, shall be conclusive absent manifest
error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Lead Borrower shall deliver to the Agent the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Agent. Upon the written request of the Lead
Borrower after any payment of Indemnified Taxes or Other Taxes by the Agent to a
Governmental Authority, the Agent shall deliver to the Lead Borrower the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Lead Borrower (with a copy to the Agent), at the time or

 

-48-



--------------------------------------------------------------------------------

times prescribed by applicable law or reasonably requested by the Lead Borrower
or the Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. Such delivery shall be provided on the Closing
Date and on or before such documentation expires or becomes obsolete or after
the occurrence of an event requiring a change in the documentation most recently
delivered. In addition, any Lender, if requested by the Lead Borrower or the
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Lead Borrower or the Agent as will enable the Lead
Borrower or the Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Lead Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Lead Borrower or the Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Lead Borrower to determine the withholding or
deduction required to be made.

(f) Treatment of Certain Refunds. If the Agent or any Lender determines, in its
Permitted Discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrowers or with respect to which
the Borrowers have paid additional amounts pursuant to this Section, it shall
pay to the Borrowers an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Agent or such Lender, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the
Borrowers, upon the request of the Agent or such Lender, agree to repay the
amount paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Agent or such Lender in
the event the Agent, such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrowers or any other
Person.

 

-49-



--------------------------------------------------------------------------------

3.02 Reserved.

3.03 Reserved.

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, or change the basis of taxation of payments to such Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender); or

(iii) impose on any Lender any other condition, cost or expense affecting this
Agreement or Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the Borrowers will pay to such Lender, such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered. In such event, such Lender will provide
the Lead Borrower with reasonably detailed evidence of such additional costs or
reductions and the Change in Law giving rise thereto.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, together with delivery to the Lead Borrower of reasonably
detailed evidence of such the Change in Law, amount of increased capital,
additional costs or reductions, as specified in subsection (a) or (b) of this
Section and delivered to the Lead Borrower shall be conclusive absent manifest
error. The Borrowers shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrowers shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Lead Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s

 

-50-



--------------------------------------------------------------------------------

intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

3.05 Reserved.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of the Committed
Loans and all other Obligations hereunder.

3.08 Designation of Lead Borrower as Borrowers’ Agent.

(a) Each Borrower hereby irrevocably designates and appoints the Lead Borrower
as such Borrower’s agent to obtain Credit Extensions, the proceeds of which
shall be available to each Borrower for such uses as are permitted under this
Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower. In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the Lead
Borrower as such Loan Party’s agent to represent such Loan Party in all respects
under this Agreement and the other Loan Documents.

(b) Each Borrower recognizes that credit available to it hereunder is in excess
of and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Borrowers. Consequently, each Borrower hereby
assumes and agrees to discharge all Obligations of each of the other Borrowers.

(c) The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension. Neither the Agent nor any other Credit Party shall have any
obligation to see to the application of such proceeds therefrom.

 

-51-



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:

(a) Except to the extent otherwise permitted under Section 6.28, the Agent’s
receipt of the following, each of which shall be originals, telecopies or other
electronic image scan transmission (e.g., “pdf” or “tif “ via e-mail) (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party or the Lenders, as applicable,
each dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Agent:

(i) executed counterparts of this Agreement sufficient in number for
distribution to the Agent, each Lender and the Lead Borrower;

(ii) a Note executed by the Borrowers in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Agent may require evidencing (A) the authority of each Loan Party to enter into
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to become a party and (B) the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to become a party;

(iv) copies of each Loan Party’s Organization Documents and such other documents
and certifications as the Agent may reasonably require to evidence that each
Loan Party is duly organized or formed, and that each Loan Party is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to so qualify in such jurisdiction could not reasonably be expected to
have a Material Adverse Effect;

(v) [reserved];

(vi) a certificate signed by a Responsible Officer of the Lead Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and 4.02(b)
have been satisfied, (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect, and (C) either that (1) no consents, licenses or approvals are required
in connection with the execution, delivery and performance by such Loan Party
and the validity against such Loan Party of the Loan Documents to which it is a
party, or (2) subject to the entry by the Bankruptcy Court of the Interim
Financing Order (as the same may be amended, supplemented or otherwise modified
by the Final Financing Order), that all such consents, licenses and approvals
have been obtained and are in full force and effect;

(vii) evidence that all insurance required to be maintained pursuant to the Loan
Documents and all endorsements in favor of the Agent required under the Loan
Documents have been obtained and are in effect;

 

-52-



--------------------------------------------------------------------------------

(viii) the Security Documents (including, without limitation, the Mortgages) and
certificates evidencing any stock being pledged thereunder, together with
undated stock powers executed in blank, each duly executed by the applicable
Loan Parties;

(ix) all other Loan Documents, each duly executed by the applicable Loan Parties
(including, without limitation, the Daisy Letter Agreement);

(x) results of searches or other evidence reasonably satisfactory to the Agent
(in each case dated as of a date reasonably satisfactory to the Agent)
indicating the absence of Liens on the assets of the Loan Parties, except for
Permitted Encumbrances and Liens for which termination statements and releases,
satisfactions and discharges of any mortgages, and releases or subordination
agreements satisfactory to the Agent are being tendered concurrently with such
extension of credit or other arrangements satisfactory to the Agent for the
delivery of such termination statements and releases, satisfactions and
discharges have been made;

(xi) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Agent to be filed,
registered or recorded to create or perfect the first priority Liens (subject
only to those Permitted Encumbrances having priority under applicable Law)
intended to be created under the Loan Documents and all such documents and
instruments shall have been so filed, registered or recorded to the satisfaction
of the Agent; and

(xii) such other assurances, certificates, documents or consents as the Agent or
its counsel reasonably may require.

(b) The Agent shall have received a Borrowing Base Certificate dated the Closing
Date (or a recent date acceptable to the Agent), executed by a Responsible
Officer of the Lead Borrower.

(c) The Agent shall be reasonably satisfied that any financial statements
delivered to it fairly present the business and financial condition of the Loan
Parties and that there has been no Material Adverse Effect since the date of the
Audited Financial Statements (which is February 1, 2014).

(d) The Agent shall be reasonably satisfied that the Real Estate Eligibility
Conditions have been satisfied.

(e) The Agent shall have received and be satisfied in its Permitted Discretion
with such information (financial or otherwise) reasonably requested by the
Agent.

(f) There shall not be pending any litigation or other proceeding, the result of
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

(g) There shall not have occurred any default of any Material Contract of any
Loan Party, other than defaults under Material Contracts arising as a result of
the filing of the Chapter 11 Case, the exercise of remedies as a result of which
are stayed under the Bankruptcy Code.

(h) The consummation of the transactions contemplated hereby shall not violate
any applicable Law or any Organization Document.

(i) All fees and expenses required to be paid to the Agent on or before the
Closing Date shall have been paid in full, and all fees and expenses required to
be paid to the Lenders on or before the Closing Date shall have been paid in
full.

 

-53-



--------------------------------------------------------------------------------

(j) The Borrowers shall have paid all fees, charges and disbursements of counsel
to the Agent to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the Closing Date (provided that such estimate shall
not thereafter preclude a final settling of accounts between the Borrowers and
the Agent).

(k) The Agent and the Lenders shall have completed satisfactory background
checks of the Loan Parties’ owners, shareholders and management and shall have
received all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the USA PATRIOT Act.

(l) No material changes in governmental regulations or policies adversely
affecting any Loan Party or any Credit Party shall have occurred prior to the
Closing Date.

(m) The Agent shall have received evidence that the Loan Parties filed the
Expedited Assumption Motion, in form and substance acceptable to the Agent in
its Permitted Discretion, on the Petition Date.

(n) The Bankruptcy Court shall have entered the Interim Financing Order, the
Cash Management Order and the Wage Order (and all pre-petition amounts set forth
on Schedule 4.01, the payment of which has been authorized by the Wage Order,
shall have been paid).

(o) The Agent shall have received and approved the initial Approved Budget.

(p) The Closing Date shall have occurred on or before December 11, 2014. The
Agent shall notify the Lead Borrower and the Lenders of the Closing Date, and
such notice shall be conclusive and binding on the Loan Parties.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension is subject to the following conditions
precedent:

(a) The representations and warranties of each other Loan Party contained in
Article V or in any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except (i) in the case of any representation and warranty qualified
by materiality, they shall be true and correct in all respects, (ii) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct (if applicable, in all
material respects) as of such earlier date, and (iii) for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to Section 6.01(a);

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof;

 

-54-



--------------------------------------------------------------------------------

(c) The Agent shall have received a Request for Credit Extension in accordance
with the requirements hereof;

(d) No event or circumstance which would reasonably be expected to result in a
Material Adverse Effect shall have occurred; and

(e) No Overadvance shall result from such Credit Extension.

Each Request for Credit Extension submitted by the Borrowers shall be deemed to
be a representation and warranty by the Borrowers that the conditions specified
in Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension. The conditions set forth in this Section 4.02 are
for the sole benefit of the Credit Parties but until the Required Lenders
otherwise direct the Agent to cease making Committed Loans, the Lenders will
fund their Applicable Percentage of all Committed Loans whenever made, which are
requested by the Lead Borrower and which, notwithstanding the failure of the
Loan Parties to comply with the provisions of this Article IV, agreed to by the
Agent, provided, however, the making of any such Loans shall not be deemed a
modification or waiver by any Credit Party of the provisions of this Article IV
on any future occasion or a waiver of any rights or the Credit Parties as a
result of any such failure to comply.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the Credit Parties to enter into this Agreement and to make Loans
hereunder, each Loan Party represents and warrants to the Agent and the other
Credit Parties that:

5.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is a corporation, limited liability company, partnership or limited
partnership, duly incorporated, organized or formed, validly existing and, where
applicable, in good standing under the Laws of the jurisdiction of its
incorporation, organization, or formation, (b) has all requisite power and
authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. Schedule 5.01 annexed hereto sets
forth, as of the Closing Date, each Loan Party’s name as it appears in official
filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries (other than defaults under
Material Contracts or any Material Indebtedness arising from the filing of the
Chapter 11 Case, the exercise of remedies as a result of which are stayed under
the Bankruptcy Code) or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; (c) result in or require the creation of any Lien upon any
asset of any Loan Party (other than Liens in favor of the Agent under the
Security Documents); or (d) violate any material Law.

 

-55-



--------------------------------------------------------------------------------

5.03 Governmental Authorization; Other Consents. Subject to the entry by the
Bankruptcy Court of the Interim Financing Order (as the same may be amended,
supplemented or otherwise modified by the Final Financing Order), no approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof) or (b) such as have been
obtained or made and are in full force and effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered, will have been, duly executed and delivered by each Loan Party that
is party thereto. Subject to the entry by the Bankruptcy Court of the Interim
Financing Order (as the same may be amended, supplemented or otherwise modified
by the Final Financing Order), this Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the Lead
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all Material Indebtedness and other liabilities,
direct or contingent, of the Lead Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited Consolidated balance sheet of the Lead Borrower and its
Subsidiaries dated August 2, 2014, and the related Consolidated statements of
income or operations, Shareholders’ Equity and cash flows for the Fiscal Quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Lead
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) To the best knowledge of the Lead Borrower, no Internal Control Event exists
or has occurred since the date of the Audited Financial Statements that has
resulted in or could reasonably be expected to result in a misstatement in any
material respect, (i) in any financial information delivered or to be delivered
to the Agent or the Lenders, (ii) of the Borrowing Base, (iii) of covenant
compliance calculations provided hereunder or (iv) of the assets, liabilities,
financial condition or results of operations of the Lead Borrower and its
Subsidiaries on a Consolidated basis.

 

-56-



--------------------------------------------------------------------------------

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

5.07 No Default. No Loan Party or any Subsidiary is in default under or with
respect to any Material Contract or any Material Indebtedness, other than
defaults under Material Contracts or any Material Indebtedness arising as a
result of the filing of the Chapter 11 Case, the exercise of remedies as a
result of which are stayed under the Bankruptcy Code. No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property; Liens.

(a) Each of the Loan Parties and each Subsidiary thereof has good record and
marketable title in fee simple to or valid leasehold interests in, all Real
Estate necessary or used in the ordinary conduct of its business, other than
with respect to any Eligible Real Estate, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each of the Loan Parties and each Subsidiary has good
and marketable title to, valid leasehold interests in, or valid licenses to use
all personal property and assets material to the ordinary conduct of its
business.

(b) Schedule 5.08(b)(1) sets forth the address (including street address, county
and state) of all Real Estate that is owned by the Loan Parties, together with a
list of the holders of any mortgage or other Lien thereon as of the Closing
Date. Each Loan Party has good, marketable and insurable fee simple title to the
Real Estate owned by such Loan Party, free and clear of all Liens, other than
Permitted Encumbrances. Schedule 5.08(b)(2) sets forth the address (including
street address, county and state) of all Leases of the Loan Parties, together
with a list of the lessor and its contact information with respect to each such
Lease as of the Closing Date. Each of such Leases is in full force and effect
and the Loan Parties are not in default of the terms thereof.

(c) Schedule 7.01 sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party and each of its Subsidiaries, showing as
of the Closing Date the lienholder thereof and the property or assets of such
Loan Party or such Subsidiary subject thereto. The property of each Loan Party
and each of its Subsidiaries is subject to no Liens, other than Permitted
Encumbrances.

(d) Schedule 7.02 sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party on the Closing Date,
showing as of the Closing Date the amount, obligor or issuer and maturity, if
any, thereof.

(e) Schedule 7.03 sets forth a complete and accurate list of all Indebtedness
covered by clause (a) of the definition of “Permitted Indebtedness” of each Loan
Party or any Subsidiary of a Loan Party on the Closing Date, showing as of the
Closing Date the amount, obligor or issuer and maturity thereof.

 

-57-



--------------------------------------------------------------------------------

5.09 Environmental Compliance.

(a) No Loan Party or any Subsidiary thereof (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Material Environmental Liability or any Environmental Liability with respect
to any Eligible Real Estate, (iii) has received notice of any claim with respect
to any Material Environmental Liability or any Environmental Liability with
respect to any Eligible Real Estate, or (iv) knows of any reasonable basis for
any Material Environmental Liability or any Environmental Liability with respect
to any Eligible Real Estate.

(b) None of the properties currently or formerly owned or operated by any Loan
Party or any Subsidiary thereof is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or is adjacent to
any such property; except as disclosed on Schedule 5.09, there are no and never
have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any Subsidiary thereof or, to the best of
the knowledge of the Loan Parties, on any property formerly owned or operated by
any Loan Party or Subsidiary thereof; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party; and Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party or any Subsidiary thereof.

(c) Except as disclosed to the Agent on Schedule 5.09, no Loan Party or any
Subsidiary thereof is undertaking, and no Loan Party or any Subsidiary thereof
has completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any Subsidiary thereof have been disposed
of in a manner not reasonably expected to result in material liability to any
Loan Party or any Subsidiary thereof.

5.10 Insurance. The properties of the Loan Parties and their Subsidiaries are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Loan Parties, in such amounts (after giving effect to any
self-insurance), with such deductibles and covering such risks (including,
without limitation, workmen’s compensation, public liability, business
interruption and property damage insurance) as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Loan Parties or the applicable Subsidiary operates.
Schedule 5.10 sets forth a description of all insurance maintained by or on
behalf of the Loan Parties and their Subsidiaries as of the Closing Date. Each
insurance policy listed on Schedule 5.10 is in full force and effect and all
premiums in respect thereof that are due and payable have been paid.

5.11 Taxes. The Loan Parties and their Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings being diligently conducted, for which adequate
reserves have been provided in accordance with GAAP, as to which Taxes no Lien
has been filed and which contest effectively suspends the collection of the
contested obligation and the enforcement of any Lien securing such obligation.
There is no proposed tax assessment against any Loan Party or any Subsidiary
that would, if made, have a Material Adverse Effect. No Loan Party or any
Subsidiary thereof is a party to any tax sharing agreement.

 

-58-



--------------------------------------------------------------------------------

5.12 ERISA Compliance.

(a) Except as could not be reasonably expected to result in a Material Adverse
Effect, the Lead Borrower, each of its ERISA Affiliates and each Plan is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Federal or state Laws. Each Plan that is intended to qualify
under Section 401(a) of the Code has received a favorable determination letter
from the IRS or an application for such a letter is currently being processed by
the IRS with respect thereto and, to the best knowledge of the Lead Borrower,
nothing has occurred which would prevent, or cause the loss of, such
qualification. The Loan Parties and each ERISA Affiliate have made all required
contributions to each Plan subject to Sections 412 or 430 of the Code and to
each Multiemployer Plan, and no application for a funding waiver or an extension
of any amortization period pursuant to Sections 412 or 430 of the Code has been
made with respect to any Plan. No Lien imposed under the Code or ERISA exists or
is likely to arise on account of any Plan or any Multiemployer Plan.

(b) There are no pending or, to the best knowledge of the Lead Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) Except as could not be reasonably expected to result in a Material
Adverse Effect, no ERISA Event has occurred or, to the best knowledge of the
Loan Parties, is reasonably expected to occur; (ii) no Pension Plan has any
Unfunded Pension Liability; (iii) neither any Loan Party nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Loan Parties
have no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, which Schedule sets forth the legal name, jurisdiction of
incorporation or formation and authorized Equity Interests of each such
Subsidiary. All of the outstanding Equity Interests in such Subsidiaries have
been validly issued, are fully paid and non-assessable and are owned by a Loan
Party (or a Subsidiary of a Loan Party) in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens except for those created under the
Security Documents and the Pre-Petition Loan Documents. Except as set forth in
Schedule 5.13, there are no outstanding rights to purchase any Equity Interests
in any Subsidiary. As of the Closing Date, the Loan Parties have no equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.13. All of the outstanding Equity Interests
in the Loan Parties have been validly issued, and are fully paid and
non-assessable and are owned in the amounts specified on Part (c) of Schedule
5.13 free and clear of all Liens except for those created under the Security
Documents and the Pre-Petition Loan Documents. The copies of the Organization
Documents of each Loan Party and each amendment thereto provided pursuant to
Section 4.01 are true and correct copies of each such document, each of which is
valid and in full force and effect.

5.14 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of

 

-59-



--------------------------------------------------------------------------------

Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. None of the proceeds of the Credit
Extensions shall be used directly or indirectly for the purpose of purchasing or
carrying any margin stock, for the purpose of reducing or retiring any
Indebtedness that was originally incurred to purchase or carry any margin stock
or for any other purpose that might cause any of the Credit Extensions to be
considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the FRB.

(b) None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15 Disclosure. Each Loan Party has disclosed to the Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

5.16 Compliance with Laws. Each of the Loan Parties and each Subsidiary is in
compliance (a) in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (ii) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, and (b) with Sections 10.17 and
10.18 hereof.

5.17 Intellectual Property; Licenses, Etc. The Loan Parties and their
Subsidiaries own, or possess the right to use, all of the Intellectual Property,
licenses, permits and other authorizations that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person. To the best knowledge of the Lead Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Loan Party or any
Subsidiary infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Lead Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.18 Labor Matters. There are no strikes, lockouts, slowdowns or other material
labor disputes against any Loan Party or any Subsidiary thereof pending or, to
the knowledge of any Loan Party, threatened. The hours worked by and payments
made to employees of the Loan Parties comply with the Fair Labor Standards Act
and any other applicable federal, state, local or foreign Law dealing with such
matters except to the extent that any such violation could not reasonably be
expected to have a Material Adverse Effect. No Loan Party or any of its
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Act or similar state Law. All payments due from any
Loan Party and its Subsidiaries, or for which any claim may be made against any
Loan Party or any of its Subsidiaries, on account of wages and employee health
and welfare insurance and other benefits, have been paid or properly accrued in
accordance with GAAP as a liability on the books of such Loan Party. Except as
set forth on Schedule 5.18, no Loan Party or any Subsidiary is a party to or
bound by any

 

-60-



--------------------------------------------------------------------------------

collective bargaining agreement or any similar plan, agreement or arrangement.
There are no representation proceedings pending or, to any Loan Party’s
knowledge, threatened to be filed with the National Labor Relations Board, and
no labor organization or group of employees of any Loan Party or any Subsidiary
has made a pending demand for recognition. There are no complaints, unfair labor
practice charges, grievances, arbitrations, unfair employment practices charges
or any other claims or complaints against any Loan Party or any Subsidiary
pending or, to the knowledge of any Loan Party, threatened to be filed with any
Governmental Authority or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment of
any employee of any Loan Party or any of its Subsidiaries, except, in each case,
to the extent that such matters could not, individually or in the aggregate, be
reasonably expected to cause a Material Adverse Effect. The consummation of the
transactions contemplated by the Loan Documents will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party or any of its
Subsidiaries is bound.

5.19 Security Documents.

(a) The Security Agreement creates in favor of the Agent, for the benefit of the
Secured Parties referred to therein, a legal, valid, continuing and enforceable
security interest in the Collateral (as defined in the Security Agreement)
subject to any exclusions permitted therein, the enforceability of which is
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. The financing statements, releases and other filings are in
appropriate form and have been or will be filed in the offices specified in
Schedule II of the Security Agreement. Upon such filings and/or the obtaining of
“control” (as defined in the UCC), the Agent will have a perfected Lien on, and
security interest in, to and under all right, title and interest of the grantors
thereunder in all such Collateral that may be perfected by filing, recording or
registering a financing statement or analogous document (including without
limitation the proceeds of such Collateral subject to the limitations relating
to such proceeds in the UCC) or by obtaining control, under the UCC (in effect
on the date this representation is made) in each case prior and superior in
right to any other Person.

(b) When the Security Agreement (or a short form thereof) is filed in the United
States Patent and Trademark Office and the United States Copyright Office and
when financing statements, releases and other filings in appropriate form are
filed in the offices specified in Schedule II of the Security Agreement, the
Agent shall have a fully perfected Lien on, and security interest in, all right,
title and interest of the applicable Loan Parties in the Intellectual Property
(as defined in the Security Agreement) in which a security interest may be
perfected by filing, recording or registering a security agreement, financing
statement or analogous document in the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, in each case prior and
superior in right to any other Person (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
trademarks, trademark applications and copyrights acquired by the Loan Parties
after the Closing Date).

(c) The Mortgages create in favor of the Agent, for the benefit of the Secured
Parties referred to therein, a legal, valid, continuing and enforceable Lien in
the Mortgaged Property (as defined in the Mortgages), the enforceability of
which is subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law. Upon the filing or recording of the Mortgages with the
appropriate Governmental Authorities, the Agent will have a perfected Lien on,
and security interest in, to and under all right, title and interest of the
grantors thereunder in all Mortgaged Property that may be perfected by such
filing (including without limitation the proceeds of such Mortgaged Property),
in each case prior and superior in right to any other Person.

 

-61-



--------------------------------------------------------------------------------

5.20 [Reserved].

5.21 Deposit Accounts; Credit Card Arrangements.

(a) Annexed hereto as Schedule 5.21(a) is a list of all DDAs maintained by the
Loan Parties as of the Closing Date, which Schedule includes, with respect to
each DDA (i) the name and address of the depository; (ii) the account number(s)
maintained with such depository; (iii) a contact person at such depository, and
(iv) the identification of each Blocked Account Bank.

(b) Annexed hereto as Schedule 5.21(b) is a list describing all arrangements as
of the Closing Date to which any Loan Party is a party with respect to the
processing and/or payment to such Loan Party of the proceeds of any credit card
charges for sales made by such Loan Party.

5.22 Brokers. Other than the Consultant and Janney Montgomery Scott LLC, no
broker or finder brought about the obtaining, making or closing of the Loans or
transactions contemplated by the Loan Documents, and no Loan Party or Affiliate
thereof has any obligation to any Person in respect of any finder’s or brokerage
fees in connection therewith.

5.23 Customer and Trade Relations. Except as may result from the filing of the
Chapter 11 Case and the Events and Circumstances, there exists no actual or, to
the knowledge of any Loan Party, threatened, termination or cancellation of, or
any material adverse modification or change in the business relationship of any
Loan Party with any supplier material to its operations.

5.24 Material Contracts. Schedule 5.24 sets forth all Material Contracts to
which any Loan Party is a party or is bound as of the Closing Date. The Loan
Parties have delivered true, correct and complete copies of such Material
Contracts to the Agent on or before the Closing Date. Other than defaults under
Material Contracts arising as a result of the filing of the Chapter 11 Case, the
exercise of remedies as a result of which are stayed under the Bankruptcy Code,
the Loan Parties are not in breach or in default in any material respect of or
under any Material Contract and have not received any notice of default under,
or of the intention of any other party thereto to terminate, any Material
Contract.

5.25 Casualty. Neither the businesses nor the properties of any Loan Party or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.26 [Reserved].

5.27 [Reserved].

5.28 Personally Identifiable Information. Borrowers maintain a policy for the
treatment, handling and storage of consumer information and personally
identifiable information in accordance with applicable Laws and a true, accurate
and complete copy of the current version thereof has been provided to the Agent.

 

-62-



--------------------------------------------------------------------------------

5.29 Bankruptcy Matters.

(a) The Chapter 11 Case was commenced on the Petition Date in accordance with
applicable law and proper notice of (i) the motion seeking approval of the Loan
Documents and the Interim Financing Order and Final Financing Order, (ii) the
hearing for the entry of the Interim Financing Order, and (iii) the hearing for
the entry of the Final Financing Order has been or will be given. The Borrowers
shall give, on a timely basis as specified in the Interim Financing Order or the
Final Financing Order, as applicable, all notices required to be given to all
parties specified in the Interim Financing Order or Final Financing Order, as
applicable.

(b) After the entry of the Interim Financing Order, and pursuant to and to the
extent permitted in the Interim Financing Order and the Final Financing Order,
the Obligations will constitute allowed administrative expense claims in the
Chapter 11 Case having priority over all administrative expense claims (other
than the Carve-Out up to the Carve-Out Amount) and unsecured claims against the
Loan Parties now existing or hereafter arising, of any kind whatsoever,
including, without limitation, all administrative expense claims of the kind
specified in Sections 105, 326, 330, 331, 503(b), 506(c), 507(a), 507(b),
546(c), 726, 1114 or any other provision of the Bankruptcy Code or otherwise, as
provided under Section 364(c)(l) of the Bankruptcy Code, subject to the
priorities set forth in the Interim Financing Order or the Final Financing
Order, as applicable.

(c) After the entry of the Interim Financing Order and pursuant to and to the
extent provided in the Interim Financing Order and the Final Financing Order,
the Obligations will be secured by a valid and perfected first-priority Lien on
all of the Collateral subject, as to priority only, to the Carve-Out up to the
Carve-Out Amount.

(d) The Interim Financing Order (with respect to the period on and after entry
of the Interim Financing Order and prior to entry of the Final Financing Order)
or the Final Financing Order (with respect to the period on and after entry of
the Final Financing Order), as the case may be, is in full force and effect and
has not been reversed, stayed (whether by statutory stay or otherwise), modified
or amended.

(e) Notwithstanding the provisions of Section 362 of the Bankruptcy Code, and
subject to the applicable provisions of the Interim Financing Order or Final
Financing Order, as the case may be, upon the maturity (whether by acceleration
or otherwise) of any of the Obligations, the Credit Parties shall be entitled to
immediate payment of such Obligations and to enforce the remedies provided for
hereunder or under applicable law, without further application to or order by
the Bankruptcy Court.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which a claim has not been asserted), the Loan
Parties shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Agent, in form and detail satisfactory
to the Agent:

(a) as soon as available, but in any event within 30 days after the end of each
of the Fiscal Months of each Fiscal Year of the Lead Borrower (commencing with
the Fiscal Month ended November 30, 2014), a consolidated balance sheet of the
Lead Borrower and its Subsidiaries as at the end of such Fiscal Month, and the
related consolidated statements of income or operations, Shareholders’ Equity
and cash flows for such Fiscal Month, and for the portion of the Lead Borrower’s
Fiscal Year then ended, setting forth in each case in comparative form the
figures for (A) such period set forth in the

 

-63-



--------------------------------------------------------------------------------

Approved Budget most recently delivered pursuant to Section 6.01(b) hereof and
accepted by the Agent in its Permitted Discretion, (B) the corresponding Fiscal
Month of the previous Fiscal Year and (C) the corresponding portion of the
previous Fiscal Year, all in reasonable detail, such consolidated statements to
be certified by a Responsible Officer of the Lead Borrower as fairly presenting
the financial condition, results of operations, Shareholders’ Equity and cash
flows of the Lead Borrower and its Subsidiaries as of the end of such Fiscal
Month in accordance with GAAP, subject only to normal year-end audit adjustments
and the absence of footnotes;

(b)

(i) Each Committed Borrowing by the Borrowers under this Agreement and the other
Loan Documents shall be used in accordance with the Approved Budget (subject to
any variances permitted under this Agreement or the Interim Financing Order or
the Final Financing Order, as applicable). The initial Approved Budget shall set
forth, on a weekly basis, cash revenues, receipts, expenses and disbursements,
professional fees (other than counsel to the Agent), Availability and other
information for the first thirteen (13) week period, and such initial Approved
Budget shall be approved by, and in form and substance satisfactory to, the
Agent in its Permitted Discretion. The Approved Budget shall be updated,
modified or supplemented (with the consent and/or at the reasonable request of
the Agent) from time to time, but in any event not less than on a weekly basis
(with the delivery to the Agent on or before Wednesday of each week (or, if such
day is not a Business Day, on the next succeeding Business Day)), and each such
updated, modified or supplemented budget shall be approved by, and in form and
substance satisfactory to, the Agent in its Permitted Discretion and no such
updated, modified or supplemented budget shall be effective until so approved
and once so approved shall be deemed an Approved Budget; provided, however, that
in the event that the Agent, on the one hand, and the Borrowers, on the other
hand, cannot, while acting in good faith, agree as to an updated, modified or
supplemented budget, such disagreement shall give rise to an Event of Default
hereunder once the period covered by the most recent Approved Budget has
terminated. Each Approved Budget delivered to the Agent shall be accompanied by
such supporting documentation as requested by the Agent in its Permitted
Discretion. Each Approved Budget shall be prepared in good faith based upon
assumptions which the Borrowers believe to be reasonable and are satisfactory to
the Agent in its Permitted Discretion.

(ii) Simultaneously with delivery by the Borrowers to the Agent of each updated
proposed amendment to the then applicable Approved Budget in accordance with
this Section 6.01(b), commencing with the first such updated proposed amendment
following the Closing Date, the Borrowers shall also deliver to the Agent the
current Approved Budget Variance Report. In all events, however, the Borrowers
shall deliver an Approved Budget Variance Report to the Agent on a weekly basis,
to be delivered on Wednesday of each week (or, if such day is not a Business
Day, on the next succeeding Business Day).

6.02 Certificates; Other Information. Deliver to the Agent and each Lender, in
form and detail satisfactory to the Agent:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a duly completed Compliance Certificate signed by a Responsible
Officer of the Lead Borrower, and in the event of any change in generally
accepted accounting principles used in the preparation of such financial
statements, the Lead Borrower shall also provide a statement of reconciliation
conforming such financial statements to GAAP and (ii) a copy of management’s
discussion and analysis with respect to such financial statements;

 

-64-



--------------------------------------------------------------------------------

(b) (i) on the Wednesday of each week (or, if such day is not a Business Day, on
the next succeeding Business Day) and (ii) concurrently with the delivery of
each Committed Loan Notice, a Borrowing Base Certificate showing the Borrowing
Base as of the close of business as of the last day of the immediately preceding
week (provided that the Appraised Value percentage applied to the Eligible
Inventory set forth in each Borrowing Base Certificate shall be the percentage
set forth in the most recent appraisal obtained by the Agent pursuant to
Section 6.10 hereof for the applicable month in which such Borrowing Base
Certificate is delivered), each Borrowing Base Certificate to be certified as
complete and correct by a Responsible Officer of the Lead Borrower and
accompanied by all applicable system generated documentation supporting the
information contained within the Borrowing Base Certificate, including but not
limited to inventory reporting inclusive of inventory mix by category and/or
department and, where applicable, accounts receivable detail documentation and
any additional documentation reasonably requested by the Agent;

(c) promptly upon receipt, copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of any Loan Party by its Registered Public
Accounting Firm in connection with the accounts or books of the Loan Parties or
any Subsidiary, or any audit of any of them, including, without limitation,
specifying any Internal Control Event;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Loan Parties, and copies of all annual, regular, periodic and special
reports and registration statements which any Loan Party may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934 or with any national securities exchange, and in any case not otherwise
required to be delivered to the Agent pursuant hereto;

(e) on the Wednesday of each week (or, if such day is not a Business Day, on the
next succeeding Business Day), evidence of payment by the Loan Parties of all
Taxes that were due and payable during such past week;

(f) The financial and collateral reports described on Schedule 6.02 hereto, at
the times set forth in such Schedule;

(g) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(h) as soon as available, but in any event within 30 days after the end of each
Fiscal Year of the Loan Parties, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and containing such additional information as the Agent, or any
Lender through the Agent, may reasonably specify;

(i) promptly after the Agent’s request therefor, copies of all Material
Contracts and documents evidencing Material Indebtedness;

(j) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from any Governmental Authority (including, without
limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, could reasonably
expected to have a Material Adverse Effect;

 

-65-



--------------------------------------------------------------------------------

(k) promptly, and in any event within one (1) Business Day after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of any reclamation claim or
demand or any claim asserted under Section 503(b)(9) of the Bankruptcy Code; and

(l) promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Agent or any Lender may
from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Lead Borrower posts such documents, or provides a link thereto on the Lead
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Lead Borrower’s behalf
on an Internet or intranet website, if any, to which each Lender and the Agent
have access (whether a commercial, third-party website or whether sponsored by
the Agent) including, without limitation, the EDGAR system; provided that:
(i) the Lead Borrower shall deliver paper copies of such documents to the Agent
or any Lender that requests the Lead Borrower to deliver such paper copies until
a written request to cease delivering paper copies is given by the Agent or such
Lender and (ii) the Lead Borrower shall notify the Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the Lead
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(a) to the Agent. The Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Loan Parties with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

6.03 Notices. Promptly notify the Agent upon any Responsible Officer becomes
aware:

(a) of the occurrence of any Default or Event of Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect;

(c) of any breach or non-performance of, or any default (after giving effect to
any applicable notice or cure period) under, a Material Contract or with respect
to Material Indebtedness of any Loan Party or any Subsidiary thereof, other than
breaches or defaults under Material Contracts or with respect to Material
Indebtedness, in each case arising as a result of the filing of the Chapter 11
Case, the exercise of remedies as a result of which are stayed under the
Bankruptcy Code;

(d) of any dispute, litigation, investigation, proceeding or suspension between
any Loan Party or any Subsidiary thereof and any Governmental Authority or the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary thereof, including pursuant to any
applicable Environmental Laws to the extent same would reasonably be expected to
have a Material Adverse Effect, excluding, in each case, the filing of the
Chapter 11 Case;

(e) of the occurrence of any ERISA Event;

 

-66-



--------------------------------------------------------------------------------

(f) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

(g) of any change in any Loan Party’s chief operating officer, chief executive
officer, or chief financial officer;

(h) of any notice that any Loan Party has breached any collective bargaining
agreement or other labor contract to which a Loan Party becomes a party, or the
application for the certification of a collective bargaining agent;

(i) of the filing of any Lien for unpaid Taxes against any Loan Party;

(j) of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed;

(k) of receipt of any written notices of any default, material dispute,
litigation, or amendment from JLP Daisy LLC, or from any other Person in
connection with, the Daisy License Agreement; and

(l) of any failure by any Loan Party to pay rent at (i) any distribution centers
or warehouses or (ii) ten percent (10%) or more of such Loan Party’s locations
or (iii) any of such Loan Party’s locations if such failure continues for more
than ten (10) days following the day on which such rent first came due and such
failure would be reasonably likely to result in a Material Adverse Effect (in
each case, excluding rent owing for December 2014).

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Lead Borrower has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with reasonable particularity any and all provisions of this
Agreement and any other Loan Document with respect to which there has occurred a
Default or an Event of Default.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its material post-petition obligations and liabilities, including
(a) all tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, (b) all lawful claims (including, without
limitation, claims of landlords, warehousemen, customs brokers, freight
forwarders, consolidators and carriers) which, if unpaid, would by law become a
Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness, except, in each case, where (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) such Loan Party has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, (iii) such contest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation, (iv) no Lien has been filed with respect thereto and
(v) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect. Nothing contained herein shall
be deemed to limit the rights of the Agent with respect to determining Reserves
pursuant to this Agreement.

6.05 Preservation of Existence, Etc. Preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its

 

-67-



--------------------------------------------------------------------------------

business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
Intellectual Property, except to the extent such Intellectual Property is no
longer used or useful in the conduct of the business of the Loan Parties.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07 Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies reasonably
acceptable to the Agent not Affiliates of the Loan Parties, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
and operating in the same or similar locations or as is required by applicable
Law, of such types and in such amounts (after giving effect to any
self-insurance compatible with the following standards) as are customarily
carried under similar circumstances by such other Persons and as are reasonably
acceptable to the Agent.

(b) Cause fire and extended coverage policies maintained with respect to any
Collateral to be endorsed or otherwise amended to include (i) a non-contributing
mortgage clause (regarding improvements to Real Estate) and lenders’ loss
payable clause (regarding personal property), in form and substance satisfactory
to the Agent, which endorsements or amendments shall provide that the insurer
shall pay all proceeds otherwise payable to the Loan Parties under the policies
directly to the Agent, and (ii) such other provisions as the Agent may
reasonably require from time to time to protect the interests of the Credit
Parties.

(c) Cause commercial general liability policies to be endorsed to name the Agent
as an additional insured.

(d) Cause business interruption policies to name the Agent as a loss payee and
to be endorsed or amended to include (i) a provision that, from and after the
Closing Date, the insurer shall pay all proceeds otherwise payable to the Loan
Parties under the policies directly to the Agent, and (ii) such other provisions
as the Agent may reasonably require from time to time to protect the interests
of the Credit Parties.

(e) Cause each such policy referred to in this Section 6.07 to also provide that
it shall not be canceled, modified or not renewed (i) by reason of nonpayment of
premium except upon not less than ten (10) days’ prior written notice thereof by
the insurer to the Agent (giving the Agent the right to cure defaults in the
payment of premiums) or (ii) for any other reason except upon not less than
thirty (30) days’ prior written notice thereof by the insurer to the Agent.

(f) Deliver to the Agent, prior to the cancellation, modification or non-renewal
of any such policy of insurance, a copy of a renewal or replacement policy (or
other evidence of renewal of a policy previously delivered to the Agent,
including an insurance binder) together with evidence satisfactory to the Agent
of payment of the premium therefor.

(g) If at any time the area in which any Eligible Real Estate are located is
designated (i) a “flood hazard area” in any Flood Insurance Rate Map published
by the Federal Emergency Management Agency (or any successor agency), obtain
flood insurance in such total amount as is

 

-68-



--------------------------------------------------------------------------------

reasonable and customary for companies engaged in the business of operating
supermarkets, and otherwise comply with the National Flood Insurance Program as
set forth in the Flood Disaster Protection Act of 1973, as amended from time to
time, or (ii) a “Zone 1” area, obtain earthquake insurance in such total amount
as is reasonable and customary for companies engaged in the Business.

(h) Maintain for themselves and their Subsidiaries, a Directors and Officers
insurance policy, and a “Blanket Crime” policy including employee dishonesty,
forgery or alteration, theft, disappearance and destruction, robbery and safe
burglary, property, and computer fraud coverage with responsible companies in
such amounts as are customarily carried by business entities engaged in similar
businesses similarly situated, and will upon request by the Agent furnish the
Agent certificates evidencing renewal of each such policy.

(i) Permit any representatives that are designated by the Agent to inspect the
insurance policies maintained by or on behalf of the Loan Parties and to inspect
books and records related thereto.

(j) None of the Credit Parties, or their agents or employees shall be liable for
any loss or damage insured by the insurance policies required to be maintained
under this Section 6.07. Each Loan Party shall look solely to its insurance
companies or any other parties other than the Credit Parties for the recovery of
such loss or damage and such insurance companies shall have no rights of
subrogation against any Credit Party or its agents or employees. If, however,
the insurance policies do not provide waiver of subrogation rights against such
parties, as required above, then the Loan Parties hereby agree, to the extent
permitted by law, to waive their right of recovery, if any, against the Credit
Parties and their agents and employees. The designation of any form, type or
amount of insurance coverage by any Credit Party under this Section 6.07 shall
in no event be deemed a representation, warranty or advice by such Credit Party
that such insurance is adequate for the purposes of the business of the Loan
Parties or the protection of their properties.

Notwithstanding anything to the contrary contained in this Section 6.07, the
Agent acknowledges and agrees that the types and amounts of insurance coverage
and the insurance carriers maintained by the Loan Parties on the Closing Date
are, as of the Closing Date, sufficient to satisfy the requirements contained in
this Section 6.07.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records; Accountants.

(a) (i) Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Loan Parties or such Subsidiary, as the case may be; and (ii) maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Loan Parties or such Subsidiary, as the case may be.

(b) At all times retain a Registered Public Accounting Firm which is reasonably
satisfactory to the Agent and shall instruct such Registered Public Accounting
Firm to cooperate with, and be available to, the Agent or its representatives at
reasonable times to discuss the Loan Parties’ financial performance, financial
condition, operating results, controls, and such other matters, within the scope
of the retention of such Registered Public Accounting Firm, as may be reasonably
raised by the Agent.

 

-69-



--------------------------------------------------------------------------------

6.10 Inspection Rights.

(a) Permit representatives and independent contractors of the Agent to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and Registered
Public Accounting Firm, and permit the Agent or professionals (including
investment bankers, consultants, accountants, and lawyers) retained by the Agent
to conduct evaluations of the business plan, forecasts and cash flows, all at
the expense of the Loan Parties and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Lead Borrower; provided, however, that when a Default or
Event of Default exists the Agent (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Loan Parties at
any time during normal business hours and without advance notice.

(b) Upon the request of the Agent after reasonable prior notice, permit the
Agent or professionals (including investment bankers, consultants, accountants,
and lawyers) retained by the Agent to conduct commercial finance examinations
and other evaluations, including, without limitation, of (i) the Lead Borrower’s
practices in the computation of the Borrowing Base and (ii) the assets included
in the Borrowing Base and related financial information such as, but not limited
to, sales, gross margins, payables, accruals and reserves, and (ii) the Loan
Parties’ business plan and cash flows. The Loan Parties shall pay the fees and
expenses of the Agent and such professionals with respect to such examinations
and evaluations. Without limiting the foregoing, the Loan Parties acknowledge
that the Agent may, in its Permitted Discretion, undertake up to one
(1) commercial finance examination each Fiscal Year at the Loan Parties’
expense. Notwithstanding the foregoing, the Agent may cause additional
commercial finance examinations to be undertaken (i) as it deems necessary or
appropriate, at its own expense or, (ii) or required by Law or if a Default or
Event of Default shall have occurred and be continuing, at the expense of the
Loan Parties.

(c) Upon the request of the Agent after reasonable prior notice, permit the
Agent or professionals (including appraisers) retained by the Agent to conduct
appraisals of the Collateral, including, without limitation, the assets included
in the Borrowing Base. The Loan Parties shall pay the fees and expenses of the
Agent and such professionals with respect to such appraisals. Without limiting
the foregoing, the Loan Parties acknowledge that the Agent may, in its Permitted
Discretion, undertake up to two (2) inventory appraisals and one (1) Real Estate
appraisal, in each case, in each Fiscal Year at the Loan Parties’ expense.
Notwithstanding the foregoing, the Agent may cause additional appraisals to be
undertaken (i) as it deems necessary or appropriate, at its own expense or,
(ii) if required by Agent in its Permitted Discretion, or required by Law or if
a Default or Event of Default shall have occurred and be continuing, at the
expense of the Loan Parties.

(d) Permit the Agent, from time to time, engage a geohydrologist, an independent
engineer or other qualified consultant or expert, reasonably acceptable to the
Agent, at the expense of the Loan Parties, to undertake Phase I environmental
site assessments during the term of this Agreement of the Eligible Real Estate,
provided that such assessments may only be undertaken (i) during the continuance
of a Default or Event of Default. (ii) if a Loan Party receives any notice or
obtains knowledge of (A) any potential or known release of any Hazardous
Materials at or from any Eligible Real Estate, notification of which must be
given to any Governmental Authority under any Environmental Law, or notification
of which has, in fact, been given to any Governmental Authority, or (B) any
complaint, order, citation or notice with regard to air emissions, water
discharges, or any other material environmental health or safety matter
affecting any Loan Party or any Eligible Real Estate from any

 

-70-



--------------------------------------------------------------------------------

Person (including, without limitation, the Environmental Protection Agency).
Environmental assessments may include detailed visual inspections of the Real
Estate, including, without limitation, any and all storage areas, storage tanks,
drains, dry wells and leaching areas, and the taking of soil samples, surface
water samples and ground water samples, as well as such other investigations or
analyses as are reasonably necessary for a determination of the compliance of
the Real Estate and the use and operation thereof with all applicable
Environmental Laws. The Borrowers will, and will cause each of their
Subsidiaries to, reasonably cooperate in all respects with the Agent and such
third parties to enable such assessment and evaluation to be timely completed in
a manner reasonably satisfactory to the Agent.

The Loan Parties acknowledge and agree that 360 Merchant Solutions LLC has been
retained as a professional advisor to the Agent at the Loan Parties’ expense and
shall provide such services as the Agent may designate in its Permitted
Discretion. The Loan Parties shall reasonably cooperate in all respects with the
Agent and such advisor in connection with the liquidation or sale of the Loan
Parties’ assets and the solicitation and negotiation of any bids therefor.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (a) to repay
certain Indebtedness owned in connection with the Pre-Petition Credit Agreement,
(b) to finance the acquisition of working capital assets of the Borrowers,
including the purchase of inventory and equipment, in each case in the ordinary
course of business, and (c) for general corporate and working capital purposes
of the Loan Parties, in each case to the extent expressly permitted under
applicable Law, the Approved Budget and the Loan Documents, including
post-petition operating expenses set forth in the Approved Budget and other
expenses arising in the Chapter 11 Case as may be approved by the Bankruptcy
Court and the Agent.

6.12 Additional Loan Parties. Notify the Agent at the time that any Person
(excluding, for the avoidance of doubt, dELiA*s Brand LLC) becomes a Subsidiary
(or if at any time an administratively dissolved Subsidiary ceases to be so
administratively dissolved), and promptly thereafter (and in any event within
thirty (30) days), (a) cause any such Person which is not a CFC or Inactive
Subsidiary, to (i) become a Loan Party by executing and delivering to the Agent
a Joinder to this Agreement or a Joinder to the Facility Guaranty or such other
documents as the Agent shall deem reasonably appropriate for such purpose,
(ii) grant a Lien to the Agent on such Person’s assets of the same type that
constitute Collateral to secure the Obligations, and (iii) deliver to the Agent
documents of the types referred to in clauses (iii) and (iv) of Section 4.01(a),
and (b) if any Equity Interests or Indebtedness of such Person are owned by or
on behalf of any Loan Party, to pledge such Equity Interests and promissory
notes evidencing such Indebtedness (except that, if such Subsidiary is a CFC,
the Equity Interests of such Subsidiary to be pledged may be limited, in
accordance with the provisions of the Security Agreement, to sixty-five percent
(65%) of the outstanding voting Equity Interests of such Subsidiary and one
hundred percent (100%) of the non-voting Equity Interests of such Subsidiary),
in each case in form, content and scope reasonably satisfactory to the Agent. In
no event shall compliance with this Section 6.12 waive or be deemed a waiver or
Consent to any transaction giving rise to the need to comply with this
Section 6.12 if such transaction was not otherwise expressly permitted by this
Agreement or constitute or be deemed to constitute, with respect to any
Subsidiary, an approval of such Person as a Borrower or permit the inclusion of
any acquired assets in the computation of the Borrowing Base. For the avoidance
of doubt, dELiA*s Brand LLC shall not be required to become a Loan Party,
guarantee any obligations of any kind, grant any Liens on any of its assets or
otherwise incur any obligations of any kind pursuant to this Agreement.

 

-71-



--------------------------------------------------------------------------------

6.13 Cash Management.

(a) On or prior to the Closing Date:

(i) at the request of the Agent, deliver to the Agent copies of notifications
(each, a “Credit Card Notification”) substantially in the form attached hereto
as Exhibit F which have been executed on behalf of such Loan Party and the
applicable Credit Card Issuer or Credit Card Processor, if applicable, and
delivered to such Loan Party’s Credit Card Issuers and Credit Card Processors
listed on Schedule 5.21(b);

(ii) at the request of the Agent, enter into a Blocked Account Agreement
satisfactory in form and substance to the Agent with each Blocked Account Bank
(collectively, together with the Concentration Account, the “Blocked Accounts”);
and

(iii) at the request of the Agent, deliver to the Agent copies of notifications
(each, a “DDA Notification”) substantially in the form attached hereto as
Exhibit G which have been executed on behalf of such Loan Party and delivered to
each depository institution listed on Schedule 5.21(a) other than with respect
to: (1) any Excluded Accounts, and (2) such other accounts as reflected on
Schedule 5.21(a).

(b) From and after the Closing Date, the Loan Parties shall cause to be sent via
ACH or wire transfer no less frequently than daily (and whether or not there are
then any outstanding Obligations) to a Blocked Account all of the following:

(i) all amounts on deposit in each DDA other than with respect to any Excluded
Accounts (net of any minimum balance, not to exceed $2,500.00 or such higher
amount as set forth on Schedule 5.21(a), as may be required to be kept in the
subject DDA by the depository institution at which such DDA is maintained);

(ii) all payments due from Credit Card Processors and Credit Card Issuers and
proceeds of all credit card charges;

(iii) all cash receipts from the Disposition of Inventory and other assets
(whether or not constituting Collateral);

(iv) all proceeds of Accounts; and

(v) all Net Proceeds, and all other cash payments received by a Loan Party from
any Person or from any source or on account of any Disposition or other
transaction or event, including, without limitation, any Prepayment Event.

(c) Each Blocked Account Agreement shall require the ACH or wire transfer no
less frequently than daily (and whether or not there are then any outstanding
Obligations) to the concentration account controlled by the Agent at a
depository bank reasonably acceptable to Agent (the “Concentration Account”), of
all cash receipts and collections received by each Loan Party from all sources
(the “Receipts and Collections”), including, without limitation, the following:

(i) then entire ledger balance of each Blocked Account (net of any minimum
balance, not to exceed $2,500.00 or such higher amount as set forth on Schedule
5.21(a), as may be required to be kept in the subject Blocked Account by the
Blocked Account Bank);

(ii) all amounts required to be deposited into the Blocked Accounts pursuant to
clause (b) above; and

 

-72-



--------------------------------------------------------------------------------

(iii) any other cash amounts received by any Loan Party from any other source,
on account of any type of transaction or event;

provided, however, the Agent may, in its sole discretion, permit the Loan
Parties to have one or more “intermediate” Blocked Account Agreements, whereby
such agreements would provide, upon notice from the Agent, the ACH or wire
transfer no less frequently than daily (and whether or not there are then any
outstanding Obligations) all Receipts and Collections to another Blocked
Account, as opposed to the Concentration Account.

(d) The Concentration Account shall at all times be under the sole dominion and
control of the Agent and all funds therein shall be wired to an account
specified by Agent no less frequently than daily. The Agent shall cause all
funds on deposit in the Concentration Account to be applied to the Obligations,
which amounts shall be applied to the Obligations in the order proscribed in
either Section 2.05(e) or Section 8.03 of this Agreement, as applicable. The
Loan Parties hereby acknowledge and agree that (i) the Loan Parties have no
right of withdrawal from the Concentration Account, and (ii) the funds on
deposit in the Concentration Account shall at all times be collateral security
for all of the Obligations. In the event that, notwithstanding the provisions of
this Section 6.13, any Loan Party receives or otherwise has dominion and control
of any such cash receipts or collections, such receipts and collections shall be
held in trust by such Loan Party for the Agent, shall not be commingled with any
of such Loan Party’s other funds or deposited in any account of such Loan Party
and shall, not later than the Business Day after receipt thereof, be deposited
into the Concentration Account or dealt with in such other fashion as such Loan
Party may be instructed by the Agent.

(e) Upon the request of the Agent, the Loan Parties shall cause bank statements
and/or other reports to be delivered to the Agent not less often than monthly,
accurately setting forth all amounts deposited in each Blocked Account to ensure
the proper transfer of funds as set forth above.

(f) If the Agent does not require Credit Card Notifications, Blocked Account
Agreements or DDA Notifications to be delivered on or prior to the Closing Date
in accordance with Section 6.13(a) above, then the Loan Parties shall, upon the
request of the Agent at any time after the Closing Date, deliver to the Agent
copies of such Credit Card Notifications, Blocked Account Agreements or DDA
Notifications, as the case may be, in each case satisfying the requirements of
Section 6.13(a).

(g) [Reserved]

(h) [Reserved]

(i) Subject to Section 8.03, during the period between the Closing Date and the
Final Order Entry Date, all funds on deposit in the Concentration Account shall
be applied to the Pre-Petition Obligations (in the order set forth in
Section 8.03 of the Pre-Petition Credit Agreement) until the Pre-Petition
Obligations are paid in full.

6.14 Information Regarding the Collateral.

(a) Furnish to the Agent at least ten (10) Business Days’ prior written notice
of any change in: (i) any Loan Party’s name or in any trade name used to
identify it in the conduct of its business or in the ownership of its
properties; (ii) the location of any Loan Party’s chief executive office, its
principal place of business, any office in which it maintains books or records
relating to Collateral owned by it or any office or facility at which Collateral
owned by it is located (including the establishment of any such new office or
facility); (iii) any Loan Party’s organizational structure or jurisdiction of

 

-73-



--------------------------------------------------------------------------------

incorporation or formation; or (iv) any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number assigned to it by
its state of organization. The Loan Parties agree not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the UCC or otherwise that are required in order for the Agent to continue
at all times following such change to have a valid, legal and perfected first
priority security interest (subject only to those Permitted Encumbrances having
priority under applicable Law) in all the Collateral for its own benefit and the
benefit of the other Credit Parties.

(b) Should any of the information on any of the Schedules hereto become
inaccurate or misleading in any material respect as a result of changes after
the Closing Date, the Lead Borrower shall advise the Agent in writing of such
revisions or updates as may be necessary or appropriate to update or correct the
same. From time to time as may be reasonably requested by the Agent, the Lead
Borrower shall supplement each Schedule hereto, or any representation herein or
in any other Loan Document, with respect to any matter arising after the Closing
Date that, if existing or occurring on the Closing Date, would have been
required to be set forth or described in such Schedule or as an exception to
such representation or that is necessary to correct any information in such
Schedule or representation which has been rendered inaccurate thereby (and, in
the case of any supplements to any Schedule, such Schedule shall be
appropriately marked to show the changes made therein). Notwithstanding the
foregoing, no supplement or revision to any Schedule or representation shall be
deemed the Credit Parties’ consent to the matters reflected in such updated
Schedules or revised representations nor permit the Loan Parties to undertake
any actions otherwise prohibited hereunder or fail to undertake any action
required hereunder from the restrictions and requirements in existence prior to
the delivery of such updated Schedules or such revision of a representation; nor
shall any such supplement or revision to any Schedule or representation be
deemed the Credit Parties’ waiver of any Default or Event of Default resulting
from the matters disclosed therein.

6.15 Physical Inventories.

(a) Cause one (1) physical inventory to be undertaken, at the expense of the
Loan Parties, in each Fiscal Year and periodic cycle counts, in each case
consistent with past practices, conducted by such inventory takers as are
satisfactory to the Agent and following such methodology as is consistent with
the methodology used in the immediately preceding inventory or as otherwise may
be satisfactory to the Agent. The Agent, at the expense of the Loan Parties, may
participate in and/or observe each scheduled physical count of Inventory which
is undertaken on behalf of any Loan Party. The Lead Borrower, within fourteen
(14) days following the completion of such inventory, shall provide the Agent
with a reconciliation of the results of such inventory at the Agent’s request
(as well as of any other physical inventory or cycle counts undertaken by a Loan
Party) and shall post such results to the Loan Parties’ stock ledgers and
general ledgers, as applicable.

(b) Permit the Agent, in its Permitted Discretion, if any Default or Event of
Default exists, to cause additional such inventories to be taken as the Agent
determines (each, at the expense of the Loan Parties).

6.16 Environmental Laws. (a) Conduct its operations and keep and maintain its
Real Estate in compliance with all Environmental Laws, except to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; (b) obtain and renew all environmental permits necessary for its
operations and properties; and (c) implement any and all investigation,
remediation, removal and response actions that are reasonably necessary to
maintain the value and marketability of the owned Real Estate or to otherwise
comply with Environmental Laws pertaining to the presence, generation,
treatment, storage, use, disposal, transportation or release of any Hazardous
Materials on, at, in, under, above, to, from or about any of its Real Estate,
except to the extent that the failure to do so

 

-74-



--------------------------------------------------------------------------------

could not reasonably be expected to have a Material Adverse Effect, provided,
however, that neither a Loan Party nor any of its Subsidiaries shall be required
to undertake any such cleanup, removal, remedial or other action to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and adequate reserves have been set aside and are being maintained
by the Loan Parties with respect to such circumstances in accordance with GAAP.

6.17 Further Assurances.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable Law, or which the Agent may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Loan Parties also agree to provide to the
Agent, from time to time upon request, evidence reasonably satisfactory to the
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.

(b) If any material assets are acquired by any Loan Party after the Closing Date
(other than assets constituting Collateral under the Security Documents that
become subject to the perfected first-priority Lien under the Security Documents
upon acquisition thereof), notify the Agent thereof, and the Loan Parties will
cause such assets that constitute Collateral to be subjected to a Lien securing
the Obligations and will take such actions as shall be necessary or shall be
reasonably requested by the Agent to grant and perfect such Liens, including
actions described in paragraph (a) of this Section 6.17, all at the expense of
the Loan Parties. In no event shall compliance with this Section 6.17 waive or
be deemed a waiver or Consent to any transaction giving rise to the need to
comply with this Section 6.17 if such transaction was not otherwise expressly
permitted by this Agreement or constitute or be deemed to constitute Consent to
the inclusion of any acquired assets in the computation of the Borrowing Base.

(c) Upon the request of the Agent, cause each of its customs brokers, freight
forwarders, consolidators and/or carriers to deliver an agreement (including,
without limitation, a Customs Broker/Carrier Agreement) to the Agent covering
such matters and in such form as the Agent may reasonably require.

(d) Upon the request of the Agent, use commercially reasonable efforts to cause
any of its landlords (which, with respect to Store locations, shall be limited
to locations in Landlord Lien States) to deliver a Collateral Access Agreement
to the Agent in such form as the Agent may reasonably require.

6.18 Compliance with Terms of Leaseholds. Except as otherwise expressly
permitted hereunder, (a) make in accordance with the Approved Budget all
payments and otherwise perform all obligations, in each case that are
post-petition obligations, in respect of all Leases to which any Loan Party or
any of its Subsidiaries is a party, and keep such Leases in full force and
effect (excluding Leases for Stores closed in the ordinary course of business so
long as otherwise permitted in this Agreement), (b) not allow such Leases to
lapse or be terminated or any rights to renew such Leases to be forfeited or
cancelled (excluding Leases for Stores closed in the ordinary course of business
so long as otherwise permitted in this Agreement), (c) notify the Agent of any
default by any party with respect to such Leases and cooperate with the Agent in
all respects to cure any such default, and (d) cause each of its Subsidiaries to
do the foregoing.

 

-75-



--------------------------------------------------------------------------------

6.19 Material Contracts. (a) Except to the extent otherwise permitted under this
Agreement, perform and observe all the terms and provisions of each Material
Contract to be performed or observed by it, (b) maintain each such Material
Contract in full force and effect (except for defaults under Material Contracts
arising from the filing of the Chapter 11 Case, the exercise of remedies as a
result of which are stayed under the Bankruptcy Code), (c) enforce each such
Material Contract in accordance with its terms, (d) take all such action to such
end as may be from time to time requested by the Agent, (e) upon request of the
Agent, make to each other party to each such Material Contract such demands and
requests for information and reports or for action as any Loan Party or any of
its Subsidiaries is entitled to make under such Material Contract, and (f) cause
each of its Subsidiaries to do the foregoing.

6.20 Alloy Transition Services. Pursuant to that certain Transition Services
Agreement dated as of June 4, 2013, and entered into by, among others, the Lead
Borrower and HRSH Acquisitions LLC, the Lead Borrower and certain of the other
Loan Parties have agreed to provide certain transitional services to HRSH
Acquisitions LLC, including certain services in connection with the following
five (5) DDAs owned by A Merchandise, LLC at JPMorgan Chase Bank, N.A. with
account numbers ending in: -3765 (depository – credit cards), -3490 (depository
- checks), -0444 (payroll), -7680 (refunds), and -0198 (disbursements). The Loan
Parties agree that they shall not, and shall not otherwise permit, any proceeds
of the Collateral or any other Loan Party assets to be deposited into such
accounts and, upon such time when such accounts are no longer necessary in order
to provide the services under the above-referenced Transition Services
Agreement, shall promptly close each such account and provide the Agent with
evidence of same.

6.21 Approved Budget. Each Loan Party shall conduct its business in a manner
consistent with the Approved Budget most recently delivered pursuant to this
Agreement and accepted by the Agent in its Permitted Discretion.

6.22 Employee Benefit Plans.

(a) Operate, and cause each ERISA Affiliate to operate, each Pension Plan in
substantial compliance with all applicable Laws.

(b) Make, and cause each ERISA Affiliate to make, on a timely basis, all
required contributions to any Multiemployer Plan.

(c) Not, and not permit any ERISA Affiliate to (i) seek a waiver of the minimum
funding standards of ERISA, (ii) terminate or withdraw from any Pension Plan or
Multiemployer Plan or (iii) take any other action with respect to any Pension
Plan that would, or could reasonably be expected to, entitle the PBGC to
terminate, impose liability in respect of, or cause a trustee to be appointed to
administer, any Pension Plan, unless the actions or events described in clauses
(i), (ii) and (iii) above individually or in the aggregate would not have or
could not reasonably be expected to have a Material Adverse Effect.

6.23 Retention of Consultant. At all times until the Obligations have been paid
in full in cash and all Commitments have been terminated, employ Clear Thinking
Group LLC (or another financial consultant acceptable to the Agent in its
Permitted Discretion) as a consultant (the “Consultant”). The terms and scope of
the engagement of and responsibilities of the Consultant shall be acceptable to
the Agent in its Permitted Discretion and, without limiting the foregoing, the
engagement shall grant the Agent the right to communicate directly with the
Consultant and authorize the Consultant to communicate directly with the Agent
and to furnish the Agent with such information as the Agent may reasonably
request, together with copies of all material written materials provided to the
board of directors of the Loan Parties by such Consultant, subject to mutually
acceptable exceptions. If requested

 

-76-



--------------------------------------------------------------------------------

by the Agent, the Consultant shall provide the Agent with a weekly update
regarding the status of its efforts on behalf of the Loan Parties, including the
status of any sale efforts. Within three Business Days after the Petition Date,
the Loan Parties shall file a motion, in form and substance acceptable to the
Agent in its Permitted Discretion, seeking approval of the continued retention
of the Consultant.

6.24 [Reserved].

6.25 Leases. The Loan Parties shall pay all post-petition obligations under the
Leases listed on Schedule 6.25 and licenses of Intellectual Property, if any, as
required by the Bankruptcy Code or the Bankruptcy Court, except to the extent
(a) any Loan Party is contesting any such obligations in good faith by
appropriate proceedings, (b) such Loan Party has established proper reserves as
required under GAAP, (c) the nonpayment of which does not result in the
imposition of a Lien, and (d) the rejection of any such Lease is required under
the Sale Agency Agreement. No Loan Party may assume or reject any of its Leases
(other than the assumption or rejection of Leases required pursuant to the Sale
Agency Agreement) without the prior written consent of the Agent (such consent
not to be unreasonably withheld or delayed). The assumption or rejection of any
Lease listed on Schedule 6.25 shall be conducted in a manner consistent with a
maximization of the value of the assets of the Loan Parties.

6.26 Sale Process; Milestones. The Loan Parties shall conduct a sale of all or
substantially all of their assets (other than the Distribution Center) and
business in accordance with the Sale Agency Agreement. If the Loan Parties
receive any other offers or bids for all or a portion of such assets, the Loan
Parties shall promptly deliver copies thereof to Agent. On the Petition Date,
the Loan Parties shall have filed the Expedited Assumption Motion, in form and
substance acceptable to the Agent in its Permitted Discretion, seeking entry of
(x) the Approval Order authorizing and approving the assumption of the Sale
Agency Agreement pursuant to Section 365 of the Bankruptcy Code on an expedited
basis and authorizing the Loan Parties to conduct such sale in accordance with
the terms of the Sale Agency Agreement and (y) the Interim Approval Order
authorizing the Loan Parties to continue to conduct such sale pursuant to the
terms of the Sale Agency Agreement and to promote such sale as a “store closing
sale” pending the hearing on the Expedited Assumption Motion. The Bankruptcy
Court shall enter the Interim Approval Order, in form and substance acceptable
to the Agent in its Permitted Discretion, no later than December 15, 2014. The
Bankruptcy Court shall enter the Approval Order, in form and substance
acceptable to the Agent in its Permitted Discretion, no later than December 24,
2014. The Remaining Initial Guaranty Payment shall be paid to the Loan Parties
on the first Business Day after the Approval Order is entered. No later than
February 28, 2015, (i) the remaining Guaranteed Amount (as defined in the Sale
Agency Agreement), and all other amounts payable under the Sale Agency
Agreement, shall be paid to the Loan Parties and (ii) all outstanding
Obligations shall be indefeasibly paid in full in cash and the Commitments shall
be terminated.

6.27 Financing Orders. The Loan Parties shall comply with the Interim Financing
Order and the Final Financing Order, as then in effect, in all respects.

6.28 Post-Closing Deliverables. Notwithstanding the conditions precedent set
forth in Section 4.01 above, the Borrowers have informed the Agent and the
Lenders that certain items required to be delivered to the Agent or otherwise
satisfied as conditions precedent to the effectiveness of this Agreement will
not be delivered to the Agent as of the date hereof. As an accommodation to the
Borrowers, the Agent has agreed to make Loans available under this Agreement
notwithstanding that such conditions to closing have not been satisfied (but
subject to the other conditions set forth herein). In consideration of such
accommodations, the Borrowers agree to take each of the actions described on
Schedule 6.28 hereto, in each case in the manner and by the dates set forth
thereon, or such later dates as may be agreed to by the Agent in its sole
discretion.

 

-77-



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which a claim has not been asserted), no Loan
Party shall, nor shall it permit any Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired or sign or
file or suffer to exist under the UCC or any similar Law or statute of any
jurisdiction a financing statement that names any Loan Party or any Subsidiary
thereof as debtor; sign or suffer to exist any security agreement authorizing
any Person thereunder to file such financing statement; sell any of its property
or assets subject to an understanding or agreement (contingent or otherwise) to
repurchase such property or assets with recourse to it or any of its
Subsidiaries; or assign or otherwise transfer any accounts or other rights to
receive income, other than, as to all of the above, Permitted Encumbrances.

7.02 Investments. Make any Investments, except Permitted Investments.

7.03 Indebtedness; Disqualified Stock. (a) Create, incur, assume, guarantee,
suffer to exist or otherwise become or remain liable with respect to, any
Indebtedness, except Permitted Indebtedness; (b) issue Disqualified Stock, or
(c) issue and sell any other Equity Interests unless (i) such Equity Interests
shall be issued solely by the Lead Borrower and not by a Subsidiary of a Loan
Party, (ii) such Equity Interests provide that all dividends and other
Restricted Payments) in respect thereof shall be made solely in additional
shares of such Equity Interests, in lieu of cash, (iii) such Equity Interests
shall not be subject to redemption other than redemption at the option of the
Loan Party issuing such Equity Interests and in accordance with the limitations
contained in this Agreement, and (iv) all Restricted Payments in respect of such
Equity Interests are expressly subordinated to the Obligations.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, (or agree to do any of the foregoing), except that, so long as
no Default or Event of Default shall have occurred and be continuing prior to or
immediately after giving effect to any action described below or would result
therefrom:

(a) any Subsidiary which is not a Loan Party may merge with (i) a Loan Party,
provided that the Loan Party shall be the continuing or surviving Person, or
(ii) any one or more other Subsidiaries which are not Loan Parties, provided
that when any wholly-owned Subsidiary is merging with another Subsidiary, the
wholly-owned Subsidiary shall be the continuing or surviving Person;

(b) any Subsidiary which is a Loan Party may merge into any Subsidiary which is
a Loan Party or into a Borrower, provided that in any merger involving a
Borrower, such Borrower shall be the continuing or surviving Person;

(c) any Inactive Subsidiary may be dissolved or liquidated, provided that the
Net Proceeds, if any, of any such liquidation or dissolution shall be paid to a
Loan Party; and

(d) any CFC that is not a Loan Party may merge into any CFC that is not a Loan
Party.

 

-78-



--------------------------------------------------------------------------------

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except Permitted Dispositions.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests, except that, (x) the Lead Borrower may
issue or sell any Equity Interests (other than Disqualified Stock) provided a
Change of Control does not occur as a result thereof, (y) the Lead Borrower may
declare and make dividend payments or other distributions payable solely in the
stock or other Equity Interests (other than Disqualified Stock) of Lead Borrower
and (z) so long as no Default or Event of Default shall have occurred and be
continuing prior to or immediately after giving effect to any action described
below or would result therefrom:

(a) each Subsidiary of a Loan Party may make Restricted Payments to any Loan
Party;

(b) the Loan Parties and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the stock or other Equity Interests of
such Person; and

(c) the Lead Borrower may make dividend payments to its shareholders on a
quarterly basis in an amount not to exceed the aggregate amount of federal,
state and local taxes payable by such shareholders attributable to the income of
the Lead Borrower and its Subsidiaries with respect to such Fiscal Quarter.

7.07 Prepayments of Indebtedness. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner any Indebtedness
(other than the Obligations and the Pre-Petition Obligations), or make any
payment in violation of any subordination terms of any Subordinated
Indebtedness, except, as long as no Default or Event of Default then exists,
(a) regularly scheduled or mandatory repayments, repurchases, redemptions or
defeasances of Permitted Indebtedness (other than Subordinated Indebtedness and
any Indebtedness owing under the Daisy License Agreement or the Media Services
Agreement, and (b) regularly scheduled or mandatory payments of any Indebtedness
owing under the Daisy License Agreement and the Media Services Agreement.

7.08 Change in Nature of Business.

In the case of each of the Loan Parties, engage in any line of business
substantially different from the Business conducted by the Loan Parties and
their Subsidiaries on the Closing Date or any business substantially related or
incidental thereto.

7.09 Transactions with Affiliates. Enter into, renew, extend or be a party to
any transaction of any kind with any Affiliate of any Loan Party, whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Loan Parties or such Subsidiary as would be
obtainable by the Loan Parties or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to (a) a transaction between or among
the Loan Parties, (b) transactions described on Schedule 7.09 hereto,
(c) advances for commissions, travel and other similar purposes in the ordinary
course of business to directors, officers and employees, (d) the issuance of
Equity Interests in the Lead Borrower to any officer, director, employee,
consultant of the Lead Borrower or any of its Subsidiaries, (e) the payment of
reasonable fees and out-of-pocket costs to directors, and compensation and
employee benefit arrangements paid to, and indemnities provided for the benefit
of, directors, officers or employees of the Lead Borrower or any of its
Subsidiaries, and (f) any issuances of securities of the Lead Borrower (other
than Disqualified Stock and other Equity Interests not permitted hereunder) or
other payments, awards or

 

-79-



--------------------------------------------------------------------------------

grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements, stock options and stock ownership plans (in each case in
respect of Equity Interests in the Lead Borrower) of the Lead Borrower or any of
its Subsidiaries.

7.10 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than any Loan Document or any Pre-Petition Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments or
other distributions to any Loan Party or to otherwise transfer property to or
invest in a Loan Party, (ii) of any Subsidiary to Guarantee the Obligations,
(iii) of any Subsidiary to make or repay loans to a Loan Party, or (iv) of the
Loan Parties or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person in favor of the Agent; provided, however, that this
clause (iv) shall not prohibit (A) any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under clause (c) of the definition
of Permitted Indebtedness solely to the extent any such negative pledge relates
to the property financed by or the subject of such Indebtedness; (B) customary
restrictions in leases, subleases, licenses and sublicenses otherwise permitted
by this Agreement so long as such restrictions relate only to the assets subject
thereto and (C) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business of the Loan Parties; or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

7.11 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (a) to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund Indebtedness originally incurred for such purpose; or (b) for
purposes other than those permitted under this Agreement.

7.12 Amendment of Material Documents. Amend, modify or waive any of a Loan
Party’s rights under (a) its Organization Documents in a manner adverse to the
Credit Parties, or (b) any Material Contract or Material Indebtedness (other
than on account of any refinancing thereof otherwise permitted hereunder), in
each case to the extent that such amendment, modification or waiver would result
in a Default or Event of Default under any of the Loan Documents, would be
materially adverse to the Credit Parties or otherwise would be reasonably likely
to have a Material Adverse Effect.

7.13 Fiscal Year. Change the Fiscal Year of any Loan Party, or the accounting
policies or reporting practices of the Loan Parties, except as required by GAAP.

7.14 Deposit Accounts; Credit Card Processors. Open new DDAs or Blocked Accounts
unless the Loan Parties shall have delivered to the Agent appropriate DDA
Notifications (to the extent requested by Agent pursuant to the provisions of
Section 6.13(a)(iii) hereof) or Blocked Account Agreements consistent with the
provisions of Section 6.13 and otherwise satisfactory to the Agent. No Loan
Party shall maintain any bank accounts or enter into any agreements with Credit
Card Issuers or Credit Card Processors other than the ones expressly
contemplated herein or in Section 6.13 hereof.

7.15 Inactive Subsidiaries.

(a) Permit any Inactive Subsidiary to (i) own any properties or assets in excess
of $1,000; (ii) have any Subsidiaries, Investments, Indebtedness or other
material liabilities; (iii) grant any Liens on or dispose of its assets other
than as permitted by Section 7.04 or Section 7.05; or (iv) conduct any
operations or business other than activities related to its corporate existence
and any other activities relating to the foregoing.

 

-80-



--------------------------------------------------------------------------------

(b) Make any payments of principal or interest or otherwise with respect to any
Indebtedness owed to any Inactive Subsidiary.

7.16 Financial Covenants.

(a) Approved Budget Variance. Permit the following results in the Approved
Budget Variance Report to vary by more than ten percent (10%) from the
applicable results projected in the applicable Approved Budget with respect to
the Cumulative Periods (except to the extent such actual results are more
favorable): receipts, disbursements, cash-on-hand, professional fees (excluding
the Agent’s professional fees) and expenses, Availability and aggregate
Outstanding Amount of the Loans.

7.17 Repayment of Indebtedness. Without limiting any other provision hereof,
except pursuant to the Approved Budget and subject to the Interim Financing
Order (as the same may be amended, supplemented or otherwise modified by the
Final Financing Order), without the express prior written consent of the Agent
and pursuant to an order of the Bankruptcy Court after notice and hearing, make
any payment or transfer of assets with respect to any Lien or Indebtedness
incurred or arising prior to the Petition Date that is subject to the automatic
stay provisions of the Bankruptcy Code whether by way of “adequate protection”
under the Bankruptcy Code or otherwise.

7.18 Reclamation Claims. Enter into any agreement to return any of its Inventory
to any of its creditors for application against any Pre-Petition Indebtedness,
pre-petition trade payables or other pre-petition claims under Section 546(c) of
the Bankruptcy Code or allow any creditor to take any setoff or recoupment
against any of its Pre-Petition Indebtedness, pre-petition trade payables or
other pre-petition claims based upon any such return pursuant to
Section 553(b)(l) of the Bankruptcy Code or otherwise if, after giving effect to
any such agreement, setoff or recoupment, the aggregate amount applied to
Pre-Petition Indebtedness, pre-petition trade payables and other pre-petition
claims subject to all such agreements, setoffs and recoupments since the
Petition Date would exceed $100,000.

7.19 Chapter 11 Claims. Other than the Carve-Out up to the Carve-Out Amount,
incur, create, assume, suffer to exist or permit any other super-priority
administrative claim which is pari passu with or senior to the claims of the
Agent against the Loan Parties.

7.20 Bankruptcy Actions. Seek, consent to or permit to exist, without the prior
written consent of the Agent, any order granting authority to take any action
that is prohibited by the terms of this Agreement or the other Loan Documents or
refrain from taking any action that is required to be taken by the terms of this
Agreement or any of the other Loan Documents.

ARTICLE VIII


EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrowers or any other Loan Party fails to pay when and as
required to be paid herein, (i) any amount of principal of any Loan or any fee
due hereunder or any Pre-Petition Obligations, or (ii) any interest on any Loan
within three (3) Business Days of the date due thereof, or (iii) any other
amount payable hereunder or under any other Loan Document within three
(3) Business Days of the date due thereof; or

(b) Specific Covenants. (i) Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.07,
6.10, 6.11, 6.12, 6.13, 6.14, 6.23, 6.26, 6.27 or 6.28 or Article VII; or
(ii) any Guarantor fails to perform or observe any term, covenant or agreement
contained in the Facility Guaranty; or

 

-81-



--------------------------------------------------------------------------------

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for twenty (20) days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith (including, without limitation,
any Borrowing Base Certificate) shall be incorrect or misleading in any material
respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement), or (B) fails
to observe or perform any other agreement or condition relating to any such
Material Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, in each case the effect
of which default or other event is to cause, or to permit the holder or holders
of such Material Indebtedness or the beneficiary or beneficiaries of any
Guarantee thereof (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Loan Party or such
Subsidiary as a result thereof is greater than $250,000; or

(f) Chapter 11 Case. The occurrence of any of the following in the Chapter 11
Case:

(i) other than in connection with the Sale Agency Agreement, any Loan Party,
without the Agent’s prior written consent, files a motion with the Bankruptcy
Court seeking the authority to liquidate all or substantially all of any Loan
Party’s assets or capital stock unless the transactions that are the subject of
the motion will result in payment in full in cash of the Obligations and the
Pre-Petition Obligations;

(ii) other than in connection with the payment in full or refinancing of the
Obligations and the Pre-Petition Obligations, the filing of a motion, taking of
any action or the filing of any plan of reorganization or disclosure statement
attendant thereto by or on behalf of any Loan Party in the Chapter 11 Case
(A) to obtain additional financing under
Section 364(c) or (d) of the Bankruptcy Code not otherwise permitted pursuant to
this Agreement, (B) to grant any Lien other than Permitted Encumbrances upon or
affecting any Collateral, (C) except as provided in the Interim Financing Order
or Final Financing Order, as the case may be, to use cash collateral under
Section 363(c) of the Bankruptcy Code without the prior written consent of the
Agent, (D) that seeks to prohibit the Agent from credit bidding on any or all of
the Loan Parties’ assets during the pendency of the Chapter 11 Case, or (E) that
is otherwise materially adverse to the Agent or its rights and remedies
hereunder or its interest in the Collateral;

 

-82-



--------------------------------------------------------------------------------

(iii) other than in connection with the payment in full or refinancing of the
Obligations and the Pre-Petition Obligations, (A) the filing of any plan of
reorganization or liquidation or disclosure statement attendant thereto, or any
direct or indirect amendment to such plan or disclosure statement, by any Loan
Party or any other Person to which the Agent does not consent or otherwise agree
to treatment of its claims, (B) the entry of any order terminating the Loan
Parties’ exclusive right to file a plan of reorganization, or (C) the expiration
of the Loan Parties’ exclusive right to file a plan of reorganization;

(iv) the entry of an order in any of the Chapter 11 Case confirming a plan of
reorganization or liquidation that (A) is not acceptable to the Agent in its
Permitted Discretion or (B) does not contain a provision for termination of the
commitments and repayment in full in cash of all of the Obligations and the
Pre-Petition Obligations on or before the effective date of such plan or plans;

(v) the entry of an order amending, supplementing, staying, vacating or
otherwise modifying the Loan Documents, the Pre-Petition Loan Documents or the
Interim Financing Order, the Final Financing Order or the Cash Management Order
without the written consent of the Agent or the filing of a motion for
reconsideration with respect to the Interim Financing Order or the Final
Financing Order or the Interim Financing Order, the Final Financing Order or the
Cash Management Order are otherwise not in full force and effect;

(vi) the Final Financing Order is not entered prior to the expiration of the
Interim Financing Order, and in any event within thirty (30) days of the
Petition Date;

(vii) except as set forth in the “first day” motions which have been reviewed by
the Agent, the payment of, or application for authority to pay, any Pre-Petition
Indebtedness or pre-petition claim without the Agent’s prior written consent
unless otherwise permitted under this Agreement;

(viii) the allowance of any claim or claims under Section 506(c) of the
Bankruptcy Code or otherwise against the Agent, any other Credit Party or any of
the Collateral;

(ix) the appointment of an interim or permanent trustee in the Chapter 11 Case
or the appointment of a receiver or an examiner in the Chapter 11 Case with
expanded powers to operate or manage the financial affairs, the business, or
reorganization of the Loan Parties; or the sale without the Agent’s consent, of
all or substantially all of the Loan Parties’ assets either through a sale under
Section 363 of the Bankruptcy Code, through a confirmed plan of reorganization
in the Chapter 11 Case, or otherwise that does not provide for payment in full
in cash of the Obligations and the Pre-Petition Obligations and termination of
the Aggregate Commitments;

(x) the dismissal of the Chapter 11 Case, or the conversion of the Chapter 11
Case from Chapter 11 to Chapter 7 of the Bankruptcy Code, or any Loan Party
files a motion or other pleading seeking the dismissal of the Chapter 11 Case
under Section 1112 of the Bankruptcy Code or otherwise;

(xi) the entry of an order by the Bankruptcy Court granting relief from or
modifying the automatic stay of Section 362 of the Bankruptcy Code (A) to allow
any creditor to

 

-83-



--------------------------------------------------------------------------------

execute upon or enforce a Lien on any Collateral having a value of $250,000 or
more, or (2) with respect to any Lien of or the granting of any Lien on any
Collateral to any state or local environmental or regulatory agency or
authority;

(xii) the commencement of a suit or action against the Agent or any other Credit
Party by or on behalf of any Loan Party or its bankruptcy estates;

(xiii) the entry of an order in the Chapter 11 Case avoiding or permitting
recovery of any portion of the payments made on account of the Indebtedness
owing under this Agreement or the other Loan Documents;

(xiv) the failure of any Loan Party to perform any of its obligations under the
Interim Financing Order, the Final Financing Order or the Cash Management Order
or any of its material obligations under the any other order of the Bankruptcy
Court, which is not cured within two (2) Business Days of written notice to the
Lead Borrower of same;

(xv) the failure of the Bankruptcy Court to, within ninety (90) days after the
Petition Date (or such later date to which the Lender may otherwise agree),
grant an order extending the time period of the Loan Parties to assume or reject
unexpired leases of real property to a date that is two hundred ten (210) days
from the Petition Date;

(xvi) the entry of an order in the Chapter 11 Case granting any other
super-priority administrative claim or Lien equal or superior to that granted to
the Agent;

(xvii) the termination of the Sale Agency Agreement, or the occurrence
thereunder of any material breach by any party thereto which is not cured within
three Business Days; or

(xviii) the Loan Parties’ failure to deliver to Agent the Letter of Credit (as
defined in the Sale Agency Agreement), together with all documents (executed in
blank) necessary to make a drawing thereunder, within one Business Day after the
entry of the Interim Approval Order; or

(g) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more judgments or orders for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding $500,000 (to the extent
not covered by independent third-party insurance as to which the insurer is
rated at least “A” by A.M. Best Company, has been notified of the potential
claim and does not dispute coverage), or (ii) any one or more non-monetary
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of fifteen (15) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect; or

(h) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party or any ERISA Affiliate under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of $500,000 or which would reasonably likely result in a Material Adverse
Effect, or (ii) a Loan Party or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $500,000 or which would
reasonably likely result in a Material Adverse Effect; or

 

-84-



--------------------------------------------------------------------------------

(i) Invalidity of Loan Documents. (i) Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the Obligations
and the Pre-Petition Obligations, ceases to be in full force and effect; or any
Loan Party or any other Person contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document or seeks to avoid, limit or otherwise adversely affect any Lien
purported to be created under any Security Document; or (ii) any Lien purported
to be created under any Security Document shall cease to be, or shall be
asserted by any Loan Party or any other Person not to be, a valid and perfected
Lien on any Collateral, with the priority required by the applicable Security
Document; or

(j) Change of Control. There occurs any Change of Control; or

(k) Cessation of Business. Except as otherwise expressly permitted hereunder,
any Loan Party shall take any action to suspend the operation of all or a
material portion of its business in the ordinary course, liquidate all or a
material portion of its assets or Store locations, or employ an agent or other
third party to conduct a program of closings, liquidations or
“Going-Out-Of-Business” sales of any material portion of its business; or

(l) Loss of Collateral. There occurs any uninsured loss to any material portion
of the Collateral; or

(m) Breach of Contractual Obligation. (i) Any Loan Party or any Subsidiary
thereof fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of the Daisy
License Agreement or fails to observe or perform any other agreement or
condition relating to the Daisy License Agreement or contained in any instrument
or agreement evidencing, securing or relating thereto, or any default (other
than a default arising as a result of the filing of the Chapter 11 Case, the
exercise of remedies as a result of which are stayed under the Bankruptcy Code)
occurs thereunder, (ii) any event occurs, the effect of which event is to cause,
or to permit JPL Daisy LLC or any other Person, to terminate the Daisy License
Agreement; or (iii) any Loan Party or any Subsidiary thereof fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any other Material Contract or
fails to observe or perform any other agreement or condition relating to any
such Material Contract or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default (other than defaults under Material Contracts arising as a result of the
filing of the Chapter 11 Case, the exercise of remedies as a result of which are
stayed under the Bankruptcy Code) or other event is to cause, or to permit the
counterparty to such Material Contract to terminate such Material Contract; or

(n) Indictment. The conviction of, or plea of guilty or nolo contendere by, any
Loan Party or any Subsidiary thereof, with respect to any felony; or

(o) Guaranty. The termination or attempted termination of any Facility Guaranty
except as expressly permitted hereunder or under any other Loan Document; or

(p) Material Adverse Effect. A Material Adverse Effect shall occur.

 

-85-



--------------------------------------------------------------------------------

8.02 Remedies Upon Event of Default.

(a) If any Event of Default occurs and is continuing, the Agent may, or, at the
request of the Required Lenders shall, take any or all of the following actions:

(i) declare the Commitments of each Lender to make Committed Loans to be
terminated, whereupon such Commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, all other Obligations and the Pre-Petition
Obligations to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Loan Parties;

(iii) whether or not the maturity of the Obligations shall have been accelerated
pursuant hereto, proceed to protect, enforce and exercise all rights and
remedies of the Credit Parties under this Agreement, any of the other Loan
Documents, any of the Pre-Petition Loan Documents or applicable Law, including,
but not limited to, by suit in equity, action at law or other appropriate
proceeding, whether for the specific performance of any covenant or agreement
contained in this Agreement and the other Loan Documents or the Pre-Petition
Loan Documents or any instrument pursuant to which the Obligations or the
Pre-Petition Obligations are evidenced, and, if such amount shall have become
due, by declaration or otherwise, proceed to enforce the payment thereof or any
other legal or equitable right of the Credit Parties;

provided, however, that upon the occurrence of any Event of Default with respect
to any Loan Party or any Subsidiary thereof under Section 8.01(f), the
obligation of each Lender to make Loans shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, shall
automatically become effective, in each case without further act of the Agent or
any Lender.

(b) Credit Bidding. The Agent, on behalf of the Lenders, may purchase, in any
public or private sale conducted under the provision of the UCC (including
pursuant section 9-610 and 9-620 of the UCC), the provisions of the Bankruptcy
Code (including pursuant to section 363 of the Bankruptcy Code) or at any sale
or foreclosure conducted by the Agent (whether by judicial action or otherwise)
in accordance with Applicable Law, all or any portion of the Collateral. The
Lenders hereby irrevocably authorize the Agent, on behalf of the Lenders, to
Credit Bid and purchase at any such sale (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral on behalf of and for
the benefit of the Lenders.

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

8.03 Application of Funds. Upon a Trigger Event, any amounts received on account
of the Obligations or the Pre-Petition Obligations shall be applied by the Agent
in the following order, in each case whether or not such Obligations or
Pre-Petition Obligations are allowed or allowable in any bankruptcy or
insolvency proceeding or under any Debtor Relief Law:

First, to payment of that portion of the Obligations constituting fees,
indemnities, Credit Party Expenses and other amounts (including fees, charges
and disbursements of counsel to the Agent and amounts payable under Article III)
payable to the Agent;

Second, to payment of that portion of the Obligations constituting indemnities,
Credit Party Expenses, and other amounts (other than principal, interest and
fees) payable to the Lenders

 

-86-



--------------------------------------------------------------------------------

(including fees, charges and disbursements of counsel to the respective Lenders
and amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Agent of that portion of the Obligations constituting principal and accrued and
unpaid interest on any Permitted Overadvances;

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Loans and other Obligations, and fees, ratably
among the Lenders in proportion to the respective amounts described in this
clause Fourth payable to them;

Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fifth held by them;

Sixth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations), ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Seventh held by them;

Seventh, to payment of the Pre-Petition Obligations, in the order set forth in
Section 8.03 of the Pre-Petition Credit Agreement; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

In accordance with Section 2.05(e), any amount on deposit as cash collateral
shall be applied to the other Obligations, if any, in the order set forth above.

ARTICLE IX

THE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Salus to act on its behalf as the Agent hereunder and under the other Loan
Documents and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof or
thereof (including, without limitation, acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations and appearing in the Chapter 11 Case on behalf of the Lenders),
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Agent and the
Lenders, and no Loan Party or any Subsidiary thereof shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the terms “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties. Notwithstanding anything to the contrary in this
Agreement or in any other Loan Document, the Agent shall be permitted to
exercise the rights and remedies hereunder on behalf of itself and the other
Lenders.

9.02 Rights as a Lender. The Person serving as the Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though they were not the Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated

 

-87-



--------------------------------------------------------------------------------

or unless the context otherwise requires, include the Person serving as the
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Loan Parties or any Subsidiary or other Affiliate thereof as if such Person
were not the hereunder and without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may affect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Agent or any of
its Affiliates in any capacity.

The Agent shall not be liable for any action taken or not taken by it (i) with
the Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

The Agent shall not be deemed to have knowledge of any Default or Event of
Default unless and until notice describing such Default or Event of Default is
given to the Agent by the Loan Parties or a Lender. Upon the occurrence of a
Default or Event of Default, the Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the
Applicable Lenders. Unless and until the Agent shall have received such
direction, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to any such Default or Event of
Default as it shall deem advisable in the best interest of the Credit Parties.
In no event shall the Agent be required to comply with any such directions to
the extent that the Agent believes that its compliance with such directions
would be unlawful.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or

 

-88-



--------------------------------------------------------------------------------

priority of any Lien purported to be created by the Security Documents, (v) the
value or the sufficiency of any Collateral, or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.

9.04 Reliance by Agent. The Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including, but not limited to,
any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the Agent may
presume that such condition is satisfactory to such Lender unless the Agent
shall have received written notice to the contrary from such Lender prior to the
making of such Loan. The Agent may consult with legal counsel (who may be
counsel for any Loan Party), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub agents appointed by the Agent. The Agent and any
such sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub agent and to the Related
Parties of the Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Agent. The Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

9.06 Resignation of Agent. The Agent may at any time give written notice of its
resignation to the Lenders and the Lead Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Lead Borrower, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders, appoint a successor Agent
meeting the qualifications set forth above; provided that if the Agent shall
notify the Lead Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any Collateral held by the Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Agent shall continue to hold such
collateral security until such time as a successor Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Lead Borrower and such successor. After the
retiring Agent’s resignation hereunder and under the other Loan Documents, the

 

-89-



--------------------------------------------------------------------------------

provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Agent hereunder.

9.07 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges that it
has, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder. Except as
provided in Section 9.12, the Agent shall not have any duty or responsibility to
provide any Credit Party with any other credit or other information concerning
the affairs, financial condition or business of any Loan Party that may come
into the possession of the Agent.

9.08 [Reserved].

9.09 Agent May File Proofs of Claim. In case of the pendency of any proceeding
under any Debtor Relief Law or any other judicial proceeding relative to any
Loan Party, the Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Agent shall have made any demand on the Loan
Parties) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Agent and the other
Credit Parties (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Agent, such Credit Parties and
their respective agents and counsel and all other amounts due the Lenders, the
Agent and such Credit Parties under Sections 2.09 and 10.04 of this Agreement)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, if the Agent shall consent
to the making of such payments directly to the Lenders, to pay to the Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Agent and its agents and counsel, and any other amounts due the Agent
under Sections 2.09 and 10.04 of this Agreement.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.

9.10 Collateral and Guaranty Matters. The Credit Parties irrevocably authorize
the Agent, at its option and in its Permitted Discretion,

 

-90-



--------------------------------------------------------------------------------

(a) to release any Lien on any property granted to or held by the Agent under
any Loan Document (i) upon termination of the Aggregate Commitments and payment
in full of all Obligations (other than contingent indemnification obligations
for which no claim has been asserted), (ii) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) if approved, authorized or ratified in writing by the
Applicable Lenders in accordance with Section 10.01;

(b) to subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by clause (h) of the definition of Permitted Encumbrances; and

(c) to release any Guarantor from its obligations under the Facility Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Agent at any time, the Applicable Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 9.10. In each
case as specified in this Section 9.10, the Agent will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Facility Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.

9.11 Notice of Transfer. The Agent may deem and treat a Lender party to this
Agreement as the owner of such Lender’s portion of the Obligations for all
purposes, unless and until, and except to the extent, an Assignment and
Assumption shall have become effective as set forth in Section 10.06.

9.12 Reports and Financial Statements. By signing this Agreement, each Lender:

(a) is deemed to have requested that the Agent furnish such Lender, promptly
after they become available, copies of all Borrowing Base Certificates,
financial statements and other Borrower Materials required to be delivered by
the Lead Borrower hereunder and all commercial finance examinations and
appraisals of the Collateral received by the Agent (collectively, the
“Reports”);

(b) expressly agrees and acknowledges that the Agent makes no representation or
warranty as to the accuracy or completeness of any Borrower Materials, and shall
not be liable for any information contained in any Borrower Materials (including
any Report);

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;

(d) agrees to keep all Reports and other Borrower Materials confidential in
accordance with the provisions of Section 10.07 hereof; and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report and
other Borrower Materials in connection with any Credit Extensions that the

 

-91-



--------------------------------------------------------------------------------

indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a Loan or
Loans; and (ii) to pay and protect, and indemnify, defend, and hold the Agent
and any such other Lender preparing a Report harmless from and against, the
claims, actions, proceedings, damages, costs, expenses, and other amounts
(including attorney costs) incurred by the Agent and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.

9.13 Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting Liens for the benefit of the Agent and the
Lenders in assets which, in accordance with Article 9 of the UCC or any other
applicable Law of the United States, can be perfected only by possession. Should
any Lender (other than the Agent) obtain possession of any such Collateral, such
Lender shall notify the Agent thereof, and, promptly upon the Agent’s request
therefor shall deliver such Collateral to the Agent or otherwise deal with such
Collateral in accordance with the Agent’s instructions.

9.14 Indemnification of Agent. Without limiting the obligations of the Loan
Parties hereunder, the Lenders hereby agree to indemnify the Agent and any
Related Party, as the case may be, ratably according to their Applicable
Percentages, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Agent and its Related Parties in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted to be taken by the Agent and its Related Parties in connection
therewith; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Agent’s and its Related
Parties’ gross negligence or willful misconduct as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

9.15 Relation among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Agent) authorized to act for, any other Lender.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no Consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Agent, with the
Consent of the Required Lenders, and the Lead Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Agent, and each such waiver
or Consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written Consent of such Lender;

(b) as to any Lender, postpone any date fixed by this Agreement or any other
Loan Document for (i) any scheduled payment (including the Maturity Date) or
mandatory prepayment of principal, interest, fees or other amounts due hereunder
or under any of the other Loan Documents without the written Consent of such
Lender entitled to such payment, or (ii) any scheduled or mandatory reduction or
termination of the Aggregate Commitments hereunder or under any other Loan
Document without the written Consent of such Lender;

 

-92-



--------------------------------------------------------------------------------

(c) as to any Lender, reduce the principal of, or the rate of interest specified
herein on, any Loan held by such Lender, or (subject to clause (iv) of the
second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document to or for the account of such Lender,
or change the manner of computation of any financial ratio (including any change
in any applicable defined term) used in determining the Applicable Interest Rate
that would result in a reduction of any interest rate on any Loan or any fee
payable hereunder without the written Consent of each Lender entitled to such
amount; provided, however, that only the Consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;

(d) as to any Lender, change Section 2.13 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
Consent of such Lender;

(e) change any provision of this Section or the definition of “Applicable
Lenders”, “Required Lenders”, or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written Consent of each Lender;

(f) except as expressly permitted hereunder or under any other Loan Document,
release, or limit the liability of, any Loan Party without the written Consent
of each Lender;

(g) except for Permitted Dispositions, release all or substantially all of the
Collateral from the Liens of the Security Documents without the written Consent
of each Lender;

(h) increase the Aggregate Commitments without the written Consent of each
Lender;

(i) change the definition of the term “Borrowing Base” or any component
definition thereof if as a result thereof the amounts available to be borrowed
by the Borrowers would be increased without the written Consent of each Lender,
provided that the foregoing shall not limit the Permitted Discretion of the
Agent to change, establish or eliminate any Reserves;

(j) modify the definition of Permitted Overadvance so as to increase the amount
thereof or, except as provided in such definition, the time period for which a
Permitted Overadvance may remain outstanding without the written Consent of each
Lender; and

(k) except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written Consent of each Lender;

and, provided further, that no amendment, waiver or Consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above,
affect the rights or duties of the Agent under this Agreement or any other Loan
Document. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

-93-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, any Loan Document may be amended and waived with the written consent
of the Agent at the request of the Borrowers without the need to obtain the
consent of any Lender if such amendment or waiver is delivered in order (i) to
comply with local law or advice of local counsel, (ii) to cure ambiguities or
defects or (iii) to cause any Loan Document to be consistent with this Agreement
and the other Loan Documents.

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Loan Parties or the Agent, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(iii) Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Loan
Parties, the Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender pursuant to Article II if such Lender has notified the
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Agent may, in its Permitted Discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

-94-



--------------------------------------------------------------------------------

(c) The Internet. In no event shall the Agent or any of its Related Parties
(each, an “Agent Party”) have any liability to any Loan Party, any Lender, or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Loan Parties’
or the Agent’s transmission of Borrower Materials through the internet.

(d) Change of Address, Etc. Each of the Loan Parties and the Agent may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the Lead Borrower and the Agent. In addition, each Lender
agrees to notify the Agent from time to time to ensure that the Agent has on
record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.

(e) Reliance by Agent and Lenders. The Agent and the Lenders shall be entitled
to rely and act upon any notices (including Committed Loan Notices) purportedly
given by or on behalf of the Loan Parties even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Loan
Parties shall indemnify the Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties. All telephonic communications with the Agent may be recorded by
the Agent, and each of the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan shall not be construed as a waiver of any Default or Event of Default,
regardless of whether any Credit Party may have had notice or knowledge of such
Default or Event of Default at the time.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay all Credit Party Expenses.

(b) Indemnification by the Loan Parties. Other than with respect to Taxes, which
are governed by Section 3.01, the Loan Parties shall indemnify the Agent (and
any sub-agent thereof), each other Credit Party, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless (on an after tax basis) from, any and
all losses, claims, causes of action, damages, liabilities, settlement payments,
costs, and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Agent (and any sub-agents thereof) and their Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
the use or proposed use of the proceeds therefrom, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any

 

-95-



--------------------------------------------------------------------------------

Loan Party or any of its Subsidiaries, or any Environmental Liability related in
any way to any Loan Party or any of its Subsidiaries, (iv) any claims of, or
amounts paid by any Credit Party to, a Blocked Account Bank or other Person
which has entered into a control agreement with any Credit Party hereunder, or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Borrower or any other Loan
Party or any of the Loan Parties’ directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have directly
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) directly result from a claim brought by a Borrower or any other Loan Party
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrowers or such Loan Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. Without limiting their obligations under
Section 9.14 hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it, each Lender severally agrees to pay to the Agent (or any such
sub-agent), or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent (or
any such sub-agent) in its capacity as such, or against any Related Party of any
of the foregoing acting for the Agent (or any such sub-agent) in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable on demand
therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
any Agent, the assignment of any Commitment or Loan by any Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or

 

-96-



--------------------------------------------------------------------------------

preferential, set aside or required (including pursuant to any settlement
entered into by such Credit Party in its Permitted Discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Agent upon demand its Applicable Percentage (without duplication) of any amount
so recovered from or repaid by the Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written Consent of the Agent and each Lender and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 10.06(b), (ii) by way of participation in accordance with the
provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Credit Parties) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $1,000,000 unless the Agent otherwise consents (each such consent not
to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Person will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

 

-97-



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by
subsection (b)(i)(B) of this Section and, in addition: the consent of the Agent
(such consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any Commitment if such assignment is to a Person that
is not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided, however, that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it shall not be a Lender, shall deliver to
the Agent an Administrative Questionnaire.

(v) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Lead Borrower and the Agent, the applicable pro
rata share of Committed Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Committed Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from the Lenders having been
a Defaulting Lender. Upon request, the Borrowers (at their expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrowers (and such agency being solely for tax purposes), shall maintain at the
Agent’s Office a copy of each

 

-98-



--------------------------------------------------------------------------------

Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, absent manifest error, and the
Loan Parties, the Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Lead Borrower and any Lender
at any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Agent, sell participations to any Person
(other than a natural person or the Loan Parties or any of the Loan Parties’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Loan Parties, the Agent, and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
Participant shall agree in writing to comply with all confidentiality
obligations set forth in Section 10.07 as if such Participant was a Lender
hereunder. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01 and 3.04 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 10.06(b). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.13 as though it were a Lender. Each Lender, acting for
this purpose as an agent of the Loan Parties, shall maintain at its offices a
record of each agreement or instrument effecting any participation and a
register for the recordation of the names and addresses of its Participants and
their rights with respect to principal amounts and other Obligations from time
to time (each a “Participation Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participation Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in each Participation
Register shall be conclusive absent manifest error and the Loan Parties, the
Administrative Agent, and the Lenders may treat each Person whose name is
recorded in a Participant Register as a Participant for all purposes of this
Agreement (including, for the avoidance of doubt, for purposes of entitlement to
benefits under Section 3.01, Section 3.04 and Section 10.08). The Participation
Register shall be available for inspection by the Lead Borrower, any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Lead Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.

 

-99-



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Transactions by Salus Entity. Notwithstanding anything in this Agreement or
any other Loan Document to the contrary, (A) neither Salus nor any Affiliate
thereof (each, a “Salus Entity”) shall be required to comply with this
Section 10.06 in connection with any transaction involving any other Salus
Entity or any of its or their lenders or funding or financing sources, and no
Salus Entity shall have any obligation to disclose any such transaction to any
Person, and (B) there shall be no limitation or restriction on (i) the ability
of any Salus Entity to assign or otherwise transfer its rights and/or
obligations under this Agreement or any other Loan Document, any Commitment, any
Loan, or any other Obligation to any other Salus Entity or any lender or
financing or funding source of a Salus Entity or (ii) any such lender’s or
funding or financing source’s ability to assign or otherwise transfer its rights
and/or obligations under this Agreement or any other Loan Document, any
Commitment, any Loan, or any other Obligation; provided, however, that Salus
shall continue to be liable as a “Lender” under this Agreement and the other
Loan Documents unless such other Person complies with the provisions of this
Agreement to become a “Lender”.

10.07 Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, funding sources, attorneys, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Loan Party and its obligations, (g) with
the consent of the Lead Borrower or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to any Credit Party or any of their respective
Affiliates on a non-confidential basis from a source other than the Loan
Parties.

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential

 

-100-



--------------------------------------------------------------------------------

basis prior to disclosure by the Loan Parties or any Subsidiary thereof,
provided that, in the case of information received from any Loan Party or any
Subsidiary after the Closing Date, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, after obtaining the prior written consent of the Agent or the Required
Lenders, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrowers or any other Loan Party against any and
all of the Obligations now or hereafter existing under this Agreement or any
other Loan Document to such Lender, regardless of the adequacy of the
Collateral, and irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Agent for
further application in accordance with the provisions of Section 2.16 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or their respective Affiliates may have. Each Lender agrees to notify the Lead
Borrower and the Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrowers. In determining whether the interest
contracted for, charged, or received by the Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an

 

-101-



--------------------------------------------------------------------------------

original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Agent and when
the Agent shall have received counterparts hereof that, when taken together,
bear the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, pdf., or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

10.11 Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied. Further, the
provisions of Sections 3.01, 3.04 and 10.04 and Article IX shall survive and
remain in full force and effect regardless of the repayment of the Obligations,
the expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof. In connection with the termination of this
Agreement and the release and termination of the security interests in the
Collateral, the Agent may require such indemnities as it shall reasonably deem
necessary or appropriate to protect the Credit Parties against (x) loss on
account of credits previously applied to the Obligations that may subsequently
be reversed or revoked, and (y) any Obligations that may thereafter arise under
Section 10.04.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Agent, then such provisions shall be
deemed to be in effect only to the extent not so limited.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Borrowers shall have paid to the Agent the assignment fee specified in
Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);

 

-102-



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT AND THE UNITED STATES BANKRUPTCY
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE LOAN PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

-103-



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY ACTION
COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR ANY
FEDERAL COURT SITTING THEREIN OR THE UNITED STATES BANKRUPTCY COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AS THE AGENT MAY ELECT IN ITS SOLE DISCRETION AND
CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH
ACTION.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, each Credit Party is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Loan Parties or any of
their respective Affiliates, stockholders, creditors or employees or any other
Person; (iii) none of the Credit Parties has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Loan Parties with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether any of the Credit Parties
has advised or is currently advising any Loan Party or any of its Affiliates on
other matters) and none of the Credit Parties has any obligation to any Loan
Party or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Credit Parties and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their respective Affiliates, and none of the
Credit Parties has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) the Credit Parties have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and each of the Loan Parties has consulted its

 

-104-



--------------------------------------------------------------------------------

own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. Each of the Loan Parties hereby waives and releases, to the fullest
extent permitted by law, any claims that it may have against each of the Credit
Parties with respect to any breach or alleged breach of agency or fiduciary
duty.

10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Loan Parties that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the Agent,
as applicable, to identify each Loan Party in accordance with the Act. Each Loan
Party is in compliance, in all material respects, with the Act. No part of the
proceeds of the Loans will be used by the Loan Parties, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended. The Loan Parties shall, promptly following a
request by the Agent or any Lender, provide all documentation and other
information that the Agent or such Lender requests in order to comply with its
ongoing obligations under applicable “know you customer” and anti-money
laundering rules and regulations, including the Act.

10.18 Foreign Asset Control Regulations. Neither of the advance of the Loans nor
the use of the proceeds of any thereof will violate the Trading With the Enemy
Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”) or
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore,
none of the Borrowers or their Affiliates (a) is or will become a “blocked
person” as described in the Executive Order, the Trading With the Enemy Act or
the Foreign Assets Control Regulations or (b) engages or will engage in any
dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.

 

  10.19 Time of the Essence. Time is of the essence of the Loan Documents.

 

  10.20 [Reserved].

 

  10.21 Press Releases.

(a) Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of the Agent or its Affiliates or referring to this
Agreement or the other Loan Documents without at least two (2) Business Days’
prior notice to the Agent and without the prior written consent of the Agent
unless (and only to the extent that) such Credit Party or Affiliate is required
to do so under applicable Law and then, in any event, such Credit Party or
Affiliate will make reasonable commercial efforts to consult with the Agent
before issuing such press release or other public disclosure.

(b) Each Loan Party consents to the publication by the Agent or any Lender of
advertising material, including any “tombstone” or comparable advertising, on
its website or in other

 

-105-



--------------------------------------------------------------------------------

marketing materials of Agent, relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo, trademark or other insignia. The Agent or such Lender shall provide a
draft reasonably in advance of any advertising material to the Lead Borrower for
review and comment prior to the publication thereof. The Agent reserves the
right to provide to industry trade organizations and loan syndication and
pricing reporting services information necessary and customary for inclusion in
league table measurements.

10.22 Additional Waivers.

(a) The Obligations are the joint and several obligation of each Loan Party. To
the fullest extent permitted by Applicable Law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Credit Party to assert any
claim or demand or to enforce or exercise any right or remedy against any other
Loan Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Agent or any other Credit Party.

(b) The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).

(c) To the fullest extent permitted by applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the indefeasible payment in full in cash of all the Obligations and the
termination of the Commitments. The Agent and the other Credit Parties may, at
their election during the continuance of an Event of Default, foreclose on any
security held by one or more of them by one or more judicial or non-judicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with any other Loan Party, or exercise any other right or remedy available to
them against any other Loan Party, without affecting or impairing in any way the
liability of any Loan Party hereunder except to the extent that all the
Obligations have been indefeasibly paid in full in cash and the Commitments have
been terminated. Each Loan Party waives any defense arising out of any such
election even though such election operates, pursuant to applicable Law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Loan Party against any other Loan Party, as the case may be,
or any security.

(d) Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution,

 

-106-



--------------------------------------------------------------------------------

reimbursement, indemnity or otherwise shall in all respects be subordinate and
junior in right of payment to the prior indefeasible payment in full in cash of
all the Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Agent to be credited against the
payment of the Obligations, whether matured or unmatured, in accordance with the
terms of this Agreement and the other Loan Documents. Subject to the foregoing,
to the extent that any Borrower shall, under this Agreement as a joint and
several obligor, repay any of the Obligations constituting Loans made to another
Borrower hereunder or other Obligations incurred directly and primarily by any
other Borrower (an “Accommodation Payment”), then the Borrower making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers in an amount, for each
of such other Borrowers, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers. As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without
(a) rendering such Borrower “insolvent” within the meaning of Section 101
(31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act
(“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”),
(b) leaving such Borrower with unreasonably small capital or assets, within the
meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or
Section 5 of the UFCA, or (c) leaving such Borrower unable to pay its debts as
they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA.

10.23 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

10.24 Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

 

-107-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

DELIA*S, INC., as Lead Borrower By:  

/s/ Ryan A. Schreiber

Name:   Ryan A. Schreiber Title:   President, General Counsel & Secretary
DELIA*S DISTRIBUTION COMPANY, as a Borrower By:  

/s/ Ryan A. Schreiber

Name:   Ryan A. Schreiber Title:   President, General Counsel & Secretary A
MERCHANDISE, LLC, as a Borrower By:  

/s/ Ryan A. Schreiber

Name:   Ryan A. Schreiber Title:   President, General Counsel & Secretary
DELIA*S OPERATING COMPANY, as a Borrower By:  

/s/ Ryan A. Schreiber

Name:   Ryan A. Schreiber Title:   President, General Counsel & Secretary DELIA*
S RETAIL COMPANY, as a Borrower By:  

/s/ Ryan A. Schreiber

Name:   Ryan A. Schreiber Title:   President, General Counsel & Secretary DELIA*
S GROUP INC., as a Borrower By:  

/s/ Ryan A. Schreiber

Name:   Ryan A. Schreiber Title:   President, General Counsel & Secretary

 

[Signature Page to Debtor-in-Possession Credit Agreement]



--------------------------------------------------------------------------------

AMG DIRECT, LLC, as a Borrower By:  

/s/ Ryan A. Schreiber

Name:   Ryan A. Schreiber Title:   President, General Counsel & Secretary DELIA*
S ASSETS CORP., as a Guarantor By:  

/s/ Ryan A. Schreiber

Name:   Ryan A. Schreiber Title:   President, General Counsel & Secretary DACCS,
INC., as a Guarantor By:  

/s/ Ryan A. Schreiber

Name:   Ryan A. Schreiber Title:   President, General Counsel & Secretary

 

[Signature Page to Debtor-in-Possession Credit Agreement]



--------------------------------------------------------------------------------

SALUS CAPITAL PARTNERS, LLC, as Administrative Agent and as Collateral Agent By:
 

/s/ Kyle C. Shonak

Name:   Kyle C. Shonak Title:   Executive Vice President By:  

/s/ Rob Kuppens

Name:   Rob Kuppens Title:   Executive Vice President & Chief Financial  
Officer

 

[Signature Page to Debtor-in-Possession Credit Agreement]



--------------------------------------------------------------------------------

SALUS CAPITAL PARTNERS, LLC, as a Lender By:  

/s/ Kyle C. Shonak

Name:   Kyle C. Shonak Title:   Executive Vice President By:  

/s/ Rob Kuppens

Name:   Rob Kuppens Title:   Executive Vice President & Chief Financial  
Officer

 

[Signature Page to Debtor-in-Possession Credit Agreement]



--------------------------------------------------------------------------------

SALUS CLO 2012-1 LTD, as a Lender By:   Salus Capital Partners II, LLC Its:  
Collateral Manager By:  

/s/ Kyle C. Shonak

Name:   Kyle C. Shonak Title:   Authorized Signatory By:  

/s/ Rob Kuppens

Name:   Rob Kuppens Title:   Authorized Signatory

 

[Signature Page to Debtor-in-Possession Credit Agreement]



--------------------------------------------------------------------------------

Amendments to DIP Loan Documents

The DIP Loan Documents are hereby amended as follows, with retroactive effect to
the Petition Date, to reflect the agreement of Debtors, the DIP Agent, the DIP
Lenders and the Statutory Committee:

(a) Interest Rate. The definition of “Applicable Interest Rate” in the DIP
Credit Agreement is amended to mean “a rate per annum equal to the greater of
(a) Base Rate plus 3.00% and (b) 6.25%.”

(b) DIP Maintenance Fee. The first sentence of Section 2.09(b) of the DIP Credit
Agreement is amended to read “The Borrowers shall pay to the Agent, for its own
account, a DIP maintenance fee payable in monthly installments of $10,000
through the Maturity Date or earlier payment in full in cash of the Obligations
and termination of the Commitments (the “DIP Maintenance Fee”); provided,
however, that no DIP Maintenance Fee shall be payable for March 2015 or any
month thereafter unless an Event of Default shall have occurred and be
continuing, in which case a pro rated portion of the DIP Maintenance Fee shall
accrue for so long as such Event of Default continues and shall be payable on
demand.”

(c) Exit Fee. Section 2.09(c) of the DIP Credit Agreement and all references to
the “DIP Exit Fee” therein are deleted.

(d) DIP Carve Out.

(i) The first sentence of the definition of “Carve-Out” in the DIP Credit
Agreement is amended to mean “collectively, the following expenses: (a) all fees
required to be paid to the Clerk of the Bankruptcy Court and to the Office of
the United States Trustee pursuant to 28 U.S.C. §1930(a) and Section 3717 of
title 31 of the United States Code and (b) upon the occurrence of any Event of
Default and delivery of a Carve-Out Trigger Notice, and solely to the extent
provided for in the Approved Budget and approved by the Bankruptcy Court, an
aggregate amount not to exceed the sum of (i) $500,000, which amount may be used
subject to the terms of the Interim Financing Order or Final Financing Order, as
applicable, to pay (A) Allowed Professional Fees and the reimbursement of
expenses of the Statutory Committee and any consumer privacy ombudsman
appointed, in each case, incurred after the delivery of a Carve-Out Trigger
Notice, to the extent permitted by the Interim Financing Order or Final
Financing Order, as applicable, and (B) any Allowed Professional Fees of Case
Professionals incurred but unpaid prior to the receipt of the Carve-Out Trigger
Notice, plus (ii) $25,000, which amount, subject to the Final Order, shall be
available to fund a wind-down budget in the event the Cases are converted to
cases under Chapter 7 of the Bankruptcy Code.”

(ii) The definition of “Carve-Out Amount” in the DIP Credit Agreement is amended
to mean “an amount equal to the sum of (a) the amount of expenses under clause
(a) of the definition of Carve-Out plus (b) $525,000.”

(e) Approved Budget Variance.

(i) Section 7.16(a) of the DIP Credit Agreement is amended to read “Permit the
aggregate amount of receipts or the aggregate amount of disbursements in the
Approved Budget Variance Report to vary by more than ten percent (10%) from the
applicable results projected in the applicable Approved Budget with respect to
the Cumulative Periods (except to the extent such actual results are more
favorable).”



--------------------------------------------------------------------------------

(ii) The first sentence of the definition of “Approved Budget Variance Report”
in the DIP Credit Agreement is amended to mean “a weekly report provided by the
Lead Borrower to the Agent in accordance with Section 6.01(b) (a) showing the
aggregate amounts for actual receipts and actual disbursements, noting therein
all variances from amounts set forth for the Cumulative Periods in the Approved
Budget, and shall include explanations for all material variances, and
(b) certified by a Responsible Officer of the Lead Borrower.”

(iii) The definition of “Cumulative Periods” in the DIP Credit Agreement is
amended to mean “each of (a) the three-week period up to and through the
Saturday of the most recent week then ended and (b) the cumulative period from
the Petition Date up to and through the Saturday of the most recent week then
ended.”

(f) DIP Collateral. The definition of “Collateral” in the Security Agreement (as
defined in the DIP Credit Agreement) is amended to conform to the definition of
“DIP Collateral” in paragraph 6 in the Final Financing Order.

(g) Commitment Reduction. The last sentence of the definition of “Aggregate
Commitments” in the DIP Credit Agreement is amended to read “Upon the entry of
the Final Financing Order, the Aggregate Commitments shall automatically and
permanently be reduced to $10,000,000.”

(h) Pyramid Liens. The second bullet point on Schedule 7.01 (Existing Liens) to
the DIP Credit Agreement is amended to read “The “Pyramid Liens” referenced in
footnote 4 of the Final Financing Order and as further defined in the order
entered by the Bankruptcy Court in the Chapter 11 Case on December 24, 2014
[D.I. 109].”

(i) Budget for Committee Professionals. The amount set forth in the Budget for
Case Professionals of the Statutory Committee will be $675,000; provided, that
nothing herein shall limit the ability of the Case Professionals retained by the
Statutory Committee from seeking payment of allowed fees and expenses in excess
of such amount from (i) the GUC Escrow Account (defined in the Final Financing
Order) or (ii) the Debtors’ estates following the payment of the DIP Obligations
in full.



--------------------------------------------------------------------------------

Schedule 1.01

Borrowers

dELiA*s, Inc. (Lead Borrower)

dELiA*s Distribution Company

A Merchandise, LLC

dELiA*s Operating Company

dELiA*s Retail Company

dELiA*s Group Inc.

AMG Direct, LLC



--------------------------------------------------------------------------------

Schedule 1.02

Guarantors

dELiA*s Assets Corp.

DACCS, Inc.



--------------------------------------------------------------------------------

Schedule 1.03

Inactive Subsidiaries

dELiA*s Foreign Sales Corp.



--------------------------------------------------------------------------------

Schedule 2.01

Commitments and Applicable Percentages

 

Lender

  

Commitment

  

Applicable Percentage

Salus Capital Partners, LLC

   $10,666,000    53.333000000%

Salus CLO 2012-1, Ltd.

   $9,334,000    46.667000000%



--------------------------------------------------------------------------------

Schedule 4.01

Pre-Petition Wages

$425,000 (including accrued and unpaid vacation to laid-off or to-be-laid off
employees)



--------------------------------------------------------------------------------

Schedule 5.01

Loan Parties Organizational Information

 

Name of Company

  

Type of Organization

  

Jurisdiction of

Organization

  

Organizational

Identification Number

  

Federal Taxpayer
Identification Number

dELiA*s, Inc.

   Corporation    Delaware    3764172    20-3397172

dELiA*s Distribution Company

   Corporation    Delaware    2765579    23-2909076

A Merchandise, LLC

   Limited Liability Company    Delaware    3588203    27-0037639

dELiA*s Operating Company

   Corporation    Delaware    2765574    13-3953765

dELiA*s Retail Company

   Corporation    Delaware    2785335    23-2920036

dELiA*s Assets Corp.

   Corporation    Delaware    2782683    13-3963754

dELiA*s Group Inc.

   Corporation    Delaware    2661121    13-3914035

AMG Direct, LLC

   Limited Liability Company    Delaware    3803968    20-1129236

DACCS, Inc.

   Corporation    Ohio    1741826    42-1750225



--------------------------------------------------------------------------------

Schedule 5.08(b)(1)

Owned Real Estate

 

Owner:    dELiA*s Distribution Company Property Owned:    348 Poplar Street,
Hanover, Pennsylvania 17331 (York County) Mortgages:    None



--------------------------------------------------------------------------------

Schedule 5.08(b)(2)

Leased Real Estate

 

Mall

  

Street Address

  

City

  

State

Corporate Headquarters

   50 West 23rd Street    New York    NY

Willowbrook Mall

   2165 Willowbrook Mall    Wayne    NJ

Menlo Park Mall

   100 Menlo Park Road    Edison    NJ

Natick Mall

   1245 Worcester Street    Natick    MA

Towson Town Center

   825 Dulaney Valley Rd    Towson    MD

The Plaza at King of Prussia

   160 N. Gulph Road    King of Prussia    PA

Woodfield Shopping Center

   5 Woodfield Shopping Center    Schaumburg    IL

Roosevelt Field Mall

   630 Old Country Rd    Garden City    NY

Bridgewater Commons

   400 Commons Way    Bridgewater    NJ

Lehigh Valley Mall

   250 Lehigh Valley Mall    Whitehall    PA

The Mall at Robinson

   100 Robinson Center Drive    Pittsburgh    PA

Crossgates Mall

   1 Crossgates Mall Road    Albany    NY

The Parks at Arlington

   3811 S. Cooper Street    Arlington    TX

Easton Town Center

   136 Easton Town Center    Columbus    OH

Wolfchase Galleria

   2760 N. Germantown Parkway    Memphis    TN

Riverchase Galleria

   2000 Riverchase Galleria    Hoover    AL

Mall of Georgia

   3333 Buford Drive    Buford    GA

Short Pump Town Center

   11800 West Broad St.    Richmond    VA

Coastal Grand

   2000 Coastal Grand Circle    Myrtle Beach    SC

Montgomery Mall

   130 Montgomery Mall    North Wales    PA

Deptford Mall

   1750 Deptford Center Rd.    Deptford    NJ

Twelve Oaks

   27666 Novi Road    Novi    MI

Northlake Mall

   6801 Northlake Mall Drive    Charlotte    NC

Mall of America

   270 North Garden    Bloomington    MN

The Mall at Wellington Green

   10300 West Forest Hill Blvd    Wellington    FL

Hamilton Mall

   4403 Black Horse Pike    Mays Landing    NJ

The Town Center at Cobb

   400 Ernest Barrett Parkway    Kennesaw    GA

NorthPark Center

   8687 North Central Expressway    Dallas    TX

Southlake Town Square

   331 Grand Avenue East    Southlake    TX

Firewheel Town Center

   490 Cedar Sage Drive    Garland    TX

Pheasant Lane Mall

   310 Daniel Webster Highway    Nashua    NH

Connecticut Post

   1201 Boston Post Rd    Milford    CT

Clay Terrace

   14511 Clay Terrace Blvd    Carmel    IN

The Shops at Willowbend

   6121 W. Park Blvd    Plano    TX

Galleria @ Ft. Lauderdale

   2368 East Sunrise Blvd    Ft. Lauderdale    FL

The Greene

   81 Chestnut St.    Beavercreek    OH

Staten Island Mall

   2655 Richmond Ave    Staten Island    NY



--------------------------------------------------------------------------------

Mall

  

Street Address

  

City

   State

Corporate Headquarters

   50 West 23rd Street    New York    NY

Annapolis Mall

   1516 Annapolis Mall    Annapolis    MD

Bayshore Mall

   5770 North Bayshore Drive    Glendale    WI

Marketplace Mall

   261 Miracle Mile Drive    Rochester    NY

The Avenue Carriage Crossing

   4670 Merchants Park Circle    Collierville    TN

Palisades Center

   2740 Palisades Center Drive    West Nyack    NY

Circle Center

   49 West Maryland St.    Indianapolis    IN

Holyoke Mall

   50 Holyoke St.    Holyoke    MA

Hanes Mall

   3320 Silas Creek Parkway    Winston-Salem    NC

Sarasota Square

   8201 South Tamiami Trail North    Sarasota    FL

Jordan Creek Town Center

   101 Jordan Creek Parkway    West Des Moines    IA

The Avenues

   10300 Southside Boulevard    Jacksonville    FL

Independence Center

   2092 Independence Center    Independence    MO

Promenade @ Bolingbrook

   627 East Boughton Road    Bolingbrook    IL

Shops @ Sunset Place

   5701 Sunset Drive    South Miami    FL

Charleston Town Center

   2015 Charleston Town Center    Charleston    WV

Chesterfield Mall

   43 Chesterfield Mall    Chesterfield    MO

Polaris Fashion Place

   1500 Polaris Parkway    Columbus    OH

Walden Galleria

   1 Walden Galleria    Cheektowaga    NY

Coconut Point

   23106 Fashion Drive    Estero    FL

Zona Rosa

   7101 NW 86th Terrace    Kansas City    MO

The Shops at Highland Village

   1700 Cottonwood Creek    Highland Village    TX

Southlake 2

   1975 Southlake Mall    Merrillville    IN

The Shoppes at Buckland Hills

   194 Buckland Hills Drive    Manchester    CT

The Avenue Murfreesboro

   2615 Medical Center Parkway    Murfreesboro    TN

Mall at Partridge Creek

   17420 Hall Road    Clinton Township    MI

Lakeline Mall

   11200 Lakeline Mall Drive    Cedar Park    TX

Emerald Square

   999 S. Washington Street    North Attleboro    MA

North Point

   2112 North Point Circle    Alpharetta    GA

South Park Center

   428 South Park Center    Strongsville    OH

The Mall in Columbia

   10300 Little Patuxent Parkway    Columbia    MD

Beachwood Place

   26300 Cedar Road    Beachwood    OH

Yorktown Center

   205A Yorktown Mall    Lombard    IL

Burlington Mall

   75 Middlesex Turnpike    Burlington    MA

Galleria @ Roseville

   1151 Galleria Blvd    Roseville    CA

La Plaza Mall

   2200 South 10th Street    McAllen    TX

Mall of Louisiana

   6401 Bluebonnet Blvd    Baton Rouge    LA

Fox Valley Mall

   2428 Fox Valley Center    Aurora    IL



--------------------------------------------------------------------------------

Mall

  

Street Address

  

City

  

State

Corporate Headquarters

   50 West 23rd Street    New York    NY

The Mall at Rockingham

   99 Rockingham Park Blvd    Salem    NH

Northshore Mall

   210 Andover Street    Peabody    MA

The Maine Mall

   364 Maine Mall Road    South Portland    ME

Smith Haven Mall

   450 Smith Haven Mall    Lake Grove    NY

Livingston Mall

   112 Eisenhower Parkway    Livingston    NJ

Fox River Mall

   4301 W. Wisconsin Ave    Appleton    WI

West Town Mall

   7600 Kingston Pike    Knoxville    TN

South Shore Plaza

   250 Granite Street    Braintree    MA

Christiana Mall

   150 Christiana Mall    Newark    DE

Garden State Plaza

   1 Garden State    Paramus    NJ

Plaza Bonita

   3030 Plaza Bonita Rd    National City    CA

RiverTown Crossing

   3700 Rivertown Pkwy S.W.    Grandville    MI

Bangor Mall

   663 Stillwater Avenue    Bangor    ME

Peninsula Town Center

   2561 McMenamin St    Hampton    VA

Rockaway Town Square

   301 Mt. Hope Ave    Rockaway    NJ

The Westchester

   125 Westchester Ave    White Plains    NY

Providence Place

   127 Providence Place    Providence    RI

Hawthorn Center

   122 Hawthorn Center    Vernon Hills    IL

Fashion Outlets of Niagara

   1734 Military Road    Niagara Falls    NY



--------------------------------------------------------------------------------

Schedule 5.09

Environmental Matters

The Real Estate at 348 Poplar Street, Hanover, Pennsylvania 17331 has been the
subject of remediation efforts with respect to the presence of underground fuel
oil, waste oil and gasoline tanks and leakage and contamination associated
therewith. The prior owner of the facility received a release from liability
from Pennsylvania Department of Environmental Protection with regard to soil
contamination at the property, dated July 26, 1999, and approval for a remedial
action plan to remediate the ground water at the property. A deed notice was
required to be filed because the property had not yet been remediated to
residential standards. Subsequently, the on-site soil contamination was
remediated. Groundwater remediation activities were also undertaken at the site.
On December 3, 1999 the Pennsylvania Department of Environmental Protection
issued correspondence to indicate that the soil at the site meets the
residential statewide health standards and a deed notice for the property is not
required. On July 31, 2001, the Pennsylvania Department of Environmental
Protection also issued correspondence to indicate that the site meets
residential statewide health standards for ground water.



--------------------------------------------------------------------------------

Schedule 5.10

Insurance

 

Insurance Policies for 2014-2015*

POLICY TYPE

 

POLICY

NUMBER

  RENEWAL
DATE  

INCUMBENT

CARRIER

 

RENEWAL CARRIER

Auto Liability   21UENZZ02281K   1/31/2015   Hartford   Hartford General
Liability   21UENZZ02281K   1/31/2015   Hartford   Hartford Employee Benefits  
21UENZZ02281K   1/31/2015   Hartford   Hartford Workers Comp (Including Taxes,
Terrorism & Surcharges   21WBAG9450   1/31/2015   Hartford   Hartford Boiler &
Machinery   R5099608899   2/1/2015   C N A   C N A Cargo (Stock Throughput)  
OMC1000457250   1/31/2015   Endurance   Endurance Umbrella   21XHUPP9708  
1/31/2015   Hartford   Hartford Property (Estimated)   795001321   1/31/2015  
Hartford   ACE/ One Beacon/ Endurance Minimum Property Premium (with $0 Losses
on Cargo)   D37416071 001   1/31/2015   Hartford   ACE/ One Beacon/ Endurance
International Package   21HIPPP5862   1/31/2015   Hartford   Hartford Crime  
01-933-31-34   1/31/2015   AIG   AIG D&O Total ($20M Total Limit) Primary D&O
($10M)   02-420-46-78   3/2/2015   AIG   AIG 1st Xs D&O ($5M Xs $10M)  
0305-2822   3/2/2015   AWAC   AWAC 2nd Xs D&O ($5M Xs 15M)   HN-0303-2895-030214
  3/2/2015   Hudson   Hudson Fiduciary   02-420-32-66   3/2/2015   Beazley  
Beazley EPLI   02-420-30-40   3/2/2015   Lexington   Lexington

*  The terms of all of the Debtors’ insurance policies are for one year and
expire one day prior to the renewal date indicated herein.”



--------------------------------------------------------------------------------

Schedule 5.13

Subsidiaries; Other Equity Investments; Equity Interests in the Borrower

(a) Legal name, jurisdiction of incorporation or formation and authorized Equity
Interests of Subsidiaries.

 

Name

  

Record

Member/Owner

  

Types of Interest Held

by Record

Owner/Member

  

State of

Incorporation

dELiA*s Assets Corp.    dELiA*s, Inc.    100 Shares    Delaware AMerchandise,
LLC    dELiA*s, Inc.    Membership Interest    Delaware DACCS, Inc.    dELiA*s,
Inc.    100 Shares    Ohio dELiA*s Group, Inc.    dELiA*s Assets Corp. (formerly
dELiA*s Corp.)    1,000 Shares    Delaware dELiA*s Brand LLC    dELiA*s Assets
Corp.    Membership Interest    Delaware dELiA*s Operating Company    dELiA*s
Group, Inc. (formerly dELiA*s Inc.)    100 Shares    Delaware dELiA*s
Distribution Company    dELiA*s Group, Inc. (formerly dELiA*s Inc.)    100
Shares    Delaware dELiA*s Retail Company    dELiA*s Group, Inc. (formerly
dELiA*s Inc.)    100 Shares    Delaware AMG Direct, LLC    dELiA*s Operating
Company    Membership Interest    Delaware dELiA*s Foreign Sales Corp.   
dELiA*s Group Inc.    1000 Shares    Barbados

There are no outstanding rights to purchase any Equity Interests in any
Subsidiary.

(b) Other Equity Interests. None

(c) Owned Amounts. See part (a) above. All subsidiary interests are 100% owned
by their respective parents. dELiA*s, Inc. is a publicly traded company.



--------------------------------------------------------------------------------

Schedule 5.18

Collective Bargaining Agreements

None



--------------------------------------------------------------------------------

Schedule 5.21(a)

DDAs

See Attached



--------------------------------------------------------------------------------

Schedule 5.21(b)

Credit Card Arrangements

 

1. Select Merchant Payment Instrument Processing Agreement, dated as of December
2009, among dELiA*s, Inc., dELiA*s Retail Company, dELiA*s Distribution Company
and Alloy Merchandise, LLC, as amended by that certain Additional Company
Amendment dated as of December 2009 and that certain December 2012 Amendment
dated as of December 2012.

 

2. Merchant Agreement, dated as of March 16, 2010, among dELiA*s, Inc., Paypal,
Inc. and Bill Me Later, Inc.



--------------------------------------------------------------------------------

Schedule 5.24

Material Contracts

 

1. Daisy License Agreement

 

2. Media Services Agreement



--------------------------------------------------------------------------------

Schedule 6.02

Financial and Collateral Reporting

 

DUE

 

NAME OF REPORT

  

        ( X )        

Weekly (by 12:00 pm ET on Wednesday of each week or, if such day is not a
Business Day, on the next succeeding Business Day), and on the requested date of
each Committed Borrowing    A Borrowing Base Certificate with summary backup
information; provided that the Borrowing Base Certificate delivered pursuant to
Section 2.02(a) of the Credit Agreement shall reflect the Borrowing Base in the
Borrowing Base Certificate most recently delivered pursuant to Section 6.02(b)
of the Credit Agreement and shall be updated solely to reflect changes to
Availability based on the aggregate Total Outstandings.        

 

Concurrently with each Borrowing Base Certificate:

   A detailed Inventory system/perpetual report specifying the cost value of the
Borrowers’ Inventory,        

 

A detailed calculation of Inventory categories of Borrowers that are not
eligible for the Borrowing Base with additional detail showing additions to and
deletions therefrom,        

 

A detailed calculation of outstanding Credit Card Receivables by day,        

 

A weekly flash sales report, and        

 

A Stock ledger report as of the close of business on Sunday of the immediately
preceding week        

 

Monthly (30 days after month end), per Section 6.01(a) of the Credit Agreement:

   Monthly financial statements required by Section 6.01(a) of the Credit
Agreement,        

 

A detailed inventory report by category and an inventory aging report,        

 

A comparison of same store sales,        

 

An accounts payable aging, and        

 

A Compliance Certificate,        

 

Weekly (by 12:00 pm ET on Wednesday of each week, or if such day is not a
Business Day, on the next succeeding Business Day), per Sections 6.01(b) & 6.02€
of the Credit Agreement:    Updates, modifications and supplements to the
Approved Budget accompanied by supporting documentation        

 

The current Approved Budget Variance Report        

 

Evidence of payment of all Taxes that were due and payable during the past week
       

 

 

The purpose of the above reporting is to provide Salus Capital Partners with the
same financial information prepared in the normal course of business to monitor,
evaluate and report the Lead Borrower’s financial results. If the above
information is provided in an existing Lead Borrower report in a different
format please call to discuss substituting the Lead Borrower’s report for the
one above. Please note that per Section 6.02 of the Credit Agreement, Salus
Capital Partners may require, from time to time, additional information or
reporting from the Lead Borrower.



--------------------------------------------------------------------------------

Schedule 6.25

Existing Leases

None.



--------------------------------------------------------------------------------

Schedule 6.28

Post-Closing Obligations

 

1. The Borrowers shall deliver, or cause to be delivered, on or before
December 12, 2014, in form and substance satisfactory to the Agent, a complete,
true and correct copy of each Schedule to the Credit Agreement and Schedule to
the Security Agreement.

 

2. The Borrowers shall deliver, or cause to be delivered, on or before
December 16, 2014, in form and substance satisfactory to the Agent, certified
resolutions confirming each Loan Party’s authority to enter into the Loan
Documents.

 

3. The Borrowers shall deliver, or cause to be delivered, on or before
December 19, 2014, in form and substance satisfactory to the Agent, a duly
executed Perfection Certificate.

 

4. The Borrowers shall deliver, or cause to be delivered, on or before
January 9, 2015, to the Agent, in form and substance reasonably satisfactory to
Agent, an ACORD 25 general liability insurance certificate, an additional
insured endorsement with respect to the Loan Parties’ general liability and
excess/umbrella liability policies, an ACORD 28 commercial property insurance
certificate and a lender’s loss payable endorsement with respect to the Loan
Parties’ commercial property policy.

 

5. The Borrowers shall deliver, or cause to be delivered, on or before
January 9, 2015, to the Agent, evidence that each Loan Party is in good standing
and qualified to engage in business in each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to so qualify in such
jurisdiction could not reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

Schedule 7.01

Existing Liens

 

•   Salus Capital Partners, LLC – lien on all assets

 

•   Pyramid Management Group, Inc. – lien on inventory and proceeds at two store
locations



--------------------------------------------------------------------------------

Schedule 7.02

Existing Investments

None



--------------------------------------------------------------------------------

Schedule 7.03

Existing Indebtedness

Salus Capital Partners, LLC – Pre-Petition Credit Agreement



--------------------------------------------------------------------------------

Schedule 7.09

Affiliate Transactions

None



--------------------------------------------------------------------------------

Schedule 10.02

Agent’s Office, Certain Address for Notices

Loan Parties:

c/o dELiA*s, Inc.

50 West 23rd Street

New York, New York 10010

Attn: Ryan A. Schreiber, Esq.

Telephone: (212) 590-6204

Facsimile: (212) 590-6500

Email: rschreiber@deliasinc.com

with copies to:

DLA Piper LLP (US)

1251 Avenue of the Americas, 25th Floor

New, York, New York 10020

Attn: Gregg Galardi, Esq.

Telephone: (212) 335-4640

Facsimile: (212) 884-8540

Email: gregg.galardi@dlapiper.com

Agent:

Salus Capital Partners, LLC

197 First Avenue, Suite 250

Needham, Massachusetts 02494

Attn: Kyle C. Shonak

Telephone: (617) 420-2663

Facsimile: (781) 459-0058

Email: kshonak@saluscapital.com

with a copy to:

Choate, Hall & Stewart LLP

Two International Place

Boston, Massachusetts 02110

Attn: John F. Ventola, Esq.

Telephone: (617) 248-5085

Facsimile: (617) 502-5085

Email: jventola@choate.com